 Exhibit 10.1

 

EXECUTION VERSION

 

SUPPLEMENTAL AGREEMENT

 

 

 

dated 23 December 2019

 

 

 

between

 

 

 

U. S. STEEL KOŠICE, S.R.O.

 

FERROENERGY S.R.O.

 

 

 

and

 

 

 

COMMERZBANK FINANCE & COVERED BOND S.A.

 

as Facility Agent

 

 

 

relating to an up to EUR460,000,000 credit agreement

 

dated 26 September 2018

 

 

 

[tm1927300d1_ex10-1img001.jpg] 

 

Allen & Overy LLP

 





 

 

 

Contents

 



 

Clause Page       1. Interpretation 1 2. Amendments 2 3. Representations 2 4.
Fees 3 5. Consents 4 6. Miscellaneous 4 7. Governing law 4       Schedule      
  1. Conditions precedent to First Effective Date 5 2. Amended Credit Agreement
7 3. Form of legal opinion of legal adviser to the Company 8       Signatories 2

 



 

 

 

THIS AGREEMENT is dated 23 December 2019 and made

 

BETWEEN:

 

(1)U. S. STEEL KOŠICE, S.R.O. (U. S. Steel Košice, s.r.o.) with its registered
seat at Vstupný areál U. S. Steel, Košice 044 54, Slovak Republic, registered in
the Commercial Register of District Court Košice I, insert No. 11711/V, section
Sro, company identification number (IČO): 36 199 222 as borrower (the Company);

 

(2)FERROENERGY S.R.O. (Ferroenergy s.r.o.), with its registered seat at Vstupný
areál U. S. Steel, Košice 044 54, Slovak Republic, registered in the Commercial
Register of District Court Košice I, insert No. 40717/V, section Sro, company
identification number (IČO): 50 720 937 as guarantor (the Guarantor); and

 

(3)COMMERZBANK FINANCE & COVERED BOND S.A., with its seat at 25, rue Edward
Steichen, 2540 Luxembourg as the agent of the Finance Parties under and as
defined in the Credit Agreement defined below (the Facility Agent).

 

BACKGROUND

 

(A)This Agreement is supplemental to and amends a credit agreement dated 26
September 2018 between, among others, the Company and the Facility Agent (the
Credit Agreement).

 

(B)The Lenders (as defined in the Credit Agreement) have consented to the
amendments to the Credit Agreement contemplated by this Agreement. Accordingly,
the Facility Agent is authorised to execute this Agreement on behalf of the
Finance Parties.

 

IT IS AGREED as follows:

 

1.Interpretation

 

1.1Definitions

 

In this Agreement:

 

Amended Credit Agreement means the Credit Agreement as amended and restated by
this Agreement.

 

First Effective Date means the date on which the Facility Agent notifies the
Company that it has received all of the documents set out in Schedule 1
(Conditions precedent to First Effective Date) in form and substance
satisfactory to the Facility Agent.

 

Intercompany Loan Agreement means the intercompany loan agreement between U. S.
Steel as creditor and the Company as borrower in respect of the Subordinated
Intercompany Indebtedness.

 

Intercreditor Agreement means the intercreditor agreement dated on or about the
date of this Agreement and made between, among others, the Company, the Security
Agent and the Facility Agent.

 

Supplemental Fee Letter means the letter dated on or about the date of this
Agreement between the Company and the Lenders setting out the amount of the fee
referred to in Clause 4 (Fees).

 



1

 

 

1.2Construction

 

(a)Capitalised terms defined in the Credit Agreement have, unless expressly
defined in this Agreement, the same meaning in this Agreement.

 

(b)The provisions of clause 1.2 (Construction), 1.3 (Third party rights), 1.4
(Slovak terms) and 41 (Enforcement) of the Credit Agreement apply to this
Agreement as though they were set out in full in this Agreement except that
references to the Credit Agreement are to be construed as references to this
Agreement.

 

2.Amendments

 

(a)Subject as set out below, the Credit Agreement will be amended from the First
Effective Date so that it reads as if it were restated in the form set out in
Schedule 2 (Amended Credit Agreement).

 

(b)The Facility Agent shall notify the Company of the occurrence of the First
Effective Date as soon as reasonably practicable.

 

(c)If the Facility Agent fails to give the notification under paragraph (b)
above by 31 December 2019, the Credit Agreement will not be amended in the
manner contemplated by this Agreement.

 

3.Representations

 

3.1Representations

 

Each Obligor makes the representations and warranties set out in this Clause 3
to each Finance Party on the date of this Agreement. References in this Clause
to it or its include, unless the context otherwise requires, each Obligor.

 

3.2Binding obligations

 

(a)The obligations expressed to be assumed by it in this Agreement, the
Intercreditor Agreement and the other Finance Documents being entered into in
connection with this Agreement are, legal, valid, binding and enforceable
obligations; and

 

(b)this Agreement, the Intercreditor Agreement and the other Finance Documents
being entered into in connection with this Agreement are in the proper form for
its enforcement in the Republic if accompanied by a certified Slovak
translation,

 

save that enforcement of its obligations under this Agreement, the Intercreditor
Agreement and the other Finance Documents being entered into in connection with
this Agreement may be affected by insolvency, bankruptcy and similar laws
affecting the rights of creditors generally.

 

3.3Non-conflict with other obligations

 

(a)The execution, delivery and performance by it of, and the transactions
contemplated by, this Agreement, the Intercreditor Agreement and the other
Finance Documents being entered into in connection with this Agreement it is
party to will not:

 

(i)violate in any respect any provision of:

 

(A)any applicable law or regulation of the Republic or any order of any
governmental, judicial or public body or authority in the Republic binding on
it;

 

(B)the laws and documents incorporating and constituting it; or

 



2

 

 

(C)any security agreement, agreement or other financial undertaking or
instrument to which it is a party to or which is binding upon it or any Assets
of it; or

 

(b)to the best of its knowledge result in the creation or imposition of any
Security Interest on any Assets of it pursuant to the provisions of any security
agreement, agreement or other undertaking or instrument to which it is a party
or which is binding upon it.

 

3.4Power and authority

 

It has the power to enter into, perform and has taken all necessary action to
authorise its entry into, performance and delivery of, this Agreement, the
Intercreditor Agreement and the other Finance Documents being entered into in
connection with this Agreement to which it is or will be a party to and the
transactions contemplated by those Finance Documents.

 

3.5Validity and admissibility in evidence

 

The Company represents that all authorisations and other requirements of
governmental, judicial and public bodies and authorities required by any member
of the Group or advisable:

 

(a)in connection with the execution, delivery, performance, validity and
enforceability of this Agreement, the Intercreditor Agreement and the other
Finance Documents being entered into in connection with this Agreement; or

 

(b)to make this Agreement, the Intercreditor Agreement and the other Finance
Documents being entered into in connection with this Agreement to which it is a
party admissible in evidence in the Republic,

 

have been obtained or effected and are in full force and effect.

 

3.6Financial projections

 

The financial projections contained in the information package delivered by the
Company to the Facility Agent on 14 November 2019 have been prepared on the
basis of recent historical information and on the basis of reasonable
assumptions.

 

3.7Credit Agreement

 

Each Obligor, or where so stated, the relevant Obligor, confirms to each Finance
Party that on the date of this Agreement and on the First Effective Date, the
Repeating Representations (other than in respect of the same representations
given in clauses 18.3 (Powers and authority), 18.4 (Legal validity) and 18.5
(Non-conflict) of the Credit Agreement):

 

(a)are true; and

 

(b)would also be true if references to the Credit Agreement are construed as
references to the Amended Credit Agreement.

 

In each case, each Repeating Representation shall be deemed to be made by
reference to the facts and circumstances then existing and, in the case of the
confirmation made on the date of this Agreement, as if the First Effective Date
had occurred.

 

4.Fees

 

The Company shall pay to the Facility Agent for the account of the Lenders a
waiver fee in an amount and at a time referred to in the Supplemental Fee
Letter.

 



3

 

 

5.Consents

 

On the First Effective Date, each Obligor:

 

(a)confirms its acceptance of the Amended Credit Agreement;

 

(b)agrees that it is bound as an Obligor by the terms of the Amended Credit
Agreement; and

 

(c)(if a Guarantor) confirms that its guarantee:

 

(i)continues in full force and effect on the terms of the Amended Credit
Agreement; and

 

(ii)extends to the obligations of the Obligors under the Finance Documents
(including the Amended Credit Agreement).

 

6.Miscellaneous

 

(a)Each of this Agreement, the Amended Credit Agreement and the Supplemental Fee
Letter is a Finance Document.

 

(b)Subject to the terms of this Agreement, the Credit Agreement will remain in
full force and effect and, from the First Effective Date, the Credit Agreement
and this Agreement will be read and construed as one document.

 

7.Governing law

 

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

THIS Agreement has been entered into on the date stated at the beginning of this
Agreement.

 



4

 

 

Schedule 1 

 

Conditions precedent to First Effective Date

 

Obligors

 

1.A copy of the constitutional documents of each Obligor or, if the Facility
Agent already has a copy, a certificate of an authorised signatory of the
relevant Obligor confirming that the copy in the Facility Agent's possession is
still correct, complete and in full force and effect as at a date no earlier
than the date of this Agreement.

 

2.A specimen of the signature of each person authorised to sign the Finance
Documents on behalf of each Obligor and to sign and/or despatch all documents
and notices to be signed and/or despatched by each Obligor under or in
connection with this Agreement.

 

3.An extract from each Obligor’s entry in the Commercial Registry,
sealed/stamped by the applicable Commercial Registry, as at a date no earlier
than seven Business Days prior to the date of the Agreement and certified by an
authorised signatory of the relevant Obligor, as at a date no earlier than the
date of this Agreement, confirming the accuracy of all facts shown in the
extract, except with respect to the attached amendments which have been filed
with the Commercial Registry.

 

4.A copy of an extract from the register of public sector partners (register
partnerov verejného sektora) evidencing registration of each Obligor in the
register of public sector partners pursuant to the Slovak Public Sector Partners
Act.

 

5.A certificate of an authorised signatory of U. S. Steel certifying that each
Obligor is a 100% owned Subsidiary of U. S. Steel.

 

6.A certificate of an authorised signatory of each Obligor certifying that each
copy document delivered under this Schedule 1 with respect to that Obligor is
correct, complete and in full force and effect as at a date no earlier than the
date of this Agreement.

 

Subordinated Creditor

 

7.A copy of the constitutional documents of U. S. Steel.

 

8.A copy of a resolution of the board of directors of U. S. Steel:

 

(a)approving the terms of, and the transactions contemplated by, the
Intercreditor Agreement and resolving that it execute the Intercreditor
Agreement to which it is a party;

 

(b)authorising a specified person or persons to execute the Intercreditor
Agreement on its behalf; and

 

(c)authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with the Intercreditor Agreement.

 

9.A specimen of the signature of each person authorised by the resolution
referred to in paragraph 8 above.

 

10.A certificate of an authorised signatory of U S. Steel certifying that each
copy document relating to it specified in this Schedule 1 is correct, complete
and in full force and effect as at a date no earlier than the date of this
Agreement.

 



5

 

 

11.A good standing certificate of U. S. Steel from the Delaware Secretary of
State, dated not earlier than 5 Business Days prior to the date of this
Agreement.

 

Legal opinions

 

12.The following legal opinions, each addressed to the Facility Agent and each
of the other Finance Parties:

 

(a)a legal opinion of a legal adviser to the Company in the Republic,
substantially in the form of Schedule 3 (Form of Legal opinion of legal adviser
to the Company); and

 

(b)the following legal opinions, substantially in the form of the opinions
issued as conditions precedent to the Credit Agreement:

 

(i)a legal opinion of Allen & Overy LLP, legal advisers to Commerzbank
Aktiengesellschaft as Mandated Lead Arranger in relation to the laws of England;

 

(ii)a legal opinion of Allen & Overy Bratislava, s.r.o., legal advisers to
Commerzbank Aktiengesellschaft as Mandated Lead Arranger in relation to the laws
of the Republic; and

 

(iii)a legal opinion of Jones Day, legal advisers to U. S. Steel in relation to
the laws of Delaware.

 

Finance Documents

 

13.This Agreement.

 

14.The Supplemental Fee Letter.

 

15.The Intercreditor Agreement.

 

16.A Fee Letter in relation to the Security Agent’s fees.

 

Transaction Documents

 

17.The Intercompany Loan Agreement with a commitment of no less than
US$150,000,000.

 

Other

 

18.Evidence that each of the Obligors has irrevocably appointed an agent for
service of process in relation to any proceedings before the English courts in
connection with this Agreement, the Intercreditor Agreement and the other
Finance Documents being entered into in connection with this Agreement.

 

19.Evidence that all fees and expenses then due and payable from the Company
under this Agreement have been or will be paid by the First Effective Date.

 

20.A copy of any other authorisation or other document, opinion or assurance
that the Facility Agent, acting reasonably, considers to be necessary or
desirable in connection with the entry into and performance of, and the
transactions contemplated by, any Finance Document or for the validity and
enforceability of any Finance Document.

 



6

 

 

Schedule 2 

 

Amended Credit Agreement

 



7

 

 



  





AMENDED AND RESTATED SENIOR MULTICURRENCY
REVOLVING CREDIT FACILITY AGREEMENT

 

Dated 26 september 2018 AS AMENDED AND RESTATED ON THE FIRST EFFECTIVE DATE

 

€460,000,000

 

SENIOR multicurrency revolving CREDIT FACILITY

 

FOR

 

U. S. Steel Košice, s.r.o.

 

GUARANTEED BY

 

Ferroenergy s.r.o.

 

ARRANGED BY

 

COMMERZBANK AKTIENGESELLSCHAFT, POBOČKA ZAHRANIČNEJ BANKY, BRATISLAVA

 

ING BANK N.V., POBOČKA ZAHRANIČNEJ BANKY

 

KOMERČNÍ BANKA, A.S., POBOČKA ZAHRANIČNEJ BANKY

 

SLOVENSKÁ SPORITEĽŇA, A.S.

 

and

 

UNICREDIT BANK CZECH REPUBLIC AND SLOVAKIA, A.S., POBOČKA ZAHRANIČNEJ BANKY

 

as Mandated Lead Arrangers

 

AND

 

ČESKOSLOVENSKÁ OBCHODNÁ BANKA, A.S.

 

CITIBANK EUROPE PLC, POBOČKA ZAHRANIČNEJ BANKY

 

as Lead Arrangers

 

WITH

 

COMMERZBANK FINANCE & COVERED BOND S.A.

 



as Facility Agent

 

 [tm1927300d1_ex10-1img001.jpg]

 

Allen & Overy Bratislava, s.r.o

   

 

 



  

contents

 





Clause   Page       1. Interpretation 2 2. Facility 23 3. Purpose 29 4.
Conditions precedent 29 5. Utilisation 30 6. Optional Currency 31 7. Repayment
33 8. Prepayment and cancellation 33 9. Interest 39 10. Terms 40 11. Changes to
the calculation of interest 40 12. Taxes 41 13. Increased Costs 43 14.
Mitigation 45 15. Payments 45 16. Guarantee and indemnity 49 17. Leverage
Condition 52 18. Representations and warranties 52 19. Information covenants 58
20. Financial covenants 64 21. General covenants 67 22. Default 72 23. The
Administrative Parties and the Reference Banks 74 24. Evidence and calculations
84 25. Fees 84 26. Indemnities and Break Costs 85 27. Expenses 86 28. Amendments
and waivers 87 29. Changes to the Parties 90 30. Restriction on Debt Purchase
Transactions 94 31. Disclosure of information 96 32. Confidentiality of Funding
Rates and Reference Bank Quotations 99 33. Set-off 101 34. Pro Rata Sharing 101
35. Severability 102 36. Counterparts 103 37. Notices 103 38. Language 106 39.
Contractual recognition of bail-in 106 40. Governing law 107 41. Enforcement 107

 





 

 



Schedule Page       1. Original Lenders 110 2. Conditions precedent documents
111 3. Form of Request 113 4. Form of Compliance Certificate 114 5. Form of
Transfer Certificate 115 6. Form of Legal opinion of legal adviser to the
Company in respect of this Agreement 117 7. Form of Legal opinion of legal
adviser to the Company in respect of Transaction Security 122 8. Form of English
legal opinion 128 9. Form of Slovak legal opinion 131 10. Forms of Notifiable
Debt Purchase Transaction Notice 137   Part 1 Form of Notice on Entering into
Notifiable Debt Purchase Transaction 137   Part 2 Form of Notice on Termination
of Notifiable Debt Purchase Transaction / Notifiable Debt Purchase Transaction
ceasing to be with Affiliate of Company 138 11. Form of Additional Commitment
Request Notification 139 12. Form of Additional Commitment Request 140 13.
Screen Rate contingency periods 142 14. Form of Increase Confirmation 143      
Signatories 145

 



 

 

 



THIS AGREEMENT is an amended and restated agreement which sets out the terms on
which an up to EUR460,000,000 credit agreement dated 26 September 2018 between,
amongst others, the Company and the Facility Agent is amended and restated and
sets out the terms and conditions on which, from the First Effective Date, the
Facility continues to be made available to the Company, and in its amended and
restated form is made

 

BETWEEN:

 

(1)U. S. Steel Košice, s.r.o. (U. S. Steel Košice, s.r.o.), with its registered
seat at Vstupný areál U. S. Steel, Košice 044 54, Slovak Republic, registered in
the Commercial Register of District Court Košice I, insert No. 11711/V, section
Sro, company identification number (IČO): 36 199 222 as borrower (the Company);

 

(2)Ferroenergy s.r.o. (Ferroenergy s.r.o.), with its registered seat at Vstupný
areál U. S. Steel, Košice 044 54, Slovak Republic, registered in the Commercial
Register of District Court Košice I, insert No. 40717/V, section Sro, company
identification number (IČO): 50 720 937 as guarantor (the Guarantor);

 



(3)(a)Commerzbank Aktiengesellschaft, with its registered office Kaiserstrasse
16, 603 11 Frankfurt am Main, Federal Republic Germany, entered in the
Commercial Register at the District Court in Frankfurt am Main under Entry HR B
32000, acting through its organizational unit Commerzbank Aktiengesellschaft,
pobočka zahraničnej banky, Bratislava, with its seat at Bratislava 1, Rajská
15/A, Postcode 811 08, Identification No.: 30847737, entered in the Commercial
Register of the District Court Bratislava I, Sec. Po, Insert No. 1121/B;

 



(a)ING Bank N.V., with its registered seat at Bijlmerplein 888, 1102MG
Amsterdam, The Netherlands, a company limited by shares, registered in the Trade
Register of Chamber of Commerce and Industry for Amsterdam under file No.
33031431 acting through its organisational unit ING Bank N.V., pobočka
zahraničnej banky, Pribinova 10, Bratislava 811 09, Slovak Republic,
Identification No. 30 844 754, registered in the Commercial register maintained
by the District Court of Bratislava I, in Section Po, inserted file No. 130/B;
and

 

(b)Komerční banka, a.s., a company incorporated and existing under the laws of
the Czech Republic, with its registered office at Na Příkopě 33/969, Praha 1,
114 07, Czech Republic, Identification No. 453 17 054, registered in the
Commercial register maintained by the Municipal Court of Prague, insert No. B
1360, acting through its organisational unit Komerční banka, a.s., pobočka
zahraničnej banky, with its registered office at Hodžovo námestie 1A, 811 06
Bratislava, Slovak Republic, Identification No. 47 231 564, registered in the
Commercial register maintained by the District Court of Bratislava I, in Section
Po, insert No. 1914/B;

 

(c)Slovenská sporiteľňa, a.s., with its registered seat at Tomášikova 48, 832 37
Bratislava, Slovak Republic, Identification No. 00 151 653, registered in the
Commercial register maintained by the District Court of Bratislava I, in Section
Sa, insert No. 601/B; and

 

(d)UniCredit Bank Czech Republic and Slovakia, a.s., a bank incorporated under
the laws of the Czech Republic, with its registered seat at Želetavská 1525/1,
Prague 4 - Michle, Post Code 140 92, Czech Republic, company identification
number (IČ) 649 48 242, registered with the commercial register of the Municipal
Court in Prague under file no. B 3608, acting through its branch UniCredit Bank
Czech Republic and Slovakia, a.s., pobočka zahraničnej banky, with its
registered seat at Šancová 1/A, Bratislava 813 33, Slovak Republic,
identification number (IČO) 47 251 336, registered in the commercial register of
the District Court Bratislava I, section Po, insert No. 2310/B,

 

as mandated lead arrangers (in this capacity the Mandated Lead Arrangers);

  

1

 



 

(e)Československá obchodná banka, a.s., with its registered office at Žižkova
11, 811 02 Bratislava, Slovak Republic, ID No: 36 854 140, registered in the
Commercial Register maintained by District Court Bratislava I, section Sa, file
No. 4314/B; and

 

(f)Citibank Europe plc, with its registered office at North Wall Quay 1, Dublin
1, Republic of Ireland, registered with the Companies Registration Office under
No. 132781, acting through its organisational unit Citibank Europe plc, pobočka
zahraničnej banky, Dvořákovo nábrežie 8, Bratislava 811 02, Slovak Republic,
registered in the Commercial register maintained by the District Court of
Bratislava I, in Section Po, insert No. 1662/B,

 

as lead arrangers (in this capacity the Lead Arrangers);

 

(4)(a)Commerzbank Aktiengesellschaft, with its registered office at
Kaiserstrasse 16, 603 11 Frankfurt am Main, Federal Republic Germany, entered in
the Commercial Register at the District Court in Frankfurt am Main under Entry
HR B 32000; and

 



(b)ING Bank N.V., with its registered seat at Bijlmerplein 888, 1102MG
Amsterdam, The Netherlands, a company limited by shares, registered in the Trade
Register of Chamber of Commerce and Industry for Amsterdam under file No.
33031431,

 

as bookrunners and co-ordinators (in this capacity the Bookrunners and
Co-ordinators);

 

(5)the financial institutions listed in Schedule 1 (Original Lenders) as
original lenders (the Original Lenders); and

 

(6)Commerzbank Finance & Covered Bond S.A., with its seat at 25, rue Edward
Steichen, 2540 Luxembourg as the agent of the Finance Parties (the Facility
Agent).

 

IT IS AGREED as follows:

 

1.Interpretation

 

1.1Definitions

 

In this Agreement:

 

Acceptable Bank means:

 

(a)a bank or financial institution which has a rating for its long-term
unsecured and non credit-enhanced debt obligations of BBB+ or higher by Standard
& Poor's Rating Services or Fitch Ratings Ltd or BAA1 or higher by Moody's
Investors Service Limited or a comparable rating from an internationally
recognised credit rating agency; or

 

(b)any other bank or financial institution approved by the Facility Agent.

 



2

 

 

Acceptance Period has the meaning given to it in Clause 2.2 (Additional
Commitments).

 

Account Debtor means a customer of the Company who has entered into a Sales
Contract with the Company.

 

Additional Commitment Lender means any Additional Lender or Existing Lender
identified as such in an Additional Commitment Request.

 

Additional Commitment Request means a request substantially in the form set out
in Schedule 12 (Form of Additional Commitment Request).

 

Additional Commitment Request Notification means a notification substantially in
the form set out in Schedule 11 (Form of Additional Commitment Request
Notification).

 

Additional Lender means any bank or financial institution or a trust, fund or
other entity which is regularly engaged in or established for the purpose of
making, purchasing or investing in loans, securities or other financial assets.

 

Administrative Party means an Arranger, the Security Agent or the Facility
Agent.

 

Affiliate means, in relation to any person, a Subsidiary or a Holding Company of
that person or any other Subsidiary of that Holding Company.

 

Agency Insolvency Event in relation to an entity means that the entity:

 

(a)is dissolved (other than pursuant to a consolidation, amalgamation or
merger);

 

(b)becomes insolvent or is unable to pay its debts or fails or admits in writing
its inability generally to pay its debts as they become due;

 

(c)makes a general assignment, arrangement or composition with or for the
benefit of its creditors;

 

(d)institutes or has instituted against it, by a regulator, supervisor or any
similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organisation or
the jurisdiction of its head or home office, a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors' rights, or a petition is presented
for its winding-up or liquidation by it or such regulator, supervisor or similar
official;

 

(e)has instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors' rights, or a petition is presented for its
winding-up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition is instituted or
presented by a person or entity not described in paragraph (d) above and:

 

(f)results in a judgment of insolvency or bankruptcy or the entry of an order
for relief or the making of an order for its winding-up or liquidation; or

 

(g)is not dismissed, discharged, stayed or restrained in each case within 30
days of the institution or presentation thereof;

 

(h)has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger);

 

(i)seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets (other than, for so long as it
is required by law or regulation not to be publicly disclosed, any such
appointment which is to be made, or is made, by a person or entity described in
paragraph (d) above);

 

(j)has a secured party take possession of all or substantially all its assets or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter;

 

(k)causes or is subject to any event with respect to it which, under the
applicable laws of any jurisdiction, has an analogous effect to any of the
events specified in paragraphs (a) to (i) above; or

 

(l)takes any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the foregoing acts.

 



3

 

 

Anti-Corruption Laws means, from time to time, all laws, rules, and regulations
of any jurisdiction concerning or relating to bribery, money laundering or
corruption, including the Bribery Act 2010, the United States Foreign Corrupt
Practices Act of 1977 or other similar legislation in other jurisdictions.

 

Arranger means each of the Mandated Lead Arrangers, Lead Arrangers and the
Bookrunners and Co-ordinators.

 

Assets means, in relation to any person, a present and future business,
undertaking, properties, assets and revenues (including any uncalled capital) of
that person.

 

Availability Period means the period from and including the date of this
Agreement to and including the date falling one week prior to the Final Maturity
Date.

 

Bilateral Loan Agreements means each of the Commerzbank Bilateral Loan Agreement
and the ING Bilateral Loan Agreement.

 

Break Costs means the amount (if any) that a Lender is entitled to receive under
Clause 26.3 (Break Costs).

 

Business Day means a day (other than a Saturday or a Sunday) on which banks are
open for general business in New York, Luxembourg, Prague and Bratislava and:

 

(a)if on that day a payment in or a purchase of a currency (other than euro) is
to be made, the principal financial centre of the country of that currency; or

 

(b)if on that day a payment in or a purchase of euro is to be made, which is
also a TARGET Day.

 

Central Bank means the National Bank of Slovakia.

 

Centre of Main Interests means the “centre of main interests” of the Company or
the Guarantor (as applicable) for the purposes of the Regulation (EU) 2015/848
of 20 May 2015 on insolvency proceedings (recast) (the Regulation) (as that term
is used in Article 3(1) of the Regulation).

 

Charged Property means all of the assets of the Obligors which from time to time
are, or are expressed to be, the subject of the Transaction Security.

 

Code means the United States Internal Revenue Code of 1986.

 

Commerzbank Bilateral Loan Agreement means the loan agreement between the
Company as borrower and Commerzbank Aktiengesellschaft as lender dated 6
December 2013 (as most recently amended on 11 December 2018).

 



4

 

 

Commitment means:

 

(a)for an Original Lender, the amount set opposite its name in Schedule 1
(Original Lenders) under the heading “Commitments” and the amount of any other
Commitment it acquires; and

 

(b)for any other Lender, the amount of any Commitment it acquires,

 

to the extent not cancelled, transferred or reduced under this Agreement.

 

Compliance Certificate means a certificate, substantially in the form set out in
Schedule 4 (Form of Compliance Certificate), with any amendments which the
Facility Agent acting on the instructions of Majority Lenders and the Company
may agree.

 

Confidential Information means all information relating to any Obligor, the
Group, the Finance Documents or the Facility of which a Finance Party becomes
aware in its capacity as, or for the purpose of becoming, a Finance Party or
which is received by a Finance Party in relation to, or for the purpose of
becoming a Finance Party under, the Finance Documents or the Facility from
either:

 

(a)any member of the Group or any of its advisers; or

 

(b)another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Group or any of its advisers,

 

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:

 

(i)is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 31 (Disclosure of information); or

 

(ii)is identified in writing at the time of delivery as non-confidential by any
member of the Group or any of its advisers; or

 

(iii)is known by that Finance Party before the date the information is disclosed
to it in accordance with paragraphs (a) or (b) of this definition or is lawfully
obtained by that Finance Party after that date, from a source which is, as far
as that Finance Party is aware, unconnected with the Group and which, in either
case, as far as that Finance Party is aware, has not been obtained in breach of,
and is not otherwise subject to, any obligation of confidentiality; and

 

(iv)is a Funding Rate or a Reference Bank Quotation.

 



5

 

 

Confidentiality Undertaking means a confidentiality undertaking substantially in
the then current recommended form of the Loan Market Association or in any other
form agreed between the Company and the Facility Agent.

 

Debt Purchase Transaction means, in relation to a person, a transaction where
such person:

 

(a)purchases by way of assignment or transfer;

 

(b)enters into any sub-participation in respect of; or

 

(c)enters into any other agreement or arrangement having an economic effect
substantially similar to a sub-participation in respect of,

 

any Commitment or amount outstanding under this Agreement.

 

Default means:

 

(a)an Event of Default; or

 

(b)an event or circumstance which, with the giving of notice, lapse of time or
fulfilment of any other applicable condition (or any combination of the
foregoing) set out in Clause 22 (Default), would constitute an Event of Default.

 

Defaulting Lender means any Lender:

 

(a)that has failed to make its participation in a Loan available within five
Business Days from the Utilisation Date of that Loan or has notified the
Facility Agent that it will not make its participation in a Loan available by
the Utilisation Date of that Loan, in accordance with Clause 5.3 (Advance of
Loan); or

 

(b)that has been is adjudged bankrupt or insolvent pursuant to a final
non-appealable order,

 

unless, in case of paragraph (a) of this definition:

 

(i)the Lender’s failure to pay is caused by a Disruption Event and the
respective payment is made within 10 Business Days of its due date; or

 

(ii)the Lender is disputing in good faith whether it is legally obliged to make
the payment in question.

 

Delegate means any delegate, agent, attorney or co-trustee appointed by the
Security Agent pursuant to the Intercreditor Agreement.

 

Disruption Event means either or both of:

 

(a)a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facility (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

 

(b)the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
Party preventing that Party, or any other Party:

 

(i)from performing its payment obligations under the Finance Documents; or

 

(ii)from communicating with other Parties in accordance with the terms of the
Finance Documents,

 

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.

 



6

 

 

Downgraded Lender means a Lender:

 

(a)that:

 

(i)is rated by any of Moody’s Investors Service Limited, Standard & Poor’s
Rating Services, Fitch Ratings Limited or any other internationally recognised
rating agency; and

 

(ii)does not have or ceases to have a rating of at least Baa3 (or equivalent),
if rated by Moody’s Investors Service Limited, BBB- (or equivalent), if rated by
Standard & Poor’s Rating Services, BBB- (or equivalent), if rated by Fitch
Ratings Limited or investment grade rating, if rated by another internationally
recognised rating agency.

 

For the avoidance of doubt, if a Lender is not rated by any agency specified in
paragraph (a)(i) of this definition, it shall not be considered a Downgraded
Lender pursuant to this paragraph (a) until it receives a rating non-compliant
with paragraph (a)(ii) of this definition or later its rating becomes
non-compliant with paragraph (a)(ii) of this definition; or

 

(b)is a Subsidiary of an entity, which is subject to bankruptcy, insolvency or
similar proceedings.

 

Eligible Institution means any Lender or other bank, financial institution,
trust, fund or other entity selected by the Company and which, in each case, is
not an Affiliate of U. S. Steel.

 

ERISA means the United States Employee Retirement Income Security Act of 1974,
to which the following definitions apply:

 

(a)ERISA Affiliate means any person treated as a single employer with the
Company for the purpose of section 414 of the Code.

 

(b)Plan means an employee benefit plan as defined in section 3(3) of ERISA:

 

(i)maintained by the Company or any ERISA Affiliate; or

 

(ii)pursuant to which the Company or any ERISA Affiliate is required to make any
payment or contribution.

 

(c)Reportable Event means:

 

(i)an event specified as such in section 4043 of ERISA or any related
regulation, other than an event in relation to which the requirement to give
notice of that event is waived by any regulation; or

 

(ii)a failure to meet the minimum funding standard under section 412 or 430 of
the Code or section 302 of ERISA, whether or not there has been any waiver of
notice or waiver of the minimum funding standard under section 412 of the Code.

 

Establishment means any place of operations where the Company or the Guarantor
(as applicable) carries on non-transitory economic activity with human means and
goods, for the purposes of the Regulation.

 



7

 

 

EURIBOR means, in relation to any Loan in euro:

 

(a)the applicable Screen Rate as of the Specified Time on the Rate Fixing Day
for euro and for a period equal in length to the Term of that Loan; or

 

(b)as otherwise determined pursuant to Clause 11.1 (Unavailability of Screen
Rate),

 

and if, in either case, that rate is below zero, EURIBOR will be deemed to be
zero.

 

euro or EUR or € means the single currency of the Participating Member States.

 

Event of Default means an event specified as such in Clause 22 (Default).

 

Existing Facility means the credit facility made available under the Existing
Facility Agreement.

 

Existing Facility Agreement means the agreement on EUR200,000,000 multicurrency
revolving credit facility dated 22 February 2016, as amended and entered into
between (inter alia) the Company as borrower and Commerzbank Finance & Covered
Bond S.A. as facility agent.

 

Existing Lender has the meaning given to it in Clause 29.2 (Assignments and
transfers by Lenders).

 

Facility means the credit facility made available under this Agreement.

 

Facility Agent’s Spot Rate of Exchange has the meaning given to it in Clause 6.1
(General provisions on Optional Currency).

 

Facility Office means the office(s) notified by a Lender to the Facility Agent:

 

(a)on or before the date it becomes a Lender; or

 

(b)by not less than five Business Days’ notice,

 

as the office(s) through which it will perform its obligations under this
Agreement.

 

FATCA means:

 

(a)sections 1471 to 1474 of the Code or any associated regulations;

 

(b)any treaty, law or regulation enacted in any other jurisdiction, or relating
to an intergovernmental agreement between the US and any other jurisdiction,
which (in either case) facilitates the implementation of any law or regulation
referred to in paragraph (a) of this definition; or

 

(c)any agreement pursuant to the implementation of any treaty, law or regulation
referred to in paragraphs (a) or (b) of this definition with the US Internal
Revenue Service, the US government or any governmental or taxation authority in
any other jurisdiction.

 



8

 

 

FATCA Application Date means:

 

(a)in relation to a “withholdable payment” described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014; or

 

(b)in relation to a “passthru payment” described in section 1471(d)(7) of the
Code not falling within paragraph (a) above, the first date from which such
payment may become subject to a deduction or withholding required by FATCA.

 

FATCA Deduction means a deduction or withholding from a payment under a Finance
Document required by FATCA.

 

FATCA Event has the meaning given to it in Clause 8.8 (Mandatory repayment and
cancellation of FATCA Protected Lenders).

 

FATCA Exempt Party means a Party that is entitled to receive payments free from
any FATCA Deduction.

 

FATCA Protected Lender means any Lender irrevocably designated as a “FATCA
Protected Lender” by the Company by notice to that Lender and the Facility Agent
at least six months prior to the earliest FATCA Application Date for a payment
by a Party to that Lender (or to the Facility Agent for the account of that
Lender).

 

Fee Letter means any letter entered into by reference to this Agreement between
one or more Administrative Parties and the Company setting out the amount of
certain fees referred to in this Agreement.

 

Final Maturity Date means the fifth anniversary of the date of this Agreement.

 

Finance Document means:

 

(a)this Agreement;

 

(b)each Transaction Security Document;

 

(c)a Fee Letter;

 

(d)a Transfer Certificate;

 

(e)an Increase Confirmation;

 

(f)an Additional Commitment Request; or

 

(g)any other document designated as such by the Facility Agent and the Company.

 

Finance Party means a Lender or an Administrative Party.

 



9

 

 

Financial Indebtedness means, without duplication, Indebtedness (whether being
principal, premium, interest or other amounts) for or in respect of:

 

(a)money borrowed;

 

(b)liabilities under or in respect of any acceptance or acceptance credit;

 

(c)any notes, bonds, debentures, debenture stock, loan stock or other debt
securities offered, issued or distributed whether by way of public offer,
private placing, acquisition consideration or otherwise and whether issued for
cash or in whole or in part for a consideration other than cash;

 

(d)receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

 

(e)any interest rate and/or currency swap, forward foreign exchange transaction,
financial or commodity futures transaction, commodity swap or other derivative
transaction (and, when calculating the value of any of the foregoing
transactions, only the net amount of the marked to market value shall be taken
into account, to the extent such netting is permitted);

 

(f)liabilities pursuant to any lease which are capitalised in accordance with
USGAAP (other than operating lease obligations);

 

(g)any other transaction (including any forward sale or purchase agreement)
having the commercial effect of a borrowing; or

 

(h)liabilities under any guarantee, indemnity or other assurance against
financial loss given in relation to any of the foregoing.

 

First Effective Date has the meaning given to it in the First Supplemental
Agreement.

 

First Supplemental Agreement means the supplemental agreement dated on or around
23 December 2019 entered into between, among others, the Company and the
Facility Agent, in relation to this Agreement.

 

Fixed Assets means, in relation to the Group, those assets treated as fixed
assets (e.g. property, plant and equipment) for the purposes of the Latest
Accounts.

 

Funding Rate means any individual rate notified by a Lender to the Facility
Agent pursuant to paragraph (a)(ii) of Clause 11.4 (Cost of funds).

 

Group means the Company and its Subsidiaries.

 

Holding Company of any other person, means an entity in respect of which that
other person is a Subsidiary.

 

IBOR means EURIBOR or LIBOR.

 

IFRS means international accounting standards within the meaning of the IAS
Regulation 1606/2002, as amended by Regulation 297/2008, as may be amended or
replaced from time to time, to the extent applicable to the relevant financial
statements.

 



10

 

 

Impaired Agent means the Facility Agent at any time when:

 

(a)it has failed to make (or has notified a party that it will not make) a
payment required to be made by it under the Finance Documents by the due date
for payment;

 

(b)the Facility Agent otherwise rescinds or repudiates a Finance Document;

 

(c)(if the Facility Agent is also a Lender) it is a Defaulting Lender under
paragraph (a) or (b) of the definition of "Defaulting Lender"; or

 

(d)an Insolvency Event has occurred and is continuing with respect to the
Facility Agent;

 

unless, in the case of paragraph (a) above:

 

(i)its failure to pay is caused by:

 

(A)administrative or technical error; or

 

(B)a Disruption Event; and

 

payment is made within five Business Days of its due date; or

 

(ii)the Facility Agent is disputing in good faith whether it is contractually
obliged to make the payment in question.

 

Increase Confirmation means a confirmation substantially in the form set out in
Schedule 14 (Form of Increase Confirmation).

 

Increased Cost means:

 

(a)an additional or increased cost;

 

(b)a reduction in the rate of return from the Facility or on a Finance Party’s
(or its Holding Company’s) overall capital; or

 

(c)a reduction of an amount due and payable under any Finance Document,

 

that is incurred or suffered by a Finance Party or its Holding Company but only
to the extent attributable to that Finance Party having entered into any Finance
Document or funding or performing its obligations under any Finance Document.

 

Indebtedness means any obligation for the payment or repayment of money in
whatever currency denominated, whether as principal or as surety and whether
present or future, actual, deferred or contingent.

 

Insolvency Event means any of the following events:

 

(a)declaration of bankruptcy (vyhlásenie konkurzu) with respect to the assets of
the Company in the Republic;

 

(b)opening of the restructuring (povolenie reštrukturalizácie) of the Company in
the Republic; or

 

(c)commencement of any insolvency or enforcement procedure against the Company
in any other jurisdiction, with a purpose analogous to the purpose of any of the
procedures specified in paragraphs (a) and (b) of this definition.

 



11

 

 

ING Bilateral Loan Agreement means the loan agreement between the Company as
borrower and ING Bank N.V., poboèka zahraniènej banky as lender dated 11
December 2009 (as most recently amended by an amendment and restatement
agreement dated 7 December 2018).

 

Insolvency Related Party means, with respect to any person, a related party
(spriaznená osoba) of that person as defined in section 9 of the Slovak
Bankruptcy Act.

 

Intercompany Loan Agreement means the intercompany loan agreement dated on or
around the date of the First Supplemental Agreement between U. S. Steel as
creditor and the Company as borrower in respect of the Subordinated Intercompany
Indebtedness.

 

Intercreditor Agreement means the intercreditor agreement dated on or about the
date of the First Supplemental Agreement and made between, among others, U. S.
Steel, the Company, the Security Agent and the Facility Agent.

 

Interest Payment Date has the meaning given to it in Clause 9.2 (Payment of
interest).

 

Interpolated Screen Rate means, in relation to the applicable IBOR for any Loan,
the rate (rounded to the same number of decimal places as the two relevant
Screen Rates) which results from interpolating on a linear basis between:

 

(a)the most recent applicable Screen Rate for the longest period (for which that
Screen Rate is available) which is less than the Term of that Loan, provided
that if any such rate is below zero, then the applicable Screen Rate will be
deemed to be zero; and

 

(b)the most recent applicable Screen Rate for the shortest period (for which
that Screen Rate is available) which exceeds the Term of that Loan, provided
that if any such rate is below zero, then the applicable Screen Rate will be
deemed to be zero,

 

each as of the Specified Time on the Rate Fixing Day for the currency of that
Loan.

 

Inventory means all items treated as inventory including stock of raw materials,
work in progress, semi-finished production and finished products for the
purposes of the annual unaudited consolidated balance sheet and profit and loss
statements of the Group delivered to the Facility Agent pursuant to paragraph
(c) of Clause 19.2 (Financial Information) and the quarterly unaudited
consolidated balance sheet and cash flow statement of the Group delivered to the
Facility Agent pursuant to paragraph (e) of Clause 19.2 (Financial Information).

 

Latest Accounts means the audited unconsolidated financial statements of the
Company or the Group last delivered to the Facility Agent under Clause 19.2
(Financial Information).

 

Legal Reservations means any matters which are set out as qualifications or
reservations as to matters of law of general application in the legal opinions
provided to the Finance Parties pursuant to Schedule 6 (Form of Legal opinion of
legal adviser to the Company in respect of this Agreement), Schedule 8 (Form of
English legal opinion) or Schedule 9 (Form of Slovak legal opinion).

 

Lender means:

 

(a)an Original Lender;

 

(b)an Additional Lender that becomes a Lender after the date of this Agreement
in accordance with Clause 2.2 (Additional Commitments); or

 

(c)any person that becomes a Lender after the date of this Agreement in
accordance with Clause 29.2 (Assignments and transfers by Lenders).

 

Leverage Condition has the meaning given to it in Clause 17 (Leverage
Condition).

 



12

 

 

LIBOR means for a Term of any Loan in US Dollars:

 

(a)the applicable Screen Rate as of the Specified Time on the Rate Fixing Day
for US Dollars and for a period equal in length to the Term of that Loan; or

 

(b)as otherwise determined pursuant to Clause 11.1 (Unavailability of Screen
Rate),

 

and if, in either case, that rate is below zero, LIBOR will be deemed to be
zero.

 

Loan means, unless otherwise stated in this Agreement, the principal amount of
each borrowing under this Agreement or the principal amount outstanding of that
borrowing.

 

Majority Lenders means, at any time, Lenders:

 

(a)whose participation in the outstanding Loans and whose undrawn Commitments
then aggregate 662/3 per cent. or more of the aggregate of all the outstanding
Loans and the undrawn Commitments of all the Lenders;

 

(b)if there is no Loan then outstanding, whose undrawn Commitments then
aggregate 662/3 per cent. or more of the Total Commitments; or

 

(c)if there is no Loan then outstanding and the Total Commitments have been
reduced to zero, whose Commitments aggregated 662/3 per cent. or more of the
Total Commitments immediately before the reduction;

 

as adjusted by paragraph (e) of Clause 23.8 (Instructions), if applicable.

 

Margin means, subject to Clause 20.5 (Exceeded Leverage Period), in respect of
any Loan in:

 

(a)euro, 2.50 per cent. per annum; and

 

(b)US Dollars, 2.90 per cent. per annum.

 

Margin Regulations means Regulations U and X issued by the Board of Governors of
the United States Federal Reserve System.

 

Margin Stock has the meaning given to it in the Margin Regulations.

 

Maturity Date means the last day of the Term of a Loan.

 

Notifiable Debt Purchase Transaction has the meaning given to that term in
paragraph (b) of Clause 30.2 (Disenfranchisement on Debt Purchase Transactions
entered into by Affiliates of the Company).

 

Obligor means the Company or the Guarantor.

 

Obligors' Agent means the Company, appointed to act on behalf of the Guarantor
in relation to the Finance Documents pursuant to Clause 2.5 (Obligors' Agent).

 

Participating Member State means a member state of the European Union that has
the euro as its lawful currency under the legislation of the European Union
relating to Economic and Monetary Union.

 

Party means a party to this Agreement.

 



13

 

 

Permitted Disposal means any of the following:

 

(a)in respect of Fixed Assets and Inventory, disposal in the ordinary course of
trading at arms’ length;

 

(b)in respect of Inventory, disposal pursuant to consignment or supply chain
financing arrangements entered into by the Company provided that the amount (in
aggregate) of such consignment or supply chain financing arrangements does not
exceed EUR100,000,000 (or its equivalent in any other currency) at any time;

 

(c)in respect of Trade Receivables, pursuant to Permitted Factoring
Arrangements.

 

(d)in respect of Fixed Assets, disposal on normal commercial terms of obsolete
Assets or Assets no longer used or useful in the Company’s or the Guarantor’s
business;

 

(e)in respect of Fixed Assets, payment of cash as consideration for the
acquisition of any Asset on normal commercial terms;

 

(f)in respect of Fixed Assets, temporary application of funds not immediately
required in the Company’s or the Guarantor’s business for the purchase of
investments or the realisation of such investments;

 

(g)in respect of Fixed Assets, exchange of Assets for other assets of a similar
nature and value, or the sale of Assets on normal commercial terms for cash that
is payable in full on completion of the sale and is to be, and is, applied
toward the purchase of similar Assets within six months;

 

(h)in respect of Fixed Assets, disposal of Assets located outside the Republic;
and

 

(i)in respect of Fixed Assets, Inventory and Trade Receivables, any disposal
approved in writing by the Majority Lenders.

 

Permitted Factoring Arrangements means in respect of Trade Receivables,
factoring arrangements entered into by the Company on arm’s length terms that
constitute (a) non-recourse sales or disposals or (b) recourse sales or
disposals in each case:

 

(i)with any Account Debtors notified to the Facility Agent prior to the First
Effective Date, provided that such Account Debtors are members of the customer
groups listed in the amendment request letter received on or around 25 November
2019 by the Facility Agent from the Company; and

 

(ii)in addition to the factoring arrangements in paragraph (i) above, with no
more than ten Account Debtors concurrently at any time and notified to the
Facility Agent after the First Effective Date (it being understood that Account
Debtors that are Affiliates of each other shall count as a single Account Debtor
for the purposes of this paragraph (ii)).

 

Permitted Merger means any of the following:

 

(a)a merger of any Subsidiary of the Company into the Company or the Guarantor,
such that the Company or the Guarantor (as applicable) acquires all the assets
and liabilities of such Subsidiary and the Company or the Guarantor (as
applicable) is the surviving legal entity, provided the Company’s or the
Guarantor’s (as applicable) post-merger consolidated net worth equals or exceeds
the immediately preceding pre-merger consolidated net worth of the Company or
the Guarantor (as applicable) and that Subsidiary as determined on the basis of
accounting principles and practices consistent with the preparation of the
Latest Accounts;

 

(b)a merger of any Subsidiary of U. S. Steel into the Company or the Guarantor,
such that the Company or the Guarantor (as applicable) acquires all the assets
and liabilities of such Subsidiary and the Company or the Guarantor (as
applicable) is the surviving legal entity, provided the Company’s or the
Guarantor’s (as applicable) post-merger consolidated net worth equals or exceeds
the immediately preceding pre-merger consolidated net worth of the Company or
the Guarantor (as applicable) and that Subsidiary as determined on the basis of
accounting principles and practices consistent with the preparation of the
Latest Accounts; and

 

(c)any merger or corporate restructuring approved in advance in writing by the
Majority Lenders.

 



14

 

 

Permitted Security Interest means any of the following:

 

(a)any Security Interest existing on the date of this Agreement and disclosed to
the Facility Agent in writing on or before the date of this Agreement;

 

(b)any Transaction Security;

 

(c)the assumption of any Security Interest previously existing on (i) an
acquired asset or (ii) any asset of any person when such person is acquired by
the Company or any of its Subsidiaries, provided in each case that the
Indebtedness secured by such Security Interest does not exceed the fair market
value of that asset as at the date of that acquisition;

 

(d)any easement, right-of-way, minor defect or irregularity in title or other
similar encumbrance on real property that, in each case, has no material adverse
effect on the then current use or value of such real property or on the then
current conduct of the business of any member of the Group;

 

(e)any unexercised lien for tax not being delinquent or contested in good faith
by appropriate proceedings and for which reserves, adequate under USGAAP, are
being maintained;

 

(f)any Security Interest on equipment of the Company or the Guarantor in each
case arising solely under lease of such equipment that, in accordance with
USGAAP, are required to be capitalised, provided that any such Security Interest
extends to no other property and secures no other Indebtedness and the
Indebtedness secured by any such Security Interest does not exceed the fair
market value of such equipment;

 

(g)any purchase money Security Interest on equipment acquired by the Company or
the Guarantor, in each case after the date of this Agreement incurred
simultaneously with or within 180 days after the completion of installation
thereof solely to secure payment of all or part of the purchase price thereof
provided that each such Security Interest secures no other Indebtedness and
extends to no other property and the Indebtedness secured by any such Security
Interest does not exceed the fair market value of such equipment;

 

(h)any lien arising solely by operation of law (or by an agreement evidencing
the same) in the ordinary course of Company’s or the Guarantor’s business, in
each case in respect of Indebtedness that either: (i) has been due for less than
90 days; or (ii) is being contested in good faith by appropriate means and for
which reserves, adequate under USGAAP, are being maintained;

 

(i)any Security Interest arising out of title retention provisions in a
supplier’s standard conditions of supply of goods acquired by Company or the
Guarantor, in each case in the ordinary course of its business;

 

(j)any Security Interest approved in advance in writing by the Majority Lenders;

 

(k)any lien in favour of a financial institution arising from a documentary
letter of credit in the ordinary course of business;

 

(l)renewal of or substitution for any Security Interest permitted under any
preceding paragraph; and

 

(m)any Security Interest arising in the ordinary course of business in
connection with: (i) the performance of a bid, trade contract, (to the extent
not covered by paragraph (c) of this definition), lease (to the extent that
lease constitutes a finance lease and not an operating lease), statutory
obligations, surety and appeal bond, performance bond and other obligations of a
like nature; (ii) a deposit account; and (iii) a deposit made in the ordinary
course of business for the purposes of cash collateralising a letter of credit,
provided that the aggregate book value of Assets subject to the Security
Interests described in this paragraph (m) does not at any time exceed euro
50,000,000 or its equivalent; provided, however, the maximum amount under this
paragraph (m) does not apply to cash deposits that are subject to any bank’s
general right of set-off but does apply in situations where a specific security
agreement exists, including any specific Security Interest that entitles any
secured creditor to separately satisfy its claim under the Slovak Bankruptcy Act
or any analogous right in any jurisdiction arising in bankruptcy or insolvency.

 



15

 

 

Pro Rata Share means:

 

(a)for the purpose of determining a Lender’s participation in a utilisation of
the Facility, the proportion which its Commitment bears to the Total
Commitments; and

 

(b)for any other purpose on a particular date:

 

(i)the proportion which a Lender’s participation of the Loans (if any) bears to
all the Loans;

 

(ii)if there is no Loan outstanding on that date, the proportion which its
Commitment bears to the Total Commitments on that date; or

 

(iii)if the Total Commitments have been cancelled, the proportion which its
Commitment bore to the Total Commitments immediately before being cancelled.

 

Qualified Related-Party Receivable means a receivable which:

 

(a)in case of the bankruptcy (konkurz) in the Republic in respect of the assets
of an Obligor would be satisfied in the same manner as subordinated receivables
owed by that Obligor to its subordinated creditors (i.e. receivables in respect
of which a subordination undertaking (záväzok podriadenosti) under section 408a
of Slovak Act 513/1991 Coll. the Commercial Code was made); or

 

(b)in case of the restructuring (reštrukuralizácia) in the Republic relating to
the assets of an Obligor, could not be satisfied in the same or better manner
than any other unsubordinated receivable owed by that Obligor to its unrelated
creditors registered in the restructuring plan (reštrukturalizačný plán) of that
Obligor.

 

Rate Fixing Day means in relation to any period for which an interest rate is to
be determined:

 

(a)the second Business Day before the first day of a Term for a Loan denominated
in any currency other than euro; or

 

(b)the second TARGET Day before the first day of a Term for a Loan denominated
in euro,

 

unless market practice differs in the Relevant Market for that currency, in
which case the Rate Fixing Day for that currency will be determined by the
Facility Agent in accordance with market practice in the Relevant Market and if
quotations would normally be given on more than one day, the Rate Fixing Day
will be the last of those days.

 

Receiver means a receiver or receiver and manager or administrative receiver of
the whole or any part of the Charged Property.

 

Reference Bank Quotation means any quotation supplied to the Facility Agent by a
Reference Bank.

 



16

 

 

Reference Bank Rate means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Facility Agent at its request by the
Reference Banks:

 

(a)in relation to LIBOR as either:

 

(i)if:

 

(A)  the Reference Bank is a contributor to the applicable Screen Rate; and

 

(B)  it consists of a single figure,

 

the rate (applied to the relevant Reference Bank and the relevant currency and
period) which contributors to the applicable Screen Rate are asked to submit to
the relevant administrator; or

 

(ii)in any other case, the rate at which the relevant Reference Bank could fund
itself in the relevant currency for the relevant period with reference to the
unsecured wholesale funding market; or

 

(b)in relation to EURIBOR:

 

(i)(other than where paragraph (b)(ii) of this definition applies) as the rate
at which the relevant Reference Bank believes one prime bank is quoting to
another prime bank for interbank term deposits in euro within the Participating
Member States for the relevant period; or

 

(ii)if different, as the rate (if any and applied to the relevant Reference Bank
and the relevant period) which contributors to the applicable Screen Rate are
asked to submit to the relevant administrator.

 

Reference Banks means Commerzbank Aktiengesellschaft, Filiale Luxemburg, ING
Bank N.V. and KBC Bank NV and any other bank or financial institution appointed
as such by the Facility Agent in consultation with the Company and which accepts
such appointment.

 

Relevant Market means, in relation to euro, the European interbank market and,
in relation to any other currency, the London interbank market.

 

Related Fund in relation to a fund (the first fund), means:

 

(a)a fund which is managed or advised by the same investment manager or
investment adviser as the first fund; or

 

(b)if it is managed by a different investment manager or investment adviser, a
fund whose investment manager or investment adviser is an Affiliate of the
investment manager or investment adviser of the first fund.

 

Relevant Tax means any Tax imposed or levied by the Republic (or any political
subdivision or taxing authority of the Republic) or by any other jurisdiction
from or through which any payment is made by the Company under the Finance
Document, but excludes any Tax imposed by the Republic which is so imposed as a
direct consequence of the relevant Finance Party maintaining a permanent
establishment in the Republic and of that establishment being directly involved
in any Loan.

 



17

 

 

Repeating Representations means the representations and warranties that are then
made or deemed to be repeated under Clause 18.29 (Times for making
representations and warranties).

 

Representative means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.

 

Republic means the Slovak Republic.

 

Request means a request for a Loan, substantially in the form of Schedule 3
(Form of Request).

 

Restricted Lender has the meaning given to it in Clause 18.25 (Anti-Corruption
Laws and Sanctions).

 

Rollover Loan means one or more Loans:

 

(a)to be made on the same day that a maturing Loan is due to be repaid;

 

(b)the aggregate amount of which is equal to or less than the amount of the
maturing Loan;

 

(c)in the same currency as the maturing Loan; and

 

(d)to be made for the purpose of refinancing a maturing Loan.

 

Sales Contract means a sales contract between the Company and an Account Debtor
for the supply of goods or Inventory by the Company.

 

Sanctioned Person means, at any time:

 

(a)any person listed in any Sanctions-related list of designated persons
maintained by the Office of Foreign Assets Control of the U.S. Department of the
Treasury, the U.S. Department of State, or by the United Nations Security
Council, the European Union or any member state of the European Union;

 

(b)any person operating, organized or resident in a country being subject to
Sanctions; or

 

(c)any person owned or controlled by any such person or persons described in
paragraphs (a) or (b) of this definition.

 

Sanctions means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, the United Nations
Security Council, the European Union, any member state of the European Union or
Her Majesty’s Treasury of the United Kingdom.

 



18

 

 

Screen Rate means:

 

(a)in relation to LIBOR, the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over the
administration of that rate) for the relevant currency and period displayed
(before any correction, recalculation or republication by the administrator) on
pages LIBOR01 or LIBOR02 of the Thomson Reuters screen (or any replacement
Thomson Reuters page which displays that rate); and

 

(b)in relation to EURIBOR, the euro interbank offered rate administered by the
European Money Markets Institute (or any other person which takes over the
administration of that rate) for the relevant period displayed (before any
correction, recalculation or republication by the administrator) on page
EURIBOR01 of the Thomson Reuters screen (or any replacement Thomson Reuters page
which displays that rate),

 

or, in each case, on the appropriate page of such other information service
which publishes that rate from time to time in place of Thomson Reuters. If such
page or service ceases to be available, the Facility Agent may specify another
page or service displaying the relevant rate after consultation with the
Company.

 

Secured Parties means each Finance Party from time to time party to this
Agreement and any Receiver or Delegate.

 

Security Agent means Commerzbank Finance & Covered Bond S.A.

 

Security Interest means any mortgage, pledge, lien, charge (including a floating
charge), assignment (whether conditional or otherwise), hypothecation or
security interest or any other agreement or arrangement having the effect of
conferring security, or any other arrangement having a similar economic effect
including total transfer, ‘flawed asset’, sale and repurchase, buyback or
conditional transfer arrangements.

 

Slovak Banking Act means the Slovak Act No. 483/2001 Coll., as amended.

 

Slovak Bankruptcy Act means the Slovak Act No. 7/2005 Coll., as amended.

 

Slovak Commercial Code means the Slovak Act No. 513/1991 Coll., as amended.

 

Slovak Finance Party means a Finance Party which is a bank or a branch of a
foreign bank incorporated in the Republic.

 

Slovak Inventory Pledge means the Slovak law governed movable assets pledge
agreement to be entered into by the Company as pledgor and the Security Agent as
pledgee as a condition subsequent in accordance with Clause 21.18 (Conditions
subsequent).

 

Slovak Public Sector Partners Act means Slovak Act No. 315/2016 Coll. on the
registry of public sector partners, as amended.

 

Slovak Receivables Pledge means the Slovak law governed receivables pledge
agreement to be entered into by the Company as pledgor and the Security Agent as
pledgee as a condition subsequent in accordance with Clause 21.18 (Conditions
subsequent).

 

Specified Lender means a Defaulting Lender or a Downgraded Lender.

 

Specified Time means:

 

(a)in relation to EURIBOR, 11.00 a.m.; and

 

(b)in relation to LIBOR, noon.

 



19

 

 

Subsidiary means an entity of which a person has direct or indirect control or
owns directly or indirectly more than 50 per cent. of the voting capital or
similar right of ownership and control for this purpose means the power to
direct the management and the policies of the entity whether through the
ownership of voting capital, by contract or otherwise.

 

TARGET2 means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.

 

TARGET Day means any day on which TARGET2 is open for the settlement of payments
in euro.

 

Tax means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any related penalty or interest).

 

Tax Deduction means a deduction or withholding for or on account of any Tax from
a payment under a Finance Document, other than a FATCA Deduction.

 

Tax Payment means a payment made by the Company to a Finance Party in any way
relating to a Tax Deduction or under any indemnity given by the Company in
respect of any Tax under any Finance Document.

 

Term means each period determined under this Agreement by reference to which
interest on a Loan is calculated.

 

Total Commitments means the aggregate of the Commitments of all the Lenders.

 

Trade Receivables means all those assets treated as trade receivables for the
purposes of the annual unaudited consolidated balance sheet and profit and loss
statements of the Group delivered to the Facility Agent pursuant to paragraph
(c) of Clause 19.2 (Financial Information) and the quarterly unaudited
consolidated balance sheet and cash flow statement of the Group delivered to the
Facility Agent pursuant to paragraph (e) of Clause 19.2 (Financial Information).

 

Transaction Security means the Security Interests created or expressed to be
created in favour of the Security Agent pursuant to the Transaction Security
Documents.

 

Transaction Security Document means each of:

 

(a)the Slovak Receivables Pledge;

 

(b)the Slovak Inventory Pledge;

 

(c)any other document evidencing or creating a Security Interest over any asset
to secure any obligation of any Obligor to a Secured Party under the Finance
Documents; or

 

(d)any other document designated as such by the Security Agent and an Obligor.

 

Transfer Certificate means a certificate, substantially in the form of Schedule
5 (Form of Transfer Certificate), with such amendments as the Facility Agent may
approve or reasonably require or any other form agreed between the Facility
Agent and the Company.

 



20

 

 

US Dollars or USD means the lawful currency for the time being of the United
States of America.

 

USGAAP means the generally accepted accounting principles and practices in the
United States of America in effect from time to time.

 

U. S. Steel means United States Steel Corporation, currently a corporation
organized under the laws of the State of Delaware, U.S.A., Delaware registration
number 3396733.

 

Utilisation Date means each date on which the Facility is utilised.

 

1.2Construction

 

(a)In this Agreement, unless the contrary intention appears, a reference to:

 

(i)an amendment includes a supplement, novation, restatement or re-enactment and
amended will be construed accordingly;

 

(ii)assets means assets as defined in the Latest Accounts;

 

(iii)an authorisation includes an authorisation, consent, approval, resolution,
licence, exemption, filing, registration or notarisation;

 

(iv)disposal means a sale, transfer, grant, lease or other disposal, whether
voluntary or involuntary, and dispose will be construed accordingly;

 

(v)the words include or including shall be deemed to be followed by without
limitation or but not limited to whether or not they are followed by such
phrases or words of like import;

 

(vi)know your customer requirements are the “know your customer” or similar
identification procedures that a Finance Party is obliged to undertake in order
to meet its obligations under any applicable law or regulation including, in
relation to a Slovak Finance Party, for performance of care by a Slovak Finance
Party as an obliged person (vykonanie starostlivosti ako povinnou osobou)
according to section 10 of the Slovak Act No. 297/2008 Coll., as amended,
including any documentation or other evidence which is reasonably requested by a
Slovak Finance Party (whether for itself, on behalf of any prospective new
Lender) to establish whether it has a “special relationship” (osobitný vzťah)
with the Company (as defined in the Slovak Banking Act);

 

(vii)a person includes any individual, company, corporation, unincorporated
association or body (including a partnership, trust, joint venture or
consortium), government, state, agency, organisation or other entity whether or
not having separate legal personality;

 

(viii)a group of Lenders includes all the Lenders;

 

(ix)a regulation includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law but, if not having the force
of law, being of a type with which any person to which it applies is accustomed
to comply) of any governmental, inter-governmental or supranational body,
agency, department or regulatory, self-regulatory or other authority or
organisation;

 

(x)a currency is a reference to the lawful currency for the time being of the
relevant country;

 

(xi)a Default being continuing means that it has not been remedied or waived;

 



21

 

 

(xii)a provision of law is a reference to that provision as extended, applied,
amended or re-enacted and includes any subordinate legislation;

 

(xiii)a Clause or a Schedule is a reference to a clause of, or a schedule to,
this Agreement;

 

(xiv)a Party, any Secured Party, the Security Agent or any other person includes
its successors in title, permitted assigns and permitted transferees and, in the
case of the Security Agent, any person for the time being appointed as Security
Agent or Security Agents in accordance with the Finance Documents;

 

(xv)a Finance Document or another document is a reference to that Finance
Document or other document as amended;

 

(xvi)the word “will” shall be construed to have the same meaning and effect as
the word “shall”; and

 

(xvii)a time of day is a reference to Central European time (i.e. CET or CEST,
as applicable in the given time of the year).

 

(b)The determination of the extent to which a rate is for a period equal in
length to a Term shall disregard any inconsistency arising from the last day of
that Term being determined pursuant to the terms of this Agreement.

 

(c)Unless the contrary intention appears, a reference to a month is a reference
to a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month or the calendar month
in which it is to end, except that:

 

(i)if the numerically corresponding day is not a Business Day, the period will
end on the next Business Day in that month (if there is one) or the preceding
Business Day (if there is not);

 

(ii)if there is no numerically corresponding day in that month, that period will
end on the last Business Day in that month; and

 

(iii)notwithstanding paragraph (c)(i) above, a period which commences on the
last Business Day of a month will end on the last Business Day in the next month
or the calendar month in which it is to end, as appropriate.

 

(d)Unless a contrary intention appears:

 

(i)a reference to a Party will not include that Party if it has ceased to be a
Party under this Agreement;

 

(ii)a word or expression used in any other Finance Document or in any notice
given in connection with any Finance Document has the same meaning in that
Finance Document or notice as in this Agreement;

 

(iii)if there is an inconsistency between this Agreement and any other Finance
Document, this Agreement will prevail;

 

(iv)any non-payment obligations of the Company under the Finance Documents
remain in force for so long as any payment obligation of the Company is or may
be outstanding under the Finance Documents; and

 

(v)an accounting term used in this Agreement is to be construed in accordance
with USGAAP.

 

(e)The headings in this Agreement do not affect its interpretation.

 



22

 

 

1.3Third party rights

 

(a)Unless expressly provided to the contrary in a Finance Document a person who
is not a Party has no right under the Contracts (Rights of Third Parties) Act
1999 (the Third Parties Act) to enforce or to enjoy the benefit of any term of
this Agreement.

 

(b)Subject to Clause 28.3 (Other exceptions) but otherwise notwithstanding any
term of any Finance Document, no consent of any third party is required for any
amendment (including any release or compromise of any liability) or termination
of any Finance Document.

 

(c)The Security Agent and any Receiver, Delegate or any person described in
paragraph (b) of Clause 23.11 (Exclusion of liability) may, subject to this
Clause 1.3 and the Third Parties Act, rely on any Clause of this Agreement which
expressly confers rights on it.

 

1.4Slovak terms

 

In this Agreement and any other Finance Document (except if expressly stipulated
otherwise in the relevant Finance Document), a reference to:

 

(a)a novation governed by Slovak law includes privatívna novácia and kumulatívna
novácia;

 

(b)a Security Interest governed by Slovak law includes záložné právo, zádržné
právo, zabezpečovací prevod práva and zabezpečovacie postúpenie pohľadávky;

 

(c)a bankruptcy, insolvency or administration in the Republic includes konkurzné
konanie, konkurz, reštrukturalizačné konanie, reštrukturalizácia and nútená
správa;

 

(d)being bankrupt or insolvent in the Republic includes being v úpadku,
predlžený, platobne neschopný, v konkurze, v reštrukturalizácii and v nútenej
správe;

 

(e)an expropriation, attachment, sequestration, distress, execution or analogous
process in the Republic includes vyvlastnenie, exekúcia and výkon rozhodnutia;

 

(f)winding up, administration or dissolution in the Republic includes
likvidácia, zrušenie s likvidáciou, zrušenie bez likvidácie bez právneho
nástupcu, konkurzné konanie, konkurz, reštrukturalizačné konanie,
reštrukturalizácia and nútená správa;

 

(g)a receiver, trustee, administrator, administrative receiver, compulsory
manager or similar officer in the Republic includes likvidátor, konkurzný
správca (including predbežný správca), reštrukturalizačný správca, nútený
správca and súdny exekútor;

 

(h)a moratorium in the Republic includes reštrukturalizačné konanie and
reštrukturalizácia; and

 

(i)constitutional documents of a company established in the Republic include
spoločenská zmluva, zakladateľská listina, zakladateľská zmluva, zriaďovacia
listina, štatút and stanovy.

 



23

 

 

2.Facility

 

2.1Facility

 

Subject to the terms of this Agreement, the Lenders make available to the
Company a revolving credit facility in an aggregate amount equal to the Total
Commitments.

 

2.2Additional Commitments

 

(a)Subject to the other provisions of this Clause 2.2, the Company may, at any
time, request an increase in the amount of the Total Commitment (an Additional
Commitment) in a euro amount of EUR10,000,000 (or greater amounts which are
equal to the aggregate of EUR10,000,000 as increased by increments of
EUR5,000,000 or EUR10,000,000) which, when aggregated with any amount of any
previous increase in accordance with any Additional Commitment Request, does not
exceed EUR40,000,000, by delivering a duly completed Additional Commitment
Request to the Facility Agent. The Company may deliver more than one Additional
Commitment Request.

 

(b)The Facility Agent shall only accept an Additional Commitment Request if (i)
at the time it is delivered, no Default is continuing or would result from the
Additional Commitment being made available or utilised and (ii) an Additional
Commitment Request Notification has been submitted. No Additional Commitment
Request may be submitted later than the date falling 12 months after the date of
this Agreement and prior to the expiration of the Acceptance Period.

 

(c)Prior to the submission of an Additional Commitment Request the Company must
offer the Lenders then party to this Agreement the option to participate pro
rata to their existing Commitments in the proposed Additional Commitment, by
submitting an Additional Commitment Request Notification to the Facility Agent
and specifying a period of no less than 20 Business Days for accepting the offer
(the Acceptance Period).

 

(d)Each Lender shall have the right (but not the obligation) to confirm to the
Company, by responding to the Facility Agent in the Acceptance Period, whether
it intends to participate in the Additional Commitment and, if applicable, the
maximum amount of its participation in the Additional Commitment it is willing
to make available.

 

(e)In the event that:

 

(i)one or more Lenders notifies the Company, by responding to the Facility
Agent, that it does not wish to provide all or any part of any Additional
Commitment;

 

(ii)a Lender imposes conditions on its agreement to provide all or any part of
the Additional Commitment which are not acceptable to the Company (including any
proposals made by such Lender in relation to fees); or

 

(iii)a Lender has failed to notify the Facility Agent within the period referred
to in paragraph (c) above that it wishes to provide all or any part of the
Additional Commitment,

 

then the Additional Commitment offered to that Lender shall be at the discretion
of the Company offered to:

 

(A)the Lenders who have during the Acceptance Period agreed to provide all or
any part of the Additional Commitment on terms acceptable to the Company; and/or

 

(B)one or more Additional Lenders selected by the Company (each of which shall
not be a member of the Group or an Affiliate of the Company).

 



24

 

 

(f)Subject to paragraph (h) below, the Total Commitments shall increase by the
amount of the relevant Additional Commitment on the date (the Additional
Commitment Effective Date) specified by the Company in the relevant Additional
Commitment Request (or such later date as the Company and the Facility Agent
shall agree) and provided that, on or before such date, the Facility Agent
confirms to the Company, the relevant Additional Commitment Lenders and all
other Finance Parties that:

 

(i)it has received the Additional Commitment Request signed by the proposed
Additional Commitment Lenders which may be Existing Lenders and/or Additional
Lenders; and

 

(ii)it has completed all necessary “know your customer” or other similar
identification checks under all applicable laws and regulations required in
relation to those Additional Commitment Lenders or, in the case of Existing
Lenders, confirmed that no additional “know your customer” or other similar
identification checks are required.

 

(g)(i) In this paragraph (g):

 

(A)Loan Outstandings means, in relation to a Lender, immediately prior to the
Additional Commitment Effective Date, its participation in each Loan then
outstanding (together with the aggregate amount of all accrued interest, fees
and commission owed to it as a Lender); and

 

(B)Total Loan Outstandings means the aggregate of all Loan Outstandings
immediately prior to the Additional Commitment Effective Date.

 

(ii)On the Additional Commitment Effective Date each Lender (including any
Additional Commitment Lender) shall promptly adjust (by making or receiving (as
the case may be) corresponding transfers of rights and obligations under the
Finance Documents relating to Loan Outstandings) their claims in respect of
amounts outstanding to them under the Facility to the extent necessary to ensure
that after such transfers the Loan Outstandings of each Lender bear the same
proportion to the Total Loan Outstandings as such Lender’s Commitment bears to
the Total Commitments.

 

(iii)Any Break Costs incurred by any Lender as a result of the operation of this
paragraph (g) must be paid by the Company in accordance with Clause 26.3 (Break
Costs).

 

(iv)Any transfer of rights and obligations relating Loan Outstandings made
pursuant to this paragraph (g) shall be made for a purchase price in cash,
payable at the time of transfer, in an amount equal to those Loan Outstandings.

 

(v)All calculations to be made pursuant to this paragraph (g) shall be made by
the Facility Agent based upon information provided to it by the Lenders and (if
necessary) the Facility Agent’s Spot Rate of Exchange which currently applies to
the outstanding Loans.

 

(h)An increase in the Total Commitments shall not take effect if any Default is
continuing on the Additional Commitment Effective Date.

 

(i)The Company shall not require the consent of any Finance Party (other than
the relevant Additional Commitment Lenders) to increase the Total Commitments in
accordance with this Clause 2.2.

 

(j)On and from the Additional Commitment Effective Date, the Facility will be
increased by the amount of the Additional Commitment and each Additional
Commitment Lender shall become a Lender subject to the terms and conditions set
out in this Agreement.

 



25

 

 

(k)All terms and conditions applicable to the Total Commitment (including the
Final Maturity Date and Margin) will apply to the Additional Commitment, other
than in respect of any fees that may be agreed between the relevant Lender and
the Company in respect of an Additional Commitment.

 

(l)The Company must within 15 days after receipt of the relevant invoice pay
each Finance Party the amount of all costs and expenses (including legal fees)
reasonably incurred by any of them in connection with any provision of any
Additional Commitment under this Clause 2.2.

 

(m)The Guarantor acknowledges and agrees:

 

(i)the authority of the Company to agree, implement and establish an Additional
Commitment in accordance with this Agreement;

 

(ii)that the guarantee and indemnity given by it in Clause 16 (Guarantee and
indemnity) will, subject only to any applicable limitations on such guarantee
and indemnity set out in Clause 16 (Guarantee and indemnity), not be released or
impaired in any way and will continue in full force and effect and will extend
to include the Additional Commitment and any other obligations arising under or
in respect of the Additional Commitment; and

 

(iii)if for any reason the guarantee given by it is released or impaired or does
not continue in full force and effect, the Guarantor will, promptly following a
request by the Facility Agent, execute such deeds and other agreements and
otherwise take such action as the Facility Agent may require (acting reasonably)
to ensure that the guarantee given by it continues in full force and effect or
is reinstated to the same extent.

 

2.3Increase

 

(a)The Company may by giving prior notice to the Facility Agent by no later than
the date falling 5 Business Days after:

 

(i)the receipt of the notice given in accordance with paragraph (a)(A) of Clause
8.1 (Mandatory prepayment - illegality); or

 

(ii)the giving of the notice given in accordance with paragraph (a) of Clause
8.6 (Right of repayment and cancellation of a single Lender),

 

request that the Commitments relating to the Facility be increased (and the
Commitments relating to the Facility shall be so increased) in an aggregate
amount in euro of up to the amount of the Commitments relating to the Facility
so cancelled as follows:

 

(iii)the increased Commitments will be assumed by one or more Eligible
Institutions (each an Increase Lender) each of which confirms in writing
(whether in the relevant Increase Confirmation or otherwise) its willingness to
assume and does assume all the obligations of a Lender corresponding to that
part of the increased Commitments which it is to assume, as if it had been an
Original Lender in respect of those Commitments;

 

(iv)each of the Obligors and any Increase Lender shall assume obligations
towards one another and/or acquire rights against one another as the Obligors
and the Increase Lender would have assumed and/or acquired had the Increase
Lender been an Original Lender in respect of that part of the increased
Commitments which it is to assume;

 

(v)each Increase Lender shall become a Party as a "Lender" and any Increase
Lender and each of the other Finance Parties shall assume obligations towards
one another and acquire rights against one another as that Increase Lender and
those Finance Parties would have assumed and/or acquired had the Increase Lender
been an Original Lender in respect of that part of the increased Commitments
which it is to assume;

 

(vi)the Commitments of the other Lenders shall continue in full force and
effect; and

 

(vii)any increase in the Commitments shall take effect on the date specified by
the Company in the notice referred to above or any later date on which the
Facility Agent executes an otherwise duly completed Increase Confirmation
delivered to it by the relevant Increase Lender.

 



26

 

 

(b)The Facility Agent shall, subject to paragraph (c) below, as soon as
reasonably practicable after receipt by it of a duly completed Increase
Confirmation appearing on its face to comply with the terms of this Agreement
and delivered in accordance with the terms of this Agreement, execute that
Increase Confirmation.

 

(c)The Facility Agent shall only be obliged to execute an Increase Confirmation
delivered to it by an Increase Lender once it is satisfied it has complied with
all necessary "know your customer" or other similar checks under all applicable
laws and regulations in relation to the assumption of the increased Commitments
by that Increase Lender.

 

(d)Each Increase Lender, by executing the Increase Confirmation, confirms (for
the avoidance of doubt) that the Facility Agent has authority to execute on its
behalf any amendment or waiver that has been approved by or on behalf of the
requisite Lender or Lenders in accordance with this Agreement on or prior to the
date on which the increase becomes effective in accordance with this Agreement
and that it is bound by that decision to the same extent as it would have been
had it been an Original Lender.

 

(e)The Company shall promptly on demand pay the Facility Agent the amount of all
costs and expenses (including legal fees) reasonably incurred by it in
connection with any increase in Commitments under this Clause 2.3.

 

(f)The Increase Lender shall, on the date upon which the increase takes effect,
pay to the Facility Agent (for its own account) a fee in an amount equal to the
fee which would be payable under paragraph (d) of Clause 29.2 (Assignments and
transfers by Lenders) if the increase was a transfer pursuant to Clause 29.3
(Procedure for transfer by way of novations) and if the Increase Lender was a
New Lender.

 

(g)The Company may pay to the Increase Lender a fee in the amount and at the
times agreed between the Company and the Increase Lender in a letter between the
Company and the Increase Lender setting out that fee. A reference in this
Agreement to a Fee Letter shall include any letter referred to in this paragraph
(g).

 

(h)Neither the Facility Agent nor any Lender shall have any obligation to find
an Increase Lender and in no event shall any Lender whose Commitment is replaced
by an Increase Lender be required to pay or surrender any of the fees received
by such Lender pursuant to the Finance Documents.

 

(i)Clause 28.4 (Limitation of responsibility of Existing Lenders) shall apply
mutatis mutandis in this Clause 2.3 in relation to an Increase Lender as if
references in that Clause to:

 

(i)an Existing Lender were references to all the Lenders immediately prior to
the relevant increase;

 

(ii)the New Lender were references to that Increase Lender; and

 

(iii)a re-transfer and re-assignment were references to respectively a transfer
and assignment.

 



27

 

 

2.4Finance Parties’ rights and obligations

 

(a)The obligations of each Finance Party under the Finance Documents are
several.

 

(b)Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents.

 

(c)No Finance Party is responsible for the obligations of any other Finance
Party under the Finance Documents.

 

(d)The rights of a Finance Party under or in connection with the Finance
Documents are separate and independent rights and they include any debt owing to
that Finance Party under the Finance Documents.

 

(e)Any debt arising under the Finance Documents to a Finance Party is a separate
and independent debt in respect of which a Finance Party shall be entitled to
enforce its rights in accordance with paragraph (f) below. The rights of each
Finance Party include any debt owing to that Finance Party under the Finance
Documents and, for the avoidance of doubt, any part of a Loan or any other
amount owed by an Obligor which relates to a Finance Party’s participation in
the Facility or its role under a Finance Document (including any such amount
payable to the Facility Agent on its behalf) is a debt owing to that Finance
Party by that Obligor. Any part of a Loan or any other amount owed by an Obligor
which relates to a Finance Party’s participation in the Facility or its role
under a Finance Document is a debt owing to that Finance Party by that Obligor.

 

(f)A Finance Party may, except as specifically provided in the Finance
Documents, separately enforce its rights under or in connection with the Finance
Documents.

 

2.5Obligors' Agent

 

(a)The Guarantor by its execution of this Agreement irrevocably appoints the
Company (acting through one or more authorised signatories) to act on its behalf
as its agent in relation to the Finance Documents and irrevocably authorises:

 

(i)the Company on its behalf to supply all information concerning itself
contemplated by this Agreement to the Finance Parties and to give all notices
and instructions, to make such agreements and to effect the relevant amendments,
supplements and variations capable of being given, made or effected by any
Obligor notwithstanding that they may affect the Guarantor, without further
reference to or the consent of the Guarantor; and

 

(ii)each Finance Party to give any notice, demand or other communication to the
Guarantor pursuant to the Finance Documents to the Company,

 

and in each case the Guarantor shall be bound as though the Guarantor itself had
given the notices and instructions (including, without limitation, any Requests)
or executed or made the agreements or effected the amendments, supplements or
variations, or received the relevant notice, demand or other communication.

 

(b)Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by the
Obligors' Agent or given to the Obligors' Agent under any Finance Document on
behalf of the Guarantor or in connection with any Finance Document (whether or
not known to the Guarantor) shall be binding for all purposes on the Guarantor
as if the Guarantor had expressly made, given or concurred with it. In the event
of any conflict between any notices or other communications of the Obligors'
Agent and the Guarantor, those of the Obligors' Agent shall prevail.

 



28

 

 

3.Purpose

 

3.1Loans

 

Each Loan may be used for the Company’s general corporate purposes.

 

3.2No obligation to monitor

 

No Finance Party is bound to monitor or verify the utilisation of the Facility.

 

4.Conditions precedent

 

4.1Conditions precedent documents

 

(a)A Request may not be given until the Facility Agent has notified the Company
and the Lenders that it has received all of the documents and evidence set out
in Schedule 2 (Conditions precedent documents) in form and substance
satisfactory to the Facility Agent. The Facility Agent must give this
notification to the Company and the Lenders promptly upon being so satisfied.

 

(b)Other than to the extent that the Majority Lenders notify the Facility Agent
in writing to the contrary before the Facility Agent gives the notification
described in paragraph (a) above, the Lenders authorise (but do not require) the
Facility Agent to give that notification. The Facility Agent shall not be liable
for any damages, costs or losses whatsoever as a result of giving any such
notification.

 

4.2Further conditions precedent

 

The obligations of each Lender to participate in any Loan are subject to the
further conditions precedent that:

 

(a)if there are any borrowings under the Existing Facility outstanding or to be
outstanding on the date of the Request or the Utilisation Date, such outstanding
borrowings are repaid or prepaid in whole by the Company on or before the
Utilisation Date in accordance with the terms of the Existing Facility
Agreement;

 

(b)if there are any commitments of the lenders under the Existing Facility
unutilised on the date of the Request or the Utilisation Date, such unutilised
commitments are irrevocably cancelled in whole by the Company on or before the
Utilisation Date in accordance with the terms of the Existing Facility
Agreement;

 

(c)on both the date of the Request and the Utilisation Date for that Loan the
Repeating Representations are correct in all material respects;

 

(d)in relation to any Loan to be utilised after the first Measurement Date, the
Company complied with the obligations under Clause 20 (Financial covenants) as
of the Measurement Date immediately preceding the date of the Request and the
Utilisation Date;

 

(e)no less than USD150,000,000 (or its equivalent in any other currency) has
been utilised by the Company under and pursuant to the terms of the Intercompany
Loan Agreement; and

 

(f)on both the date of the Request and the Utilisation Date for that Loan no
Default or, in the case of a Rollover Loan, no Event of Default is continuing or
would result from the Loan.

 



29

 

 

4.3Drawstop

 

A Request may not be made in any case where the Company is in default with any
payment obligation (or payment obligations in aggregate) under any Financial
Indebtedness in an amount equal to or in excess of €500,000 or its equivalent in
other currencies (a Drawstop Event). Following a Drawstop Event, no further
Requests may be made until the Facility Agent notifies the Company in writing
that it may submit a Request. The Facility Agent shall so notify the Company
promptly after the Facility Agent receives evidence reasonably satisfactory to
the Majority Lenders that such default or defaults: (i) are no longer
continuing; or (ii) are waived in accordance with the terms of the relevant
Financial Indebtedness; or (iii) a combination of (i) and (ii), whereby,
following such waivers (if any), such default or defaults (if any) are in
aggregate in an amount less than €500,000 or its equivalent in any other
currency.

 

4.4Maximum number of Loans

 

Unless the Facility Agent agrees, a Request may not be given if, as a result,
there would be more than ten Loans outstanding.

 

5.Utilisation

 

5.1Giving of Requests

 

(a)The Company may borrow a Loan by giving to the Facility Agent a duly
completed Request.

 

(b)Unless the Facility Agent otherwise agrees, the latest time for receipt by
the Facility Agent of a duly completed Request is 11.00 a.m. one Business Day
before the Rate Fixing Day for the proposed borrowing.

 

(c)Each Request is irrevocable unless otherwise agreed by the Facility Agent
upon the approval of the Majority Lenders.

 

5.2Completion of Requests

 

A Request will not be regarded as having been duly completed unless:

 

(a)the Utilisation Date is a Business Day falling within the Availability
Period;

 

(b)the amount of the Loan requested is:

 

(i)a minimum of €10,000,000 and an integral multiple of €500,000 or an amount
which complies with Clause 6 (Optional Currency);

 

(ii)the maximum undrawn amount available under the Facility on the proposed
Utilisation Date; or

 

(iii)such other amount as the Facility Agent may agree; and

 

(c)the proposed currency and Term comply with this Agreement.

 

Only one Loan may be requested in a Request.

 



30

 

 

5.3Advance of Loan

 

(a)The Facility Agent must promptly notify each Lender of the details of the
requested Loan and the amount of its participation in that Loan.

 

(b)The amount of each Lender’s participation of the requested Loan will be its
Pro Rata Share on the proposed Utilisation Date.

 

(c)No Lender is obliged to participate in a Loan if, as a result:

 

(i)its participation in the Loans would exceed its Commitment; or

 

(ii)the Loans would exceed the Total Commitments.

 

(d)If the conditions set out in this Agreement have been met, each Lender must
make its participation in the requested Loan available to the Facility Agent for
the Company through its Facility Office on the Utilisation Date.

 

6.Optional Currency

 

6.1General provisions on Optional Currency

 

In this Clause:

 

Facility Agent’s Spot Rate of Exchange means:

 

(a)the Facility Agent’s spot rate of exchange; or

 

(b)(if the Facility Agent does not have an available spot rate of exchange) any
other publicly available spot rate of exchange selected by the Facility Agent
(acting reasonably),

 

for the purchase of the Optional Currency in the London foreign exchange market
with euros as of noon on a particular day.

 

euro amount of a Loan or part of a Loan means:

 

(a)if the Loan is denominated in euros, its amount; or

 

(b)if the Loan is denominated in the Optional Currency, its equivalent in euros
calculated on the basis of the Facility Agent’s Spot Rate of Exchange one
Business Day before the Rate Fixing Day for that Term.

 

Optional Currency means US Dollars.

 

6.2Selection

 

(a)The Company must select the currency of a Loan in its Request.

 

(b)The amount of a Loan requested in the Optional Currency must be a minimum
amount of the equivalent of €10,000,000 in the Optional Currency and in integral
multiples of the equivalent of €500,000 in the Optional Currency.

 



31

 

 

6.3Conditions relating to Optional Currency

 

A Loan may be denominated in the Optional Currency for a Term if the Optional
Currency is readily available in the amount required and freely convertible into
euros in the wholesale market for that currency on the Rate Fixing Day and the
first day of that Term.

 

6.4Revocation of currency

 

(a)Notwithstanding any other term of this Agreement, if before 9.30 a.m. on any
Rate Fixing Day the Facility Agent receives notice from a Lender that:

 

(i)the Optional Currency is not readily available to it in the Relevant Market
in the amount and for the period required; or

 

(ii)participating in a Loan in the Optional Currency might contravene any law or
regulation applicable to it,

 

the Facility Agent must give notice to the Company to that effect promptly and
in any event before noon on that day.

 

(b)In this event:

 

(i)that Lender must participate in the Loan in euros; and

 

(ii)the participation of that Lender in the Loan and any other similarly
affected Lender(s) will be treated as a separate Loan denominated in euros
during that Term.

 

(c)Any part of a Loan treated as a separate Loan under this Clause 6.4 will not
be taken into account for the purposes of any limit on the number of Loans
outstanding at any one time.

 

(d)A Loan will still be treated as a Rollover Loan if it is not denominated in
the same currency as the maturing Loan by reason only of the operation of this
Clause 6.4.

 

6.5Optional Currency equivalents

 

The equivalent in euros of a Loan or part of a Loan in the Optional Currency for
the purposes of calculating:

 

(a)whether any limit under this Agreement has been exceeded;

 

(b)the amount of a Loan;

 

(c)the participation of a Lender in a Loan;

 

(d)the amount of any repayment or prepayment of a Loan; or

 

(e)the undrawn amount of a Lender’s Commitment,

 

is its euro amount.

 

6.6Notification

 

The Facility Agent must notify the Lenders and the Company of the relevant euro
amount (and the applicable Facility Agent’s Spot Rate of Exchange) promptly
after they are ascertained.

 



32

 

 

7.Repayment

 

(a)The Company must repay each Loan made to it in full on its Maturity Date.

 

(b)Where the Maturity Date for an outstanding Loan coincides with the
Utilisation Date for a new Loan to be denominated in the same currency as the
outstanding Loan, the Facility Agent will apply the new Loan in or towards
repayment of the outstanding Loan so that:

 

(i)where the amount of the outstanding Loan exceeds the amount of the new Loan,
the Company will only be required to repay the excess;

 

(ii)where the amount of the outstanding Loan is exactly the same as the amount
of the new Loan, the Company will not be required to make any payment in respect
of the principal of the outstanding Loan;

 

(iii)where the amount of the new Loan exceeds the amount of the outstanding
Loan, the Company will not be required to make any payment and the excess will
be advanced to the Company,

 

provided that nothing in this paragraph (b) shall have the effect or be deemed
to have the effect of converting the whole of the Loan or any part of it into a
term loan.

 

(c)Subject to the other terms of this Agreement, any amounts repaid under
paragraph (a) of this Clause 7 may be re-borrowed.

 

8.Prepayment and cancellation

 

8.1Mandatory prepayment - illegality

 

(a)If at any time:

 

(i)it is necessary under the laws and constitution of the Republic:

 

(A)in order to enable any Lender to enforce its rights under the Finance
Documents; or

 

(B)by reason only of the execution, delivery and performance of this Agreement
by any Lender,

 

that any Lender should be licensed, qualified or otherwise entitled to carry on
business in the Republic;

 

(ii)a Lender is or will be deemed to be resident, domiciled or carrying on
business in or subject to the laws of the Republic by reason only of the
execution, delivery, performance and/or enforcement of any Finance Document;

 

(iii)in any proceedings taken in the Republic in respect of any Finance Document
or for the enforcement of any Finance Document, the choice of English law as the
governing law of the Finance Document will not be recognised; or

 

(iv)it is or becomes unlawful in any applicable jurisdiction for a Lender to
give effect to any of its obligations as contemplated by this Agreement or to
fund or maintain its participation in any Loan,

 

and the occurrence of any of the foregoing causes a Lender (acting reasonably)
to believe it is materially prejudiced thereby then:

 



33

 

 

(A)the relevant Lender must notify the Company (through the Facility Agent)
accordingly; and

 

(B)the Company shall prepay that Lender’s participation in all the Loans on the
date specified in paragraph (b) of this Clause 8.1, together with all other
amounts payable by it to that Lender under the Finance Documents and the
Commitment of that Lender shall forthwith be reduced to zero,

 

except that paragraphs (i) and (ii) of this Clause 8.1 do not apply to any
Lender acting through its Facility Office or having a permanently established
office or branch in the Republic.

 

(b)The date for repayment or prepayment of a Lender’s participation in a Loan
will be:

 

(i)the last day of the current Term of that Loan; or

 

(ii)if earlier, the date specified by the Lender in the notification under
paragraph (a)(iv)(A) of this Clause 8.1 and which must not be earlier than the
last day of any applicable grace period allowed by law.

 

8.2Mandatory prepayment - change of control

 

(a)The Company shall, within one Business Day after the occurrence of a Change
of Control notify such to the Facility Agent, and the Facility Agent shall
promptly notify each Lender thereof. Such notice shall describe in reasonable
detail the facts and circumstances giving rise thereto and the date of such
Change of Control. Each Lender may, by notice to the Company and the Facility
Agent (a Prepayment Notice) given not later than ten days after the date of such
Change of Control has been notified to the relevant Lender, terminate its
Commitment and declare any amounts payable by the Company under the Finance
Documents for its account to be, and such amounts shall become, due and payable
without presentment, demand, protest or other notice of any kind (all of which
are hereby waived by the Company) in each case on the Business Day following the
date of delivery of the Prepayment Notice or such later date as may be
designated by the relevant Lender in its Prepayment Notice.

 

(b)A Lender that gives a Prepayment Notice may, in its absolute discretion, set
out in the Prepayment Notice the conditions on which it may be willing to waive
its rights arising as a result of the relevant Change of Control to terminate
its Commitment, declare any amounts payable by the Company under the Finance
Documents for its account to be due and payable and receive such amounts and the
date by which such conditions must be met (a Prepayment Waiver). A Lender whose
Prepayment Notice sets out any such conditions must notify the Company and the
Facility Agent promptly upon being satisfied either (i) that (A) such conditions
have been met and (B) its Prepayment Waiver has become effective or (ii) that
(A) such conditions have not been met by the relevant date and (B) the date on
which the termination of its Commitment will become effective and on which the
amounts payable by the Company under the Finance Documents for its account will
be deemed to be declared to be, and such amounts shall then become, due and
payable without presentment, demand, protest or other notice of any kind (all of
which are hereby waived by the Company).

 

(c)For purposes of this Clause 8.2, the following terms have the following
meanings:

 



34

 

 

A Change of Control shall occur if:

 

(i)any “person” (as such term is used in Sections 13 (d) and 14(d) of the U.S.
Securities Exchange Act of 1934, as amended, hereinafter, the “Exchange Act”) is
or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that for the purposes of this paragraph (i) such person
shall be deemed to have “beneficial ownership” of all shares that any such
person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of more than 35% of
either the aggregate ordinary Voting Power or the aggregate equity value
represented by the issued and outstanding Equity Interests of U. S. Steel;

 

(ii)the adoption of a plan relating to the liquidation or dissolution of U. S.
Steel;

 

(iii)the merger or consolidation of U. S. Steel with or into another entity, or
the merger of another entity with or into U. S. Steel, other than a merger or
consolidation transaction in which holders of Equity Interests representing 100%
of the ordinary Voting Power represented by the Equity Interests in U. S. Steel
immediately prior to such transaction own directly or indirectly at least a
majority of the ordinary Voting Power represented by the Equity Interests (or
other securities into which such securities are converted as part of such merger
or consolidation transaction) in the surviving person resulting from such merger
or consolidation transaction, and in substantially the same proportion as before
the transaction;

 

(iv)the sale of all or substantially all the assets of U. S. Steel (determined
on a consolidated basis) to another person; or

 

(v)the Company after the date of this Agreement ceases to be directly or
indirectly beneficially wholly owned by U. S. Steel, unless such cessation:

 

(A)was approved in advance in writing by Facility Agent acting on the
instructions of, subject to paragraph (c) below, the Majority Lenders; or

 

(B)results from a Permitted Merger.

 

(d)

 

(i)Following any approval referred to in paragraph (b)(v)(A) above, any Lender
that is unable to satisfy its know your customer requirements may, by notice to
the Company and the Facility Agent (a Change of Control KYC Notice) given not
later than ten days after the date of such approval notify the Company that it
is unable to satisfy its know your customer requirements, terminate its
Commitment and declare any amounts payable by the Company under the Finance
Documents for its account to be, and such amounts shall become, due and payable
without presentment, demand, protest or other notice of any kind (all of which
are hereby waived by the Company) in each case on the Business Day following the
date of delivery of the Change of Control KYC Notice or such later date as may
be designated by the relevant Lender in its Change of Control KYC Notice.

 

(ii)A Lender that gives a Change of Control KYC Notice may, in its absolute
discretion, set out in the Change of Control KYC Notice the conditions on which
it may be willing to defer terminating its Commitment, declaring any amounts
payable by the Company under the Finance Documents for its account to be due and
payable and receive such amounts and the date by which such conditions must be
met (a Change of Control KYC Notice Waiver). A Lender whose Change of Control
KYC Notice sets out any such conditions must notify the Company and the Facility
Agent promptly upon being satisfied either (i) that (A) such conditions have
been met and (B) its Change of Control KYC Notice Waiver has become effective or
(ii) that (A) such conditions have not been met by the relevant date and (B) the
date on which the termination of its Commitment will become effective and on
which the amounts payable by the Company under the Finance Documents for its
account will be deemed to be declared to be, and such amounts shall then become,
due and payable without presentment, demand, protest or other notice of any kind
(all of which are hereby waived by the Company).

 



35

 

 

Equity Interests means: (i) shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a person; or (ii) any warrants,
options or other rights to acquire such shares or interests.

 

Voting Power as applied to the stock of any corporation means the total voting
power represented by all outstanding Voting Stock of such corporation.

 

Voting Stock as applied to the stock of any corporation means stock of any class
or classes (however designated) having ordinary voting power for the election of
the directors of such corporation, other than stock having such power only by
reason of the happening of a contingency.

 

8.3Voluntary prepayment

 

(a)The Company may, by giving not less than ten Business Days’ prior notice to
the Facility Agent, prepay any Loan at any time in whole or in part.

 

(b)A prepayment of part of a Loan must be in a minimum amount of €5,000,000 and
an integral multiple of €250,000 (or its equivalent in the Optional Currency).

 

(c)A prepayment of all or part of a Loan must be on an Interest Payment Date.

 

8.4Automatic cancellation

 

The Commitment of each Lender will be automatically cancelled at the close of
business on the last day of the Availability Period.

 

8.5Voluntary cancellation

 

(a)The Company may, by giving not less than five Business Days’ prior notice to
the Facility Agent, cancel the unutilised amount of the Total Commitments in
whole or in part.

 

(b)Partial cancellation of the Total Commitments must be in a minimum amount of
€10,000,000 and an integral multiple of €500,000.

 

(c)Any cancellation in part will be applied against the Commitment of each
Lender pro rata.

 

8.6Right of repayment and cancellation of a single Lender

 

(a)If:

 

(i)the Company is, or will be, required to pay to a Lender:

 

(A)a Tax Payment; or

 

(B)an Increased Cost; or

 

(ii)any FATCA Protected Lender notifies the Facility Agent of a FATCA Event
pursuant to Clause 8.8 (Mandatory repayment and cancellation of FATCA Protected
Lenders),

 

the Company may, while the requirement or FATCA Event continues, give notice to
the Facility Agent requesting prepayment and cancellation in respect of that
Lender.

 



36

 

 

(b)After notification under paragraph (a) of this Clause 8.6:

 

(i)the Company must repay or prepay that Lender’s participation in each Loan on
the date specified in paragraph (c) of this Clause 8.6; and

 

(ii)the Commitment of that Lender will be immediately cancelled.

 

(c)The date for repayment or prepayment of a Lender’s participation in a Loan
will be:

 

(i)the last day of the Term for that Loan; or

 

(ii)if earlier, the date specified by the Company in its notification.

 

8.7Right of repayment and cancellation of a Specified Lender

 

(a)If any Lender becomes a Specified Lender:

 

(i)it must notify the Company (through the Facility Agent) immediately; and

 

(ii)until the Lender ceases to be a Specified Lender, the Company may, if all
Lenders other than the relevant Specified Lender have given their prior consent
(such consent not to be unreasonably withheld or delayed) give notice to the
Facility Agent requesting repayment or prepayment and cancellation in respect of
that Specified Lender; provided, however, that:

 

(A)receipt of the notice referred to in paragraph (a)(i) of this Clause 8.7
shall not be a condition precedent to the giving of notice by the Company
pursuant to this paragraph (ii); and

 

(B)the Company may notify the Facility Agent of a repayment or prepayment and
cancellation and repayment in respect of a Specified Lender pursuant to this
Clause 8.7 without the prior consent of the Lenders otherwise required under
this paragraph (ii) up to an aggregate amount of €50,000,000, if no Default is
continuing:

 

I.on the date of delivery of the repayment or prepayment and cancellation notice
to the Facility Agent; or

 

II.date of making the repayment or prepayment (if any).

 

(b)The Facility Agent shall as soon as practicable after receipt of a notice
under paragraph (a)(i) of this Clause 8.7, notify all the Lenders.

 

(c)After notice under paragraph (a)(ii) of this Clause 8.7:

 

(i)the Company must repay or prepay that Specified Lender’s participation in
each Loan on the date specified in paragraph (d) of this Clause 8.7; and

 

(ii)the Commitment of that Specified Lender will be immediately cancelled.

 

(d)The date for repayment or prepayment of the Specified Lender’s participation
in a Loan will be:

 

(i)the last day of the Term for that Loan; or

 

(ii)if earlier, the date specified by the Company in its notification under
paragraph (a)(ii) of this Clause 8.7.

 



37

 

 

8.8Mandatory repayment and cancellation of FATCA Protected Lenders

 

If on the date falling six months before the earliest FATCA Application Date for
any payment by a Party to a FATCA Protected Lender (or to the Facility Agent for
the account of that Lender), that Lender is not a FATCA Exempt Party and, in the
opinion of that Lender (acting reasonably), that Party will, as a consequence,
be required to make a FATCA Deduction from a payment to that Lender (or to the
Facility Agent for the account of that Lender) on or after that FATCA
Application Date (a FATCA Event):

 

(a)that Lender shall, reasonably promptly after that date, notify the Facility
Agent of that FATCA Event and the relevant FATCA Application Date;

 

(b)if, on the date falling one month before such FATCA Application Date, that
FATCA Event is continuing and that Lender has not been repaid pursuant to Clause
8.6 (Right of repayment and cancellation of a single Lender):

 

(i)that Lender may, at any time between one month and two weeks before such
FATCA Application Date, notify the Facility Agent;

 

(ii)upon the Facility Agent notifying the Company, the Commitment of that Lender
will be immediately cancelled; and

 

(iii)the Company shall repay that Lender’s participation in the Loans on the
last day of the Term for each Loan occurring after the Facility Agent has
notified the Company or, if earlier, the last Business Day before the relevant
FATCA Application Date.

 

8.9Re-borrowing of Loans

 

Any voluntary prepayment of a Loan under Clause 8.3 (Voluntary prepayment) may
be re-borrowed on the terms of this Agreement. Any other prepayment of a Loan
may not be re-borrowed.

 

8.10Miscellaneous provisions

 

(a)Any notice of prepayment and/or cancellation under this Agreement is
irrevocable and must specify the relevant date(s) and the affected Loans and
Commitments. The Facility Agent must notify the Lenders promptly of receipt of
any such notice.

 

(b)All prepayments under this Agreement must be made with accrued interest on
the amount prepaid. No premium or penalty is payable in respect of any
prepayment except for Break Costs.

 

(c)The Majority Lenders may agree a shorter notice period for a voluntary
prepayment or a voluntary cancellation.

 

(d)No prepayment or cancellation is allowed except in accordance with the
express terms of this Agreement.

 

(e)No amount of the Total Commitments cancelled under this Agreement may
subsequently be reinstated.

 

8.11Application of prepayments

 

Any prepayment of a Loan pursuant to Clause 8.3 (Voluntary prepayment) shall be
applied pro rata to each Lender’s participation in that Loan.

 

9.Interest

 

9.1Calculation of interest

 

The rate of interest on each Loan for its Term is the percentage rate per annum
equal to the aggregate of the applicable:

 

(a)Margin; and

 

(b)IBOR.

 



38

 

 

9.2Payment of interest

 

Except where it is provided to the contrary in this Agreement, the Company must
pay accrued interest on each Loan made to it on the last day of each Term and
also, if the Term is longer than six months, on the dates falling at six-month
intervals after the first day of that Term (each an Interest Payment Date).

 

9.3Interest on overdue amounts

 

(a)If an Obligor fails to pay any amount payable by it under the Finance
Documents, it must immediately on demand by the Facility Agent pay interest on
the overdue amount from its due date up to the date of actual payment, both
before, on and after judgment.

 

(b)Interest on an overdue amount is payable at a rate determined by the Facility
Agent to be two per cent. per annum above the rate that would have been payable
if the overdue amount had, during the period of non-payment, constituted a Loan
in the currency of the overdue amount. For this purpose, the Facility Agent may
(acting reasonably):

 

(i)select successive Terms of any duration of up to three months; and

 

(ii)determine the appropriate Rate Fixing Day for that Term.

 

(c)Notwithstanding paragraph (b) of this Clause 9.3, if the overdue amount is a
principal amount of a Loan and becomes due and payable before the last day of
its current Term, then:

 

(i)the first Term for that overdue amount will be the unexpired portion of that
Term; and

 

(ii)the rate of interest on the overdue amount for that first Term will be one
per cent. per annum above the rate then payable on that Loan.

 

After the expiry of the first Term for that overdue amount, the rate on the
overdue amount will be calculated in accordance with paragraph (b) of this
Clause 9.3.

 



39

 

 

 

(d)Interest (if unpaid) on an overdue amount will be compounded with that
overdue amount at the end of each of its Terms but will remain immediately due
and payable.

 

9.4Notification of rates of interest

 

The Facility Agent must promptly notify each relevant Party of the determination
of a rate of interest under this Agreement.

 

9.5Acknowledgement

 

The Company acknowledges and confirms for the benefit of each Slovak Finance
Party that it has been informed about the amount of the annual percentage rate
of interest of the Loan and on the fees that the Company shall pay under the
Finance Documents in compliance with section 37(2) of the Slovak Banking Act.

 

10.Terms

 

10.1Selection

 

(a)Each Loan has one Term only.

 

(b)The Company must select the Term for a Loan in the relevant Request.

 

(c)Subject to the following provisions of this Clause, each Term for a Loan will
be one week or one, two, three or six months.

 

10.2No overrunning the Final Maturity Date

 

If a Term would otherwise overrun the Final Maturity Date determined under this
Agreement for any Lender, it will be shortened so that it ends on that Final
Maturity Date in which case the Company will have no obligation to pay Break
Costs or other costs arising from the shortening.

 

10.3Notification

 

The Facility Agent must notify each relevant Party of the duration of each Term
promptly after ascertaining its duration.

 

11.Changes to the calculation of interest

 

11.1Unavailability of Screen Rate

 

(a)Interpolated Screen Rate: If no Screen Rate is available for IBOR for the
Term of a Loan, the applicable IBOR shall be the Interpolated Screen Rate for a
period equal in length to the Term of that Loan.

 

(b)Reference Bank Rate: If no Screen Rate is available for IBOR for (i) the
currency of a Loan or (ii) the Term of a Loan and it is not possible to
calculate the Interpolated Screen Rate, the applicable IBOR shall be the
Reference Bank Rate as of the Specified Time for the currency of that Loan and
for a period equal in length to the Term of that Loan.

 

(c)Cost of funds: If paragraph (b) of this Clause 11.1 applies but no Reference
Bank Rate is available for the relevant currency or Term there shall be no IBOR
for that Loan and Clause 11.4 (Cost of funds) shall apply to that Loan for that
Term.

 



40

 

 

11.2Calculation of Reference Bank Rate

 

(a)Subject to paragraph (b) of this Clause 11.2, if IBOR is to be determined on
the basis of a Reference Bank Rate but a Reference Bank does not supply a
quotation by the Specified Time the Reference Bank Rate shall be calculated on
the basis of the quotations of the remaining Reference Banks.

 

(b)If at or about noon on the Rate Fixing Day none or only one of the Reference
Banks supplies a quotation, there shall be no Reference Bank Rate for the
relevant Term.

 

11.3Market disruption

 

If before close of business in London on the Rate Fixing Day for the relevant
Term the Facility Agent receives notifications from a Lender or Lenders (whose
participations in a Loan exceed 30 per cent. of that Loan) that the cost to it
of funding its participation in that Loan from whatever source it may reasonably
select then Clause 11.4 (Cost of funds) shall apply to that Loan for the
relevant Term.

 

11.4Cost of funds

 

(a)If this Clause 11.4 applies, the rate of interest on each Lender’s
participation of the relevant Loan for the relevant Term shall be the percentage
rate per annum which is the sum of:

 

(i)the Margin; and

 

(ii)the rate notified to the Facility Agent by that Lender as soon as
practicable and in any event before interest is due to be paid in respect of
that Term, to be that which expresses as a percentage rate per annum the cost to
the relevant Lender of funding its participation in that Loan from whatever
source it may reasonably select.

 

(b)If this Clause 11.4 applies and the Facility Agent or the Company so
requires, the Facility Agent and the Company shall enter into negotiations (for
a period of not more than 30 days) with a view to agreeing a substitute basis
for determining the rate of interest.

 

(c)Any alternative basis agreed pursuant to paragraph (b) of this Clause 11.4
shall, with the prior consent of all the Lenders and the Company, be binding on
all Parties.

 

11.5Notification to Company

 

If Clause 11.4 (Cost of funds) applies the Facility Agent shall, as soon as is
practicable, notify the Company.

 

12.Taxes

 

12.1Gross-up

 

All payments by an Obligor under the Finance Documents shall be made without any
Tax Deduction, except to the extent that an Obligor is required by law to make
payment subject to any Taxes. If any Relevant Tax or amounts in respect of any
Relevant Tax must be deducted from any amounts payable or paid by an Obligor, or
paid or payable by the Facility Agent to a Lender, under the Finance Documents,
that Obligor shall, subject to Clause 12.4 (Exception to gross-up), pay such
additional amounts as may be necessary to ensure that the relevant Lender
receives a net amount equal to the full amount which it would have received had
payment not been made subject to Relevant Tax.

 



41

 

 

12.2Tax receipts

 

All Taxes required by law to be deducted or withheld by an Obligor from any
amounts paid or payable under the Finance Documents shall be paid by that
Obligor when due and that Obligor shall, within 15 days of receipt of evidence
of the payment being made, deliver the same to the Facility Agent.

 

12.3Reimbursement of tax credit

 

If an Obligor pays a Tax Payment under Clause 12.1 (Gross-up) for the account of
a Lender, and the Lender effectively obtains, or could have effectively obtained
by taking reasonable action (in which case the Lender shall be treated as
actually having obtained), a refund of any Tax, or credit against any Tax, by
reason of that Tax Payment (a Tax Credit), then the Lender shall reimburse to
that Obligor such amount as the Lender shall reasonably determine to be the
proportion of the Tax Credit as will leave the Lender (after that reimbursement)
in no better or worse position than it would have been in if the Tax Payment had
not been required. Notwithstanding the foregoing, a Lender may choose not to
make or to limit the amount or alter the timing of any Tax Credit if to do
otherwise would result in a material adverse effect to the Lender or on its
relationship with the relevant Tax authority. Upon reasonable request from an
Obligor, the Lender shall provide that Obligor with a certification concerning
whether or not a Tax Credit was obtained or was attempted to be obtained by the
Lender as well as reasonable detail concerning the amount of the Tax Credit. No
Finance Party is obliged to disclose any information regarding its Tax affairs
or computations to any other person.

 

12.4Exception to gross-up

 

An Obligor is not required to pay an additional amount for the account of a
Lender under Clause 12.1 (Gross-up):

 

(a)to the extent that the obligation to pay the additional amount would not have
arisen but for the failure by that Lender to provide (within a reasonable period
after being requested to do so by an Obligor or the Facility Agent and at the
cost of that Obligor) any form, certificate or other documentation:

 

(i)the provision of which would have relieved (in whole or in part) that Obligor
from the relevant withholding obligation; and

 

(ii)which it is fully within the power of the Lender to provide;

 

(b)if that Lender has not complied with its obligations under paragraph (a) of
Clause 12.5 (Tax confirmation) for a period of 90 days from the date that Lender
became aware that it could not give the confirmation referred to in paragraph
(a) of Clause 12.5 (Tax confirmation); or

 

(c)the confirmation provided by that Lender under paragraph (a) of Clause 12.5
(Tax confirmation) is incorrect when made.

 

12.5Tax confirmation

 

(a)Each Lender (other than a Lender with its Facility Office situated in the
Republic) confirms to each Obligor that on the date of this Agreement (or if it
only subsequently becomes a Party to this Agreement, on that date) under the
terms of a double taxation treaty between the jurisdiction in which that Lender
is resident and the Republic payments due to it under the Finance Documents may
be made without deduction or withholding on account of any Tax imposed or levied
by the Republic (or any political subdivision or taxing authority of the
Republic) under the laws of the Republic, as interpreted and applied at that
time.

 



42

 

 

(b)If a Lender becomes aware that it could not, on any particular day, give the
confirmation referred to in paragraph (a) of this Clause 12.5, it shall promptly
but in any event within 90 days, notify such to that Obligor (through the
Facility Agent).

 

(c)Each Lender shall, as soon as reasonably practicable upon an Obligor’s
request, provide that Obligor with its tax residence certificate.

 

12.6Stamp taxes

 

The Company must pay and indemnify each Finance Party against any stamp duty,
registration or other similar Tax payable in connection with the entry into,
performance or enforcement of any Finance Document, except for any such Tax
payable in connection with the entry into a Transfer Certificate.

 

12.7Value added taxes

 

(a)Any amount (including costs, fees and expenses) payable under a Finance
Document by an Obligor is exclusive of any value added tax or similar tax that
might be chargeable in connection with that amount. If any such value added tax
or similar tax is chargeable, that Obligor must pay (in addition to and at the
same time as it pays that amount) an amount equal to the amount of that value
added tax or similar tax.

 

(b)The obligation of an Obligor under paragraph (a) of this Clause 12.7 will be
reduced to the extent that the Finance Party is entitled to repayment or a
credit in respect of the relevant value added tax or similar tax.

 

12.8FATCA Deduction

 

(a)Each Party may make any FATCA Deduction it is required to make by FATCA, and
any payment required in connection with that FATCA Deduction, and no Party shall
be required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

 

(b)Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction) notify the Party to whom it is making the payment and, in addition,
shall notify the Obligors, the Facility Agent and the other Finance Parties.

 

13.Increased Costs

 

13.1Increased Costs

 

(a)Except as hereinafter provided in this Clause, the Company must pay to a
Finance Party the amount of any Increased Cost incurred by that Finance Party or
its Holding Company as a result of:

 

(i)the introduction of, or any change in, or any change in the interpretation,
or application of, any law or regulation;

 

(ii)compliance with any law or regulation made after the date of this Agreement;
or

 



43

 

 

(iii)the implementation or application of or compliance with Basel III or
CRR/CRD IV or any other law or regulation which implements Basel III or CRR/CRD
IV (whether such implementation, application or compliance is by a government,
regulator, Finance Party or any of its Holding Companies).

 

Each Finance Party agrees to notify the Company promptly upon becoming aware
that this Clause 13.1 applies.

 

(b)In this Agreement:

 

Basel III means:

 

(i)the agreements on capital requirements, a leverage ratio and liquidity
standards contained in “Basel III: A global regulatory framework for more
resilient banks and banking systems”, “Basel III: International framework for
liquidity risk measurement, standards and monitoring” and “Guidance for national
authorities operating the countercyclical capital buffer” published by the Basel
Committee in December 2010, each as amended, supplemented or restated;

 

(ii)the rules for global systemically important banks contained in “Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text” published by the Basel Committee in
November 2011, as amended, supplemented or restated; and

 

(iii)any further guidance or standards published by the Basel Committee relating
to Basel III.

 

Basel Committee means the Basel Committee on Banking Supervision.

 

CRR/CRD IV means:

 

(i)Regulation (EU) No. 575/2013 of the European Parliament and of the Council of
26 June 2013 on prudential requirements for credit institutions and investment
firms; and

 

(ii)Directive 2013/36/EU of the European Parliament and of the Council of 26
June 2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms, amending Directive
2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC.

 

13.2Exceptions

 

The Company need not make any payment for an Increased Cost to the extent that
the Increased Cost is:

 

(a)compensated for under another Clause or would have been but for an exception
to that Clause;

 

(b)a tax on the overall net income of a Finance Party or its Holding Company;

 

(c)attributable to a FATCA Deduction required to be made by a Party;

 

(d)attributable to a Finance Party or its Holding Company wilfully failing to
comply with any law or regulation; or

 

(e)attributable to the failure of the relevant Finance Party or its Holding
Company to notify the Company of that increased cost within 45 days of becoming
aware of it.

 



44

 

 

13.3Claims

 

(a)A Finance Party intending to make a claim for an Increased Cost must notify
the Facility Agent of the circumstances giving rise to and the amount of the
claim, following which the Facility Agent will promptly notify the Company.

 

(b)Each Finance Party must, as soon as practicable after a demand by the
Facility Agent, provide a certificate confirming the amount of its Increased
Cost.

 

14.Mitigation

 

14.1Mitigation

 

If circumstances arise that would, or would on the giving of notice, result in:

 

(a)any additional amounts becoming payable under Clause 12 (Taxes); or

 

(b)any amount becoming payable under Clause 13 (Increased Costs); or

 

(c)any prepayment or cancellation under Clause 8.1 (Mandatory prepayment -
illegality); or

 

(d)a Finance Party incurring any cost of complying with the minimum reserve
requirements of its supervising and regulating entity,

 

then, without limiting the obligations of each Obligor under this Agreement and
without prejudice to the terms of Clauses 12 (Taxes), 13 (Increased Costs) and
8.1 (Mandatory prepayment - illegality), the relevant Lender shall, in
consultation with the relevant Obligor, take such reasonable steps as may be
open to it to mitigate or remove the relevant circumstance, including changing
its Facility Office to one in another jurisdiction or the transfer of its rights
and obligations under this Agreement to another person, unless to do so might
(in the reasonable opinion of the Lender) be materially prejudicial to it.

 

15.Payments

 

15.1Place

 

Unless a Finance Document specifies that payments under it are to be made in
another manner, all payments by a Party (other than the Facility Agent) under
the Finance Documents must be made to the Facility Agent to its account at such
office or bank:

 

(a)in the principal financial centre of the country of the relevant currency; or

 

(b)in the case of euro, in the principal financial centre of such Participating
Member State or London, as specified by the Facility Agent,

 

as it in each case may notify to that Party for this purpose by not less than
ten Business Days’ prior notice.

 

15.2Funds

 

Payments under the Finance Documents to the Facility Agent must be made for
value on the due date at such times and in such funds as the Facility Agent may
acting reasonably specify to the Party concerned as being customary at the time
for the settlement of transactions in the relevant currency in the place for
payment.

 



45

 

 

15.3Distribution

 

(a)Each payment received by the Facility Agent under the Finance Documents for
another Party must, except as hereinafter provided, be made available by the
Facility Agent to that Party by payment (as soon as practicable after receipt)
to its account with such office or bank:

 

(i)in the principal financial centre of the country of the relevant currency; or

 

(ii)in the case of euro, in the principal financial centre of a Participating
Member State or London,

 

as it may notify to the Facility Agent for this purpose by not less than ten
Business Days’ prior notice.

 

(b)The Facility Agent may apply any amount received by it for an Obligor in or
towards payment (as soon as practicable after receipt) of any amount due from an
Obligor under the Finance Documents or in or towards the purchase of any amount
of any currency to be so applied.

 

(c)Where a sum is paid to the Facility Agent under this Agreement for another
Party, the Facility Agent is not obliged to pay that sum to that Party until it
has established that it has actually received it. The Facility Agent may assume
that the sum has been paid to it, and, in reliance on that assumption, make
available to that Party a corresponding amount. If it transpires that the sum
has not been received by the Facility Agent, that Party must immediately on
demand by the Facility Agent refund any corresponding amount made available to
it together with interest on that amount from the date of payment to the date of
receipt by the Facility Agent at a rate calculated by the Facility Agent to
reflect its cost of funds.

 

15.4Currency

 

(a)Unless a Finance Document specifies that payments under it are to be made in
a different manner, the currency of each amount payable under the Finance
Documents is determined under this Clause 15.4.

 

(b)Interest is payable in the currency in which the relevant amount in respect
of which it is payable is denominated pursuant to this Agreement.

 

(c)A repayment or prepayment of any principal amount is payable in the currency
in which that principal amount is denominated pursuant to this Agreement on its
due date.

 

(d)Amounts payable in respect of Taxes, fees, costs and expenses are payable in
the currency in which they are incurred.

 

(e)Each other amount payable under the Finance Documents is payable in euros.

 

15.5No set-off or counterclaim

 

All payments made by the Company under the Finance Documents must be calculated
and made without (and free and clear of any deduction for) set-off or
counterclaim.

 



46

 

 

15.6Business Days

 

(a)If a payment under the Finance Documents is due on a day that is not a
Business Day, the due date for that payment will instead be the next Business
Day.

 

(b)During any extension of the due date for payment of any principal under this
Agreement interest is payable on that principal at the rate payable on the
original due date.

 

15.7Impaired Agent

 

(a)If, at any time, the Facility Agent becomes an Impaired Agent, an Obligor or
a Lender which is required to make a payment under the Finance Documents to the
Facility Agent in accordance with Clause 15.2 (Funds) may instead either:

 

(i)pay that amount direct to the required recipient(s); or

 

(ii)if in its absolute discretion it considers that it is not reasonably
practicable to pay that amount direct to the required recipient(s), pay that
amount or the relevant part of that amount to an interest-bearing account held
with an Acceptable Bank within the meaning of paragraph (a) of the definition of
"Acceptable Bank" and in relation to which no Agency Insolvency Event has
occurred and is continuing, in the name of the Obligor or the Lender making the
payment (the Paying Party) and designated as a trust account for the benefit of
the Party or Parties beneficially entitled to that payment under the Finance
Documents (the Recipient Party or Recipient Parties).

 

In each case such payments must be made on the due date for payment under the
Finance Documents.

 

(b)All interest accrued on the amount standing to the credit of the trust
account shall be for the benefit of the Recipient Party or the Recipient Parties
pro rata to their respective entitlements.

 

(c)A Party which has made a payment in accordance with this Clause 15.7 shall be
discharged of the relevant payment obligation under the Finance Documents and
shall not take any credit risk with respect to the amounts standing to the
credit of the trust account.

 

(d)Promptly upon the appointment of a successor Facility Agent in accordance
with Clause 23.18 (Resignation of the Facility Agent), each Paying Party shall
(other than to the extent that that Party has given an instruction pursuant to
paragraph (e) below) give all requisite instructions to the bank with whom the
trust account is held to transfer the amount (together with any accrued
interest) to the successor Facility Agent for distribution to the relevant
Recipient Party or Recipient Parties in accordance with Clause 15.3
(Distribution).

 

(e)A Paying Party shall, promptly upon request by a Recipient Party and to the
extent that it has:

 

(i)not given an instruction pursuant to paragraph (d) above; and

 

(ii)been provided with the necessary information by that Recipient Party,

 

give all requisite instructions to the bank with whom the trust account is held
to transfer the relevant amount (together with any accrued interest) to that
Recipient Party.

 



47

 

 

15.8Partial payments

 

(a)If the Facility Agent receives a payment insufficient to discharge all the
amounts then due and payable by the Company under the Finance Documents, the
Facility Agent must apply that payment towards the obligations of the Company
under the Finance Documents in the following order:

 

(i)first, in or towards payment pro rata of any unpaid amount owing to the
Administrative Parties under the Finance Documents;

 

(ii)secondly, in or towards payment pro rata of any accrued interest or fee due
but unpaid under this Agreement;

 

(iii)thirdly, in or towards payment pro rata of any principal amount due but
unpaid under this Agreement; and

 

(iv)fourthly, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents.

 

(b)The Facility Agent must, if so directed by all the Lenders, vary the order
set out in sub-paragraphs (a)(ii) to (a)(iv) of this Clause 15.8.

 

(c)This Clause 15.8 will override any appropriation made by the Company.

 

15.9Bankruptcy proceeds in respect of a Qualified Related-Party Receivable

 

(a)If the Facility Agent receives any proceeds from a bankruptcy trustee of the
relevant bankrupt person (úpadca) (including an Obligor) which proceeds shall be
applied towards discharge of the Obligors’ obligations under the Finance
Documents, the Facility Agent shall not be obliged to pay the Pro Rata Share in
such proceeds to a Lender which is a creditor of a Qualified Related-Party
Receivable (such Lender in this Clause as the qualified impaired Lender and such
unpaid Pro Rata Share in this Clause as the qualified Pro Rata Share), to the
extent to which such proceeds were not received by the Facility Agent towards
full or partial repayment of the relevant Qualified Related-Party Receivable
owed to the qualified impaired Lender.

 

(b)The qualified Pro Rata Share received by the Facility Agent and not paid to
the qualified impaired Lender pursuant to paragraph (a) of this Clause 15.9
shall be distributed among other Lenders (other than the qualified impaired
Lender) according to their Pro Rata Shares, provided that when calculating such
Pro Rata Shares, the qualified impaired Lender’s participation in the
outstanding Loans or the undrawn Commitments shall be disregarded.

 

15.10Timing of payments

 

If a Finance Document does not provide for when a particular payment is due,
that payment will be due 30 days after receipt by the Company of a claim
(accompanied by, if available, separate invoices) signed on behalf of the
relevant Finance Party specifying the amount due, the provision of the Finance
Document under which the Company’s liability to pay arises and setting out in
reasonable detail a calculation of the amount due.

 

15.11Disruption to Payment Systems etc.

 

If either the Facility Agent determines (in its discretion) that a Disruption
Event has occurred or the Facility Agent is notified by the Company that a
Disruption Event has occurred:

 



48

 

 

(a)the Facility Agent may, and shall if requested to do so by the Company,
consult with the Company with a view to agreeing with the Company such changes
to the operation or administration of the Facility as the Facility Agent may
deem necessary in the circumstances;

 

(b)the Facility Agent shall not be obliged to consult with the Company in
relation to any changes mentioned in paragraph (a) of this Clause 15.11 if, in
its opinion (acting reasonably), it is not practicable to do so in the
circumstances and, in any event, shall have no obligation to agree to such
changes;

 

(c)the Facility Agent may consult with the Finance Parties in relation to any
changes mentioned in paragraph (a) of this Clause 15.11 but shall not be obliged
to do so if, in its opinion, it is not practicable to do so in the
circumstances;

 

(d)any such changes agreed upon by the Facility Agent and the Company shall
(whether or not it is finally determined that a Disruption Event has occurred)
be binding upon the Parties as an amendment to (or, as the case may be, waiver
of) the terms of the Finance Documents notwithstanding the provisions of Clause
28 (Amendments and waivers);

 

(e)the Facility Agent shall not be liable for any damages, costs or losses to
any person, any diminution in value or any liability whatsoever (including for
negligence, gross negligence or any other category of liability whatsoever but
not including any claim based on the fraud of the Facility Agent) arising as a
result of its taking, or failing to take, any actions pursuant to or in
connection with this Clause 15.11; and

 

(f)the Facility Agent shall notify the Finance Parties of all changes agreed
pursuant to paragraph (d) of this Clause 15.11.

 

16.Guarantee and indemnity

 

16.1Guarantee and indemnity

 

The Guarantor irrevocably and unconditionally jointly and severally:

 

(a)guarantees to each Finance Party punctual performance by the Company of all
the Company’s obligations under the Finance Documents;

 

(b)undertakes with each Finance Party that whenever the Company does not pay any
amount when due under or in connection with any Finance Document, the Guarantor
shall immediately on demand pay that amount as if it was the principal obligor;
and

 

(c)agrees with each Finance Party that if any obligation guaranteed by it is or
becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify that Finance Party immediately on demand against
any cost, loss or liability it incurs as a result of the Company not paying any
amount which would, but for such unenforceability, invalidity or illegality,
have been payable by it under any Finance Document on the date when it would
have been due. The amount payable by the Guarantor under this indemnity will not
exceed the amount it would have had to pay under this Clause 16 if the amount
claimed had been recoverable on the basis of a guarantee.

 



49

 

 

16.2Continuing guarantee

 

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.

 

16.3Reinstatement

 

If any discharge, release or arrangement (whether in respect of the obligations
of any Obligor or any security for those obligations or otherwise) is made by a
Finance Party in whole or in part on the basis of any payment, security or other
disposition which is avoided or must be restored in insolvency, liquidation,
administration or otherwise, without limitation, then the liability of the
Guarantor under this Clause 16 will continue or be reinstated as if the
discharge, release or arrangement had not occurred.

 

16.4Waiver of defences

 

The obligations of the Guarantor under this Clause 16 will not be affected by an
act, omission, matter or thing which, but for this Clause, would reduce, release
or prejudice any of its obligations under this Clause 16 (without limitation and
whether or not known to it or any Finance Party) including:

 

(a)any time, waiver or consent granted to, or composition with, any Obligor or
other person;

 

(b)the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the Group;

 

(c)the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 

(d)any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

 

(e)any amendment, novation, supplement, extension, restatement (however
fundamental and whether or not more onerous) or replacement of any Finance
Document or any other document or security including without limitation any
change in the purpose of, any extension of or any increase in any facility or
the addition of any new facility under any Finance Document or other document or
security;

 

(f)any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document or any other document or security; or

 

(g)any insolvency or similar proceedings.

 

16.5Immediate recourse

 

The Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from the
Guarantor under this Clause 16. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.

 



50

 

 

16.6Appropriations

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:

 

(a)refrain from applying or enforcing any other moneys, security or rights held
or received by that Finance Party (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and the Guarantor
shall not be entitled to the benefit of the same; and

 

(b)hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor’s liability under this Clause 16.

 

16.7Deferral of Guarantors’ rights

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Facility Agent otherwise directs, the Guarantor will not exercise any
rights which it may have by reason of performance by it of its obligations under
the Finance Documents or by reason of any amount being payable, or liability
arising, under this Clause 16:

 

(a)to be indemnified by an Obligor;

 

(b)to claim any contribution from any other guarantor of any Obligor’s
obligations under the Finance Documents;

 

(c)to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under the Finance Documents or
of any other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by any Finance Party;

 

(d)to bring legal or other proceedings for an order requiring any Obligor to
make any payment, or perform any obligation, in respect of which any Guarantor
has given a guarantee, undertaking or indemnity under Clause 16.1 (Guarantee and
indemnity);

 

(e)to exercise any right of set-off against any Obligor; and/or

 

(f)to claim or prove as a creditor of any Obligor in competition with any
Finance Party.

 

If the Guarantor receives any benefit, payment or distribution in relation to
such rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the Facility Agent or as the Facility Agent may direct for
application in accordance with Clause 15 (Payments).

 

16.8Additional Security

 

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

 



51

 

 

17.Leverage Condition

 

17.1Release in respect of Leverage Condition

 

(a)In this Clause 17.1:

 

Leverage Condition means, in respect of any Measurement Period, the ratio of Net
Debt to EBITDA has been equal to or less than 3.50:1 for the immediately
preceding Measurement Period.

 

(b)If:

 

(i)the Company has delivered a request to the Facility Agent to release all or
part of the Transaction Security (the Release Request);

 

(ii)no Event of Default is continuing at the date of the Release Request or on
the date the release is expressed to become effective; and

 

(iii)the Release Request is made during a Measurement Period ending after 30
June 2021 and in respect of which the Leverage Condition is satisfied,

 

the Facility Agent shall confirm satisfaction of such conditions to the Security
Agent, in accordance with clause 10 (Release of Security on satisfaction of
Leverage Condition) of the Intercreditor Agreement.

 

(c)Following any Measurement Period in respect of which the Leverage Condition
has been satisfied and provided the Company is in compliance with its
obligations to deliver a Compliance Certificate in accordance with Clause 19.3
(Compliance Certificate), the Facility Agent is not entitled to give
instructions to the Security Agent to enforce the Transaction Security.

 

18.Representations and warranties

 

18.1Representations and warranties

 

Each Obligor, or where so stated, the relevant Obligor, makes the
representations and warranties set out in this Clause 18 to each Finance Party.

 

18.2Status

 

(a)It is a limited liability company duly organised and validly existing under
the laws of the Republic.

 

(b)It has the power to own its property and Assets.

 

(c)It has power to carry on its business as it is now being conducted.

 

18.3Powers and authority

 

It has the power to enter into and perform, and has taken all necessary action
to authorise, the execution, delivery and performance of the Finance Documents
to which it is or will be a party and the transactions contemplated by those
Finance Documents and no limit on its powers will be exceeded as a result of the
granting of the Transaction Security.

 



52

 

 

18.4Legal validity

 

(a)Each Finance Document to which it is a party:

 

(i)constitutes, or when executed will constitute, its legal, valid and binding
obligation enforceable in accordance with its terms; and

 

(ii)is in proper form for its enforcement in the Republic if accompanied by a
certified Slovak translation,

 

save that enforcement of its obligations under the Finance Documents may be
affected by insolvency, bankruptcy and similar laws affecting the rights of
creditors generally.

 

(b)Subject to the Legal Reservations, each Transaction Security Document to
which it is a party creates the security interests which that Transaction
Security Document purports to create and those security interests are valid and
effective.

 

18.5Non-conflict

 

(a)The execution, delivery and performance of the Finance Documents to which it
is or will be a party by it and the granting of the Transaction Security will
not:

 

(i)violate in any respect any provision of:

 

(A)any applicable law or regulation of the Republic or any order of any
governmental, judicial or public body or authority in the Republic binding on
it; or

 

(B)the laws and documents incorporating and constituting it; or

 

(C)any mortgage, agreement or other financial undertaking or instrument to which
it is a party to or which is binding upon it or any Assets of it; or

 

(ii)to the best of its knowledge result in the creation or imposition of any
Security Interest on any Assets of it pursuant to the provisions of any
mortgage, agreement or other undertaking or instrument to which it is a party or
which is binding upon it.

 

(b)The Guarantor represents that it has received fair consideration (primerané
protiplnenie) for the purposes of Section 67j of the Slovak Commercial Code in
respect of the guarantee and indemnity given by it under this Agreement.

 

18.6No default

 

The Company represents that no Default is continuing.

 

18.7Authorisations

 

The Company represents that all authorisations and other requirements of
governmental, judicial and public bodies and authorities required by any member
of the Group or advisable:

 

(a)in connection with the execution, delivery, performance, validity and
enforceability of the Finance Documents; or

 

(b)to make the Finance Documents to which it is a party admissible in evidence
in the Republic,

 



53

 

 

have been obtained or effected and are in full force and effect,

 

except for, in each case relating to the Transaction Security, any authorisation
referred to in Clause 18.12 (No filing or stamp taxes), which authorisations
will be obtained or effected in accordance with the terms of the relevant
Transaction Security Document.

 

18.8Litigation

 

The Company represents that, except to the extent as disclosed in writing to the
Facility Agent:

 

(a)there is no litigation, arbitration or administrative proceedings relating to
any member of the Group that is material to it, the same are not current or
pending or, to the knowledge of it, threatened; and

 

(b)no litigation, arbitration or administrative proceedings are current or
pending or, to the knowledge of it, threatened, which would reasonably be
expected to have a material adverse effect on the ability of the Obligors taken
together to perform their obligations under the Finance Documents, the validity
or enforceability of, or the effectiveness or ranking of any Transaction
Security or the rights or remedies of any Finance Party under any of the Finance
Documents.

 

18.9Title

 

The Company represents that, except to the extent disclosed in writing to the
Facility Agent, it has and the Guarantor has, valid leases or good and
marketable title to all its material Fixed Assets which are reflected in the
most recent audited consolidated financial statements of the Group delivered to
the Facility Agent under Clause 18.18 (Financial statements), subject to any
disposal permitted under Clause 21.7 (Disposals) and to no Security Interest
securing Financial Indebtedness over such Fixed Assets, except any Permitted
Security Interest.

 

18.10Borrowing and guarantee limits

 

(a)The Company represents that the borrowing of the full amount available under
this Agreement will not cause any limit on its borrowing or other powers or on
the exercise of such powers by its executives whether imposed by its articles of
association or similar document or by statute, regulation, or agreement, to be
exceeded.

 

(b)The Guarantor represents that the guaranteeing of all amounts guaranteed by
it under this Agreement will not cause any limit on its guaranteeing or other
powers or on the exercise of such powers by its executives whether imposed by
its articles of association or similar document or by statute, regulation, or
agreement, to be exceeded.

 

18.11Taxes on payments

 

All amounts payable by it under the Finance Documents may be made without any
Tax Deduction.

 

18.12No filing or stamp taxes

 

The Company represents that under the laws of the Republic it is not necessary
that the Finance Documents be filed, recorded or enrolled with any court or
other authority in that jurisdiction or that any stamp, registration or similar
tax be paid on or in relation to the Finance Documents or the transactions
contemplated by the Finance Documents except for registration of the Transaction
Security in accordance with the terms of the relevant Transaction Security
Document and Slovak law and the related fees, which registrations and fees will
be made and paid promptly after the date of the relevant Transaction Security
Document.

 



54

 

 

18.13Immunity

 

Subject to any general provisions of law with respect to immunity of certain
assets from attachment and from execution, referred to in any legal opinion
required under this Agreement, it is not entitled to claim immunity from suit,
attachment, enforcement or other legal process in the Republic.

 

18.14Governing law and enforcement

 

(a)The Company represents that subject to the Legal Reservations, the choice of
English law as the governing law of the Finance Documents will be recognised and
enforced in the Republic.

 

(b)The Company represents that subject to the Legal Reservations, any judgment
obtained in England in relation to a Finance Document will be recognised and
enforced in the Republic.

 

18.15Solvency

 

(a)It is not insolvent (v úpadku); and

 

(b)it has not taken any action nor, so far as it is aware have any steps been
taken or legal proceedings been started or threatened against it for winding-up,
dissolution, reorganisation, or bankruptcy the enforcement of any encumbrance
over its assets or for the appointment of a receiver, administrative receiver or
administrator, trustee or similar officer of it or of any or all of its assets
or revenues.

 

18.16Information

 

(a)The Company represents that all factual information provided in writing by an
officer of any member of the Group, U. S. Steel or any Subsidiary of U. S. Steel
to the Finance Parties in connection with the Finance Documents was true and
accurate in all material respects as at its date or (if appropriate) as at the
date (if any) at which it is stated to be given by that person.

 

(b)The Company represents that nothing was omitted from the information referred
to in paragraph (a) of this Clause 18.16 that, if disclosed, would make that
information untrue or misleading in any material respect.

 

(c)The Company represents that nothing has occurred since the date of the
information referred to in paragraph (a) of this Clause 18.16 that, if
disclosed, would make that information untrue or mislead in any material
respect.

 

18.17No notarial deed

 

The Company represents that no member of the Group has created any notarial deed
(as referred to in section 45(2) of the Slovak Act No. 233/1995 Coll. as amended
or section 274(e) of the Slovak Act No. 99/1963 Coll., in its wording up to 31
August 2005 respectively) in relation to any Financial Indebtedness.

 



55

 

 

18.18Financial statements

 

The Company represents that the financial statements most recently delivered to
the Facility Agent (which, at the date of this Agreement, are the audited
consolidated financial statements of the Company for the year ended 31 December
2017 and the unaudited unconsolidated balance sheets and income statements of
the Guarantor for the year ended 31 December 2017):

 

(a)have been prepared in accordance with accounting principles and practices
generally accepted in its jurisdiction of incorporation, consistently applied;
and

 

(b)fairly present their consolidated financial condition as at the date to which
they were drawn up,

 

except, in each case, as disclosed to the contrary in those financial
statements.

 

18.19Slovak Banking Act

 

(a)It represents that it is not a person having any special relationship
(osobitný vzťah) as defined in the Slovak Banking Act, to any Slovak Finance
Party.

 

(b)When making any payment under or in connection with any Finance Document, it
will use solely the funds owned by it.

 

(c)It is entering into each Finance Document as a principal and not as agent
and, in its own name on its own account.

 

18.20Slovak Public Sector Partners Act

 

It is duly registered as a public sector partner (partner verejného sektora) in
the register of public sector partners (register partnerov verejného sektora) in
accordance with the Slovak Public Sector Partners Act.

 

18.21ERISA

 

The Company represents that:

 

(a)each Plan of it and of each ERISA Affiliate of it complies in all material
respects with all applicable requirements of law and regulation;

 

(b)no Reportable Event has occurred with respect to any Plan, and no steps have
been taken to terminate any Plan; and

 

(c)neither it nor any of its ERISA Affiliates has had a complete or partial
withdrawal from any Multiemployer Plan (as defined by ERISA) or initiated any
steps to do so.

 

18.22Margin Regulations

 

The Company represents that neither it nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.

 

18.23Centre of Main Interests

 

Its Centre of Main Interests is situated in its jurisdiction of incorporation
and it has no Establishment in any other jurisdiction.

 



56

 

 

18.24Material adverse change

 

The Company represents that since 31 December 2017, there has not been any
material adverse change in its or in the Guarantor’s business, Assets,
regulation or financial condition that would reasonably be expected to have a
material adverse effect on the ability of the Obligors taken as a whole to
perform their obligations under the Finance Documents, the validity or
enforceability of, or the effectiveness or ranking of any Transaction Security
or the rights or remedies of any Finance Party under any of the Finance
Documents.

 

18.25Anti-Corruption Laws and Sanctions

 

(a)The Company represents that it has implemented and maintains in effect
policies and procedures designed to ensure compliance by it, its Subsidiaries
and their respective directors, officers, employees and agents with applicable
Anti-Corruption Laws and Sanctions.

 

(b)The Company represents that it, its Subsidiaries and their respective
officers and employees and to the knowledge of it its directors and agents, are
in compliance with applicable Anti-Corruption Laws and Sanctions in all material
respects.

 

(c)The Company represents that none of:

 

(i)it, any Subsidiary or to the knowledge of it or such Subsidiary any of their
respective directors, officers or employees; or

 

(ii)to the knowledge of it, its agents or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby,

 

is a Sanctioned Person.

 

(d)The Company represents that no Loan, use of proceeds or other transaction
contemplated by the Finance Documents will violate any Anti-Corruption Law or
Sanctions applicable to it or its Subsidiaries.

 

(e)In relation to each Lender that notifies the Facility Agent to this effect
(each a Restricted Lender), this Clause 18.25 shall only apply for the benefit
of that Restricted Lender to the extent that it would not result in any
violation of, conflict with or liability under section 7 of the German Foreign
Trade Regulation (Aussenwirtschaftsverordnung), Council Regulation (EC) No
2271/96 of 22 November 1996 or any similar applicable anti-boycott law or
regulation.

 

18.26Ranking

 

The Transaction Security has or will have first ranking priority and it is not
subject to any prior ranking or pari passu ranking Security Interest.

 

18.27Legal and beneficial ownership

 

The Company is the sole legal and beneficial owner of the respective assets over
which it purports to grant Transaction Security free from any claims, third
party rights or competing interests.

 



57

 

 

18.28Trade Receivables

 

The Common Currency Amount (as defined in the Intercreditor Agreement) of all
Trade Receivables governed by a law other than the law of Slovakia and not
otherwise subject to Transaction Security is not more than 50% of the aggregate
Common Currency Amount (as defined in the Intercreditor Agreement) of all Trade
Receivables at that time.

 

18.29Times for making representations and warranties

 

(a)It makes the representations and warranties set out in this Clause on the
date of this Agreement.

 

(b)Unless a representation and warranty made by it is expressed to be given at a
specific date, each representation and warranty made by it is deemed to be
repeated by it on the date of each Request, each Additional Commitment Request
Notification, each Additional Commitment Request and the first day of each Term,
except that the representations and warranties in:

 

(i)Clauses 18.5(a)(i)(C) and (ii) (Non-conflict), 18.7 (Authorisations) 18.8(a)
(Litigation), 18.11 (Taxes on payments), 18.12 (No filing or stamp taxes), 18.15
(Insolvency), 18.21 (ERISA), paragraphs (a), (b), (d) and (e) of Clause 18.25
(Anti-Corruption Laws and Sanctions) shall not be repeated by it; and

 

(ii)Clause 18.28 (Trade Receivables) shall be deemed to only be repeated by it
on the date of each one Month anniversary of the First Effective Date up to and
including the anniversary falling six Months after the First Effective Date.

 

(c)When the representation and warranty in Clause 18.6 (No default) is repeated
on a Request for a Rollover Loan or the first day of a Term for a Loan (other
than the first Term for that Loan), the reference to a Default will be construed
as a reference to an Event of Default.

 

(d)When a representation and warranty is repeated, it is applied to the
circumstances existing at the time of repetition.

 

19.Information covenants

 

19.1Duration

 

The undertakings in this Clause 19 remain in force from the date of this
Agreement for so long as any amount is or may be outstanding under any Finance
Document.

 

19.2Financial Information

 

The Company shall furnish to the Facility Agent:

 

(a)the annual audited consolidated financial statements of the Company including
the report of independent auditors and accompanying notes for each of its
financial years as soon as practicable (and in any event within 180 days after
the end of each of its financial years), such financial statements:

 

(i)to be prepared in accordance with the IFRS consistently applied;

 

(ii)to be audited by an internationally recognised firm of accountants;

 



58

 

 

(iii)to give a true and fair view of the financial condition of the Company and
the result of its operations for the period ended on the date to which such
financial statements were prepared; and

 

(iv)signed by the chief financial officer (or equivalent), or by two senior
officers of the Company;

 

(b)the annual audited unconsolidated financial statements of the Guarantor,
prepared for each of its financial years as soon as practicable (and in any
event within 180 days after the end of each of its financial years), such
financial statements:

 

(i)to be prepared in accordance with accounting principles and practices
generally accepted in its jurisdiction of incorporation, consistently applied;

 

(ii)to be audited by an internationally recognised firm of accountants;

 

(iii)to give a true and fair view of the financial condition of the Guarantor
and the result of its operations for the period ended on the date to which such
financial statements were prepared; and

 

(iv)signed by the chief financial officer (or equivalent), or by two senior
officers of the Guarantor;

 

(c)the annual unaudited consolidated balance sheet and profit and loss
statements of the Group to be prepared in accordance with USGAAP consistently
applied, annually, i.e. for each of its financial years as soon as practicable
(and in any event within 120 days after the end of each of its financial years)
certified by the chief financial officer (or equivalent) of the Company;

 

(d)the semi-annual unaudited consolidated balance sheet, profit and loss
statement and cash flow statement of the Group to be prepared in accordance with
USGAAP, as soon as practicable (and in any event within 45 days after the end of
each half of its financial years);

 

(e)the quarterly unaudited consolidated balance sheet and cash flow statement of
the Group to be prepared in accordance with USGAAP consistently applied for the
first three quarters (i.e. each of the quarterly periods ending on 31 March, 30
June, and 30 September each year) of each financial year, whereas, for the
avoidance of doubt:

 

(i)balance sheet and cash flow statement submitted for the quarter ending on 31
March shall contain financial data for the period starting on 1 January of the
given financial year and ending on 31 March of the given financial year;

 

(ii)balance sheet and cash flow statement submitted for the quarter ending on 30
June shall contain financial data for the period starting on 1 January of the
given financial year and ending on 30 June of the given financial year; and

 

(iii)balance sheet and cash flow statement submitted for the quarter ending on
30 September shall contain financial data for the period starting on 1 January
of the given financial year and ending on 30 September of the given financial
year,

 

as soon as practicable (and in any event within 60 days after the end of the
relevant quarter) certified by the chief financial officer (or equivalent) of
the Company;

 



59

 

 

(f)the unaudited consolidated profit and loss statement of the Group to be
prepared in accordance with USGAAP consistently applied for each of 12-month
periods ending on 31 March, 30 June, and 30 September each year, whereas, for
the avoidance of doubt:

 

(i)profit and loss statement submitted for the rolling 12 months period ending
on 31 March shall contain financial data for the period starting on 1 April of
the previous financial year and ending on 31 March of the given financial year;

 

(ii)profit and loss statement submitted for the rolling 12 months period ending
on 30 June shall contain financial data for the period starting on 1 July of the
previous financial year and ending on 30 June of the given financial year; and

 

(iii)profit and loss statement submitted for the rolling 12 months period ending
on 30 September shall contain financial data for the period starting on 1
October of the previous financial year and ending on 30 September of the given
financial year,

 

as soon as practicable (and in any event within 60 days after the end of the
relevant period) certified by the chief financial officer (or equivalent) of the
Company;

 

(g)together with the financial statements referred to in paragraph (a) of this
Clause 19.2, a certificate of the Company signed by the chief financial officer
(or equivalent) of the Company certifying that no Event of Default has occurred
(or, if it has, specifying it and the steps being taken to remedy it); and

 

(h)as soon as practicable (and in any event within 60 days after the end of the
relevant quarter), a certificate of the Company signed by the chief financial
officer (or equivalent) of the Company listing the following information, unless
already included in the financial statements furnished under paragraph (a) or
(e) of this Clause 19.2 or otherwise available to the Finance Parties:

 

(i)the average production capacity (in percentage) which the Company used in the
quarter for which such certificate is furnished to the Facility Agent; and

 

(ii)the average selling prices of steel which the Company realised in the
quarter for which such certificate is furnished to the Facility Agent;

 

the identity of all its Subsidiaries:

 

(A)whose total assets in aggregate together with total assets of any other
Subsidiaries (being the total of fixed assets and current assets) (consolidated
in the case of a Subsidiary which itself has one or more Subsidiaries) represent
not less than 7.5 per cent, of the Company’s total consolidated fixed assets:
and/or

 

(B)whose gross revenues together with gross revenues of any other Subsidiaries
(being gross revenues less internal revenues (excluding exceptionals), before
operating expenses and depreciation) (consolidated in the case of a Subsidiary
which itself has one or more Subsidiaries) represent not less than 7.5 per cent,
of the consolidated gross revenues of the Group (being gross revenues (excluding
exceptionals) before operating expenses and depreciation on a consolidated basis
as shown in the Latest Accounts).

 



60

 

 

19.3Compliance Certificate

 

(a)The Company must supply to the Facility Agent a duly completed Compliance
Certificate with each set of semi-annual unaudited consolidated financial
statements of the Group for the periods ending on 30 June and 31 December each
year delivered to the Facility Agent under paragraph (d) of Clause 19.2
(Financial Information). For the avoidance of doubt, the obligation to supply
the duly completed Compliance Certificate applies irrespective of whether a Loan
is then outstanding.

 

(b)A Compliance Certificate must be signed by the chief financial officer (or
equivalent) of the Company.

 

19.4Information - miscellaneous

 

(a)The Company shall furnish to the Facility Agent from time to time with
reasonable promptness, such further information regarding the business and
financial condition of each Obligor as the Facility Agent may reasonably
request.

 

(b)Each Obligor shall promptly notify the Facility Agent of any material
business or financial event, including any litigation, arbitration,
administrative or other proceedings being commenced, which would reasonably be
expected to adversely affect its ability to perform its obligations under the
Finance Documents, the validity or enforceability of, or the effectiveness or
ranking of any Transaction Security or the rights or remedies of any Finance
Party under any of the Finance Documents.

 

(c)Each Obligor shall supply to the Facility Agent (in sufficient copies for all
the Lenders, if the Facility Agent so requests) promptly upon becoming aware of
them, the details of any judgment or order of a court, arbitral body or agency
which is made against it, which would reasonably be expected to materially
adversely affect its ability to perform its obligations under the Finance
Documents, the validity or enforceability of, or the effectiveness or ranking of
any Transaction Security or the rights or remedies of any Finance Party under
any of the Finance Documents.

 

(d)Subject to paragraph (e) of this Clause 19.4, each Obligor must promptly on
the request of any Finance Party supply to that Finance Party any documentation
or other evidence that is reasonably requested by that Finance Party (whether
for itself, on behalf of any Finance Party or any prospective new Lender) to
enable a Finance Party or prospective new Lender to carry out and be satisfied
with the results of all applicable know your customer requirements.

 

(e)Each Obligor is only required to supply any information under paragraph (d)
of this Clause 19.4, if the necessary information is not already available to
the relevant Finance Party and the requirement arises as a result of:

 

(i)the introduction of any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

 

(ii)any change in the status of the Obligor (or of a Holding Company of the
Obligor) or any change in the composition of shareholders of the Obligor after
the date of this Agreement; or

 

(iii)a proposed assignment or transfer by the Lender of any of its rights and/or
obligations under this Agreement to a person that is not a Lender before that
assignment or transfer.

 



61

 

 

(f)Each Lender must promptly on the request of the Facility Agent supply to the
Facility Agent any documentation or other evidence that is reasonably required
by the Facility Agent to carry out and be satisfied with the results of all know
your customer requirements.

 

(g)The Company shall make its appropriate executives and employees available for
a conference call with the Finance Parties. Such call (except following any
Measurement Period in respect of which the Leverage Condition has been
satisfied) shall be held after the end of each quarter ending on 31 March, 30
June, 30 September, and 31 December each year, as promptly as practicable but no
later than the date falling 15 days after each of the following conditions is
satisfied:

 

(i)U. S. Steel issues its report on Form 10-Q for each such quarter or Form 10-K
for each such year; and

 

(ii)the financial information required to be delivered under paragraph (d) of
Clause 19.2 (Financial Information) is delivered.

 

This conference call shall be preceded by the sending of an information deck in
regard to the topic to be presented on the call and shall address the financial
performance of the Company for the quarter most recently ended and include
information regarding sales, capacity utilization, average realized price,
operating income, depreciation, interest expense, operating cash flow, capex,
cash balances inventory, EBITDA, liquidity (cash, available committed lines),
gross debt in respect of loan agreements and receivables.

 

19.5Access

 

The Company shall ensure that, if the Facility Agent reasonably suspects an
Event of Default is continuing or may occur, permit the Facility Agent and/or
the Security Agent and/or accountants or other professional advisers and
contractors of the Facility Agent or Security Agent free access at all
reasonable times and on reasonable notice at the risk (subject to such persons
complying with mandatory safety rules) and cost of the Company to the premises,
assets, books, accounts and records of each member of the Group, for the
purposes of determining the location of the Inventory subject to the Transaction
Security.

 

19.6Notification of Default

 

Each Obligor must notify the Facility Agent of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence
(unless that Obligor is aware that a notification has already been provided by
another Obligor).

 

19.7Slovak banking regulations

 

(a)Subject to paragraph (b) of this Clause 19.7, in case of any change to:

 

(i)the amount of an Obligor’s registered capital; or

 

(ii)the participation interest(s) in an Obligor; or

 

(iii)the voting rights attached to any and all participation interest(s) in an
Obligor,

 



62

 

 

that Obligor must supply to the Facility Agent a list of its participants
reflecting the situation after such change, promptly after the effectiveness of
such change but in each case no later than within five Business Days after the
effectiveness of such change.

 

(b)An Obligor is not obliged to supply the list of participants under paragraph
(a) of this Clause 19.7 if any such change concerns a participant (spoločník)
holding:

 

(i)a participation interest not exceeding 10 per cent. of the registered capital
of that Obligor; or

 

(ii)voting rights not exceeding 10 per cent. of all voting rights in that
Obligor.

 

(c)For the purposes of this Clause, a list of participants means a list of
persons (whether individuals or legal entities) holding:

 

(i)a participation interest exceeding 10 per cent. of the registered capital of
an Obligor; or

 

(ii)voting rights exceeding 10 per cent. of all voting rights in an Obligor,

 

containing:

 

(A)in case of individuals, the name, family name, business name, identification
number or birth certificate number, permanent address or place of business (if
different from the permanent address) of that participant; and

 

(B)in case of legal entities, the business name, the legal form, identification
number and the registered seat of that participant.

 

19.8FATCA Information

 

(a)Subject to paragraph (c) of this Clause 19.8, each Party shall, within ten
Business Days of a reasonable request by another Party:

 

(i)confirm to that other Party whether it is:

 

(A)a FATCA Exempt Party; or

 

(B)not a FATCA Exempt Party; and

 

(ii)supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party’s compliance with FATCA; and

 

(iii)supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party’s compliance with any other law, regulation, or exchange of
information regime.

 

(b)If a Party confirms to another Party pursuant to paragraph (a)(i) of this
Clause 19.8 that it is a FATCA Exempt Party and it subsequently becomes aware
that it is not, or has ceased to be a FATCA Exempt Party, that Party shall
notify that other Party reasonably promptly.

 

(c)Neither paragraph (a) nor paragraph (b) of this Clause 19.8 shall oblige any
Finance Party to do anything which would or might in its reasonable opinion
constitute a breach of:

 



63

 

 

(i)any law or regulation;

 

(ii)any fiduciary duty; or

 

(iii)any duty of confidentiality.

 

(d)If a Party fails to confirm its status or to supply forms, documentation or
other information requested in accordance with paragraph (a) of this Clause 19.8
(including, for the avoidance of doubt, where paragraph (c) of this Clause 19.8
applies), then such Party shall be treated for the purposes of the Finance
Documents as if it is not a FATCA Exempt Party until such time as the Party in
question provides the requested confirmation, forms, documentation or other
information.

 

20.Financial covenants

 

20.1Definitions

 

In this Agreement:

 

Cash and Cash Equivalents means, at any time:

 

(a)cash in hand or on deposit with any acceptable bank;

 

(b)certificates of deposit, maturing within 30 days after the relevant date of
calculation, issued by an acceptable bank;

 

(c)any investment in marketable obligations issued or guaranteed by the
government of an agreed country or by an instrumentality or agency of those
governments having an equivalent credit rating which:

 

(i)matures within 30 days after the date of the relevant calculation; and

 

(ii)is not convertible to any other security;

 

(d)open market commercial paper not convertible to any other security:

 

(i)for which a recognised trading market exists;

 

(ii)issued in an agreed country;

 

(iii)which matures within 30 days after the relevant date of calculation; and

 

(iv)which has a credit rating of either A-1 or higher by S&P or Fitch or P-1 or
higher by Moody’s, or, if no rating is available in respect of the commercial
paper, the issuer of which has, in respect of its long-term unsecured and
non-credit enhanced debt obligations, an equivalent rating;

 

(e)investments accessible within 30 days in money market funds which:

 

(i)have a credit rating of either A-1 or higher by S&P or Fitch or P-1 or higher
by Moody’s; and

 

(ii)invest substantially all their assets in securities of the types described
in paragraphs (b) to (d); or

 



64

 

 

(f)any other debt, security or investment approved by the Majority Lenders,

 

in each case, to which any member of the Group is beneficially entitled at that
time and which is capable of being applied against Financial Indebtedness of the
Group. For this purpose an acceptable bank is a commercial bank or trust company
which has a rating of A or higher by S&P or Fitch or A2 or higher by Moody’s or
a comparable rating from a nationally recognised credit rating agency for its
long-term unsecured and non-credit enhanced debt obligations or has been
approved by the Majority Lenders; and

 

an agreed country is the United States of America or any member state of the
European Economic Area which has a rating of A or higher by S&P or Fitch or A2
or higher by Moody’s for its long-term unsecured and non-credit enhanced debt
obligations.

 

EBITDA means, in relation to a Measurement Period, operating profit of the Group
before taxation after adding back depreciation and amortization of the Assets of
the Group for that Measurement Period excluding (i) non-cash losses or expenses
or (ii) income or gains from any unusual, extraordinary or otherwise
non-recurring items.

 

Measurement Date means 30 June and 31 December each year, with the first
Measurement Date being 31 December 2018.

 

Measurement Period means a period of 12 consecutive calendar months ending on a
Measurement Date.

 

Net Debt means at any time the Financial Indebtedness of the Group (excluding
any Short-term Derivative Transactions and Subordinated Intercompany
Indebtedness) less the aggregate amount of Cash and Cash Equivalents at that
time.

 

Short-term Derivative Transactions means interest rate or currency swaps,
forward foreign exchange transactions, financial or commodity futures
transactions, commodity swaps or other derivative transactions concluded for a
tenor of 18 months or less related to operations and transactions in the normal
course of business of the relevant member of the Group.

 

Subordinated Intercompany Indebtedness means Financial Indebtedness owed by the
Company to any of its Affiliates which is subject to subordination undertaking
for the benefit of the Finance Parties in the form and substance acceptable to
Majority Lenders.

 

Total Assets means, as at any Measurement Date, the aggregate (without
duplication) of the total assets of the Group as reported in the financial
statements delivered by the Company to the Facility Agent under paragraph (d) of
Clause 19.2 (Financial Information) in respect of the Measurement Period ending
on that Measurement Date.

 

Total Stockholders’ Equity means, as at any Measurement Date, the amount of
total stockholders equity attributable to the Group and minority interests as
reported in the financial statements delivered by the Company to the Facility
Agent under paragraph (d) of Clause 19.2 (Financial Information) in respect of
the Measurement Period ending on that Measurement Date.

 

20.2Interpretation

 

(a)Except as provided to the contrary in this Agreement, an accounting term used
in this Clause is to be construed in accordance with USGAAP.

 

(b)Any amount in a currency other than euro is to be taken into account at its
euro equivalent calculated on the basis of:

 



65

 

 

(i)the European Central Bank rate of exchange for the purchase of the relevant
currency in the London foreign exchange market with euros as of 3 p.m. on the
day the relevant amount falls to be calculated; or

 

(ii)if the amount is to be calculated on the last day of a financial period of
the Company, the relevant rates of exchange used by the Company in, or in
connection with, its financial statements for that period.

 

(c)No item may be credited or deducted more than once in any calculation under
this Clause.

 

20.3Leverage

 

(a)Subject to paragraph (b) below and Clause 20.5 (Exceeded Leverage Period),
the Company must ensure that the Net Debt to EBITDA ratio does not, in respect
of each Measurement Period specified in column 1 below exceed the ratio set out
in column 2 below opposite that Measurement Period:



 

Column1 (Relevant Period) Column 2 (Ratio) Measurement Period ending on 30 June
2021 6.50:1 Each Measurement Period ending after 30 June 2021 3.50:1

 

(b)If the Leverage Condition is satisfied, the Company must ensure that, subject
to Clause 20.5 (Exceeded Leverage Period), the Net Debt to EBITDA ratio does
not, in respect of each Measurement Period exceed the ratio of 3.50:1.

 

20.4Gearing

 

The Company must ensure that its Total Stockholders’ Equity is not lower than 40
per cent. of its Total Assets on any Measurement Date.

 

20.5Exceeded Leverage Period

 

(a)In respect of each Measurement Period ending after 30 June 2021, no Event of
Default shall occur in respect of non-compliance with Clause 20.3 (Leverage) if
on any Measurement Date Net Debt exceeds 3.5 times EBITDA for the Measurement
Period ending on that Measurement Date but does not on that Measurement Date
exceed 4 times EBITDA for that Measurement Period (an Exceeded Leverage Period),
provided such event occurs no more than three times during the term of this
Agreement and only in respect of no more than three consecutive Measurement
Dates.

 

(b)During the Exceeded Leverage Period the Margin shall be increased by 0.10 per
cent. per annum.

 

20.6Testing

 

The financial covenants set out in Clauses 20.3 (Leverage) and 20.4 (Gearing)
shall be tested by reference to each of the unaudited consolidated balance
sheet, profit and loss statement and cash flow statements delivered pursuant to
paragraph (d) of Clause 19.2 (Financial Information) and/or each Compliance
Certificate delivered pursuant to Clause 19.3 (Compliance Certificate).

 



66

 

 

21.General covenants

 

21.1Authorisations

 

Each Obligor shall obtain and promptly renew from time to time all
authorisations as may be required under any applicable law or regulation to
enable it to perform its obligations under the Finance Documents, or required
for the validity or enforceability of any Finance Document, shall comply with
the terms of the same and will ensure the availability and transferability of
sufficient foreign exchange to enable it to comply with its obligations under
the Finance Documents.

 

21.2Compliance with laws

 

(a)Each Obligor shall comply in all respects with all laws to which it may be
subject, if failure so to comply would materially impair its ability to perform
its obligations under the Finance Documents.

 

(b)Without limiting the generality of paragraph (a) above, each Obligor shall,
to the extent required by law or regulation including without limitation legal
regulations, in particular the Slovak Public Sector Partners Act, ensure that it
is at all times duly registered as a public sector partner (partner verejného
sektora) in the register of public sector partners (register partnerov verejného
sektora) in accordance with the Slovak Public Sector Partners Act.

 

21.3Corporate existence

 

(a)Each Obligor shall maintain its corporate existence and its right to carry on
its operations and will acquire, maintain and renew all rights, licences,
concessions, contracts, powers, privileges, leases, lands, sanctions and
franchises necessary or useful for the conduct of its operations except, in each
case, where the failure to do so would not reasonably be expected to materially
adversely affect that Obligor’s ability to perform its obligations under the
Finance Documents, the validity or enforceability of, or the effectiveness or
ranking of any Transaction Security or the rights or remedies of any Finance
Party under any of the Finance Documents.

 

(b)No Obligor shall:

 

(i)change its name; or

 

(ii)change its financial year end from 31 December.

 

21.4Insurance

 

The Company shall procure that, in respect of it and the Guarantor, it or U .S.
Steel shall effect and maintain such insurance over and in respect of its Assets
and business covering such risks and in such amounts as U. S. Steel maintains
from time to time with respect to other (in respect of the Company) similar
steel-making facilities and (in respect to the Guarantor) comparable facilities
of Group members, as applicable, owned by U. S. Steel, subject to such
deductibles and other forms of self-insurance as from time to time are generally
applicable to such other (in respect of the Company) steel-making facilities and
(in respect to the Guarantor) facilities of Group members, as applicable,
provided such coverage is available to that Obligor on similar or better terms.

 

21.5Pari passu

 

Each Obligor shall procure that its obligations under the Finance Documents do
and will constitute its direct, unconditional, unsecured, unsubordinated and
general obligations and do and will rank at least pari passu with all other
present and future unsecured and unsubordinated Financial Indebtedness issued,
created or assumed by it other than amounts which are afforded priority by
applicable law.

 



67

 

 

21.6Negative pledge

 

No Obligor shall create, assume or permit to exist any Security Interest over
all or any of its Assets to secure Financial Indebtedness other than a Permitted
Security Interest.

 

21.7Disposals

 

(a)Except as provided in paragraph (b) of this Clause 21.7, no Obligor shall,
either in a single transaction or in a series of transactions, whether related
or not and whether voluntary or involuntary, sell, transfer, grant or lease or
otherwise dispose of (in each case whether conditionally or otherwise) any of
its Fixed Assets, Inventory or Trade Receivables other than Permitted Disposals.

 

(b)Notwithstanding paragraph (a) of this Clause 21.7, throughout the life of the
Facility, Fixed Assets having an aggregate book value not exceeding 10 per cent.
of all Fixed Assets (as shown in or included for the purposes of the audited
consolidated financial statements for the year ended 31 December 2017) may be
disposed of where the disposal is on arm’s length commercial terms.

 

21.8Mergers

 

No Obligor shall, without the prior written consent of the Facility Agent acting
on the instructions of the Majority Lenders, enter into any merger or other
arrangement of a similar nature other than a Permitted Merger.

 

21.9Change of business

 

Except with the prior written consent of the Facility Agent acting on the
instructions of the Majority Lenders, no Obligor shall make or threaten to make
any substantial change in its business as conducted on the date of this
Agreement.

 

21.10Borrowing

 

(a)Subject to paragraph (b) of this Clause 21.10, no Obligor shall, and the
Company shall procure that no member of the Group shall incur any Financial
Indebtedness other than:

 

(i)Financial Indebtedness not exceeding €600,000,000 (or its equivalent) in
aggregate (including amounts borrowed under the Finance Documents);

 

(ii)Financial Indebtedness upon terms approved by the Facility Agent acting on
the instructions of the Majority Lenders;

 

(iii)currency and commodity hedging used only to mitigate the risks relating to
fluctuations in currencies and commodity prices, provided each such hedging
arrangement is entered into for a period no longer than 18 months;

 

(iv)for the avoidance of doubt, operating lease obligations;

 

(v)for the avoidance of doubt, trade payables and other contractual obligations
to suppliers and customers in the ordinary course of trading;

 



68

 

 

(vi)debt subordinated to the Loans under a subordination agreement in form and
substance satisfactory to the Facility Agent acting on the instructions of
Majority Lenders;

 

(vii)in respect of Permitted Factoring Arrangements; and

 

(viii)any refinancing of any of the foregoing up to the same principal amount.

 

(b)The obligation under paragraph (a) of this Clause 21.10 shall apply only
until the Company delivers to the Facility Agent the first Compliance
Certificate in accordance with Clause 19.3 (Compliance Certificate) which
confirms that the Company complies with its obligations under Clause 20
(Financial covenants).

 

21.11Environmental compliance

 

Except to the extent disclosed in writing to the Facility Agent, each Obligor
shall comply with applicable Environmental Law except where failure to do so
would not reasonably be expected to have a material adverse effect on the
ability of that Obligor to perform its obligations under the Finance Documents,
the validity or enforceability of, or the effectiveness or ranking of any
Transaction Security or the rights or remedies of any Finance Party under any of
the Finance Documents. For this purpose, Environmental Law means:

 

(a)all environmental authorisations applicable to that Obligor; and

 

(b)all other applicable environmental laws, rules and regulations concerning the
protection of human health or the environment or the transportation of any
substance capable of causing harm to man or any other living organism or the
environment or public health or welfare, including hazardous, toxic, radioactive
or dangerous waste.

 

21.12No notarial deed

 

The Company shall not and the Company shall procure that no other member of the
Group will, create any notarial deed (as referred to in section 45(2) of the
Slovak Act No. 233/1995 Coll., as amended) in relation to any Financial
Indebtedness.

 

21.13No Margin Stock

 

No Obligor may:

 

(a)extend credit for the purpose, directly or indirectly, of buying or carrying
Margin Stock; or

 

(b)use any Loan or allow any Loan to be used, directly or indirectly, to buy or
carry Margin Stock or for any other purpose in violation of the Margin
Regulations.

 

21.14Centre of Main Interests

 

No Obligor may cause or allow its registered office or Centre of Main Interests
to be in, or maintain an Establishment in, any jurisdiction other than its
jurisdiction of incorporation.

 

21.15Anti-Corruption Law

 

(a)The Company shall not (and the Company shall ensure that no other member of
the Group will) directly or indirectly use the proceeds of the Facilities for
any purpose which would breach Anti-Corruption Law.

 



69

 

 

(b)The Company shall (and the Company shall ensure that each other member of the
Group will):

 

(i)conduct its businesses in compliance in all material respects with applicable
Anti-Corruption Laws and shall ensure it, each member of the Group and their
respective officers and employees and their directors and agents are in
compliance in all material respects with applicable Anti-Corruption Laws; and

 

(ii)implement and maintain policies and procedures designed to promote and
achieve compliance by it, each other member of the Group and their respective
directors, officers, employees and agents with applicable Anti-Corruption Laws.

 

21.16Sanctions

 

(a)The Company may not and shall procure that no member of the Group shall:

 

(i)request any Loan, nor use, lend, contribute or otherwise make available any
part of the proceeds of any Loan or other transaction contemplated by this
Agreement, directly or indirectly:

 

(A)for the purpose of financing any trade, business or other activities
involving, or for the benefit of, any Sanctioned Person;

 

(B)in any other manner that would reasonably be expected to result in any person
being in breach of any Sanctions or becoming a Sanctioned Person; or

 

(C)in any other manner that would violate any Anti-Corruption Law or Sanctions
applicable to the Company or any member of the Group;

 

(ii)fund all or part of any payment in connection with a Finance Document out of
proceeds derived from business or transactions with a Sanctioned Person, or from
any action which is in breach of any Sanctions; or

 

(iii)engage in any other activity, transaction or conduct that results in any
person being in breach of any Sanctions or becoming a Sanctioned Person.

 

(b)In relation to each Restricted Lender, this Clause 21.16 shall only apply for
the benefit of that Restricted Lender to the extent that it would not result in
any violation of, conflict with or liability under section 7 of the German
Foreign Trade Regulation (Aussenwirtschaftsverordnung), Council Regulation (EC)
No 2271/96 of 22 November 1996 or any similar applicable anti-boycott law or
regulation.

 

21.17Intercompany Loan Repayment

 

The Company shall not repay any amounts due under the Intercompany Loan
Agreement, except:

 

(a)for any payments of interest due in accordance with its terms; or

 

(b)where approved in writing by the Facility Agent (acting on the instructions
of the Lenders).

 

21.18Conditions subsequent

 

The Company shall procure that the Facility Agent receives all of the documents
and other evidence listed in the table below in form and substance satisfactory
to the Facility Agent no later than the date specified in that table opposite
the relevant document or other evidence. The Facility Agent shall notify the
Company and the Lenders promptly upon being so satisfied.

 



70

 

  

  Documents and other evidence Deadline date 1. Evidence that the Company has
outstanding Financial Indebtedness under the terms of the Intercompany Loan
Agreement in an amount of no less than US$150,000,000. No later than 31 December
2019. 2. The Slovak Receivables Pledge. The date falling 30 days after the First
Effective Date 3. The Slovak Inventory Pledge. The date falling 30 days after
the First Effective Date 4. Confirmations and extracts (potvrdenia and úradné
výpisy) from the Slovak central notarial registry of pledges evidencing that the
Transaction Security under each of the Slovak Receivables Pledge and the Slovak
Inventory Pledge has been duly registered and that there is no other Security
Interest registered in relation to trade receivables or inventory subject to the
Transaction Security in the Slovak central notarial registry of pledges. The
date falling 30 days after the First Effective Date 5.

The following legal opinions, each addressed to the Finance Parties:

 

(a)           a legal opinion of a legal adviser to the Company in the Republic,
substantially in the form of Schedule 7 (Form of Legal opinion of legal adviser
to the Company in respect of Transaction Security); and

 

(b)           a legal opinion of Allen & Overy Bratislava, s.r.o., legal
advisers to Commerzbank Aktiengesellschaft as Mandated Lead Arranger in relation
to the laws of the Republic, substantially in the form of the opinion issued as
conditions precedent to the Credit Agreement.

The date falling 30 days after the First Effective Date 6. Evidence that each of
the Bilateral Loan Agreements has been amended (if necessary to give effect to
the below requirements) to lengthen its final maturity to fall on a date no
earlier than 30 June 2021. The date falling 45 days after the First Effective
Date.

 



71

 

 

22.Default

 

22.1Events of Default

 

Each of the events set out in Clauses 22.2 (Non-payment) to 22.10 (Repudiation)
(both inclusive) is an Event of Default (whether or not caused by any reason
whatsoever outside the control of an Obligor or any other person).

 

22.2Non-payment

 

An Obligor does not pay on the due date any amount payable by it under the
Finance Documents at the place at and in the currency in which it is expressed
to be payable and (if the failure to pay is caused solely by technical or
administrative error or a Disruption Event) it is not remedied within five
Business Days of its due date.

 

22.3Breach of other obligations

 

(a)Subject to paragraph (b) of this Clause 22.3, an Obligor fails to comply with
any of its obligations under the Finance Documents (other than those referred to
in Clause 22.2 (Non-payment), 22.4 (Misrepresentation) in respect of a
misrepresentation under Clause 18.25 (Anti-Corruption Laws and Sanctions), 21.15
(Anti-Corruption Law) or 21.16 (Sanctions)) and the failure to comply (if it is
capable of remedy) remains unremedied for 30 days after the earlier of:

 

(i)the day when the Facility Agent gives that Obligor notice of the failure to
comply; and

 

(ii)the day when that Obligor became aware of the failure to comply.

 

(b)A failure by an Obligor to comply with any of its obligations under Clause 20
(Financial covenants) at any Measurement Date shall not be considered an Event
of Default if on that Measurement Date no Loan was outstanding.

 

22.4Misrepresentation

 

Any representation, warranty or statement made or repeated in the Finance
Documents or in any written certificate or statement delivered, made or issued
by or on behalf of an Obligor under the Finance Documents or in connection with
the Finance Documents shall at any time be incorrect in any respect when so made
or repeated or deemed to be made or repeated and the circumstances giving rise
to such misrepresentation would reasonably be expected to have a material
adverse effect on the ability of an Obligor to perform its obligations under the
Finance Documents, the validity or enforceability of, or the effectiveness or
ranking of any Transaction Security or the rights or remedies of any Finance
Party under any of the Finance Documents.

 

22.5Insolvency/enforcement

 

(a)Any action is taken by an Obligor or one of its Affiliates for the
dissolution or termination of existence or liquidation of that Obligor;

 

(b)an application by an Obligor for bankruptcy (konkurz), restructuring
(reštrukturalizácia) or moratorium, or an arrangement with creditors of an
Obligor is entered into, or any other proceeding or arrangement by which the
Assets of an Obligor are submitted to the control of its creditors occurs or is
entered into;

 



72

 

 

(c)an Obligor is adjudged bankrupt pursuant to a final non-appealable order;

 

(d)there is appointed a liquidator, trustee, administrator, receiver or similar
officer of an Obligor or a receiver of all or substantially all of the Assets of
an Obligor;

 

(e)all or substantially all of the Assets of an Obligor are attached or
distrained upon or the same become subject at any time to any order of a court
or other process and such attachment, distraint, order or process shall remain
in effect and shall not be discharged within thirty days;

 

(f)an Obligor becomes insolvent (v úpadku) or is declared insolvent by a
competent governmental or judicial authority or admits in writing its inability
to pay its debts as they fall due;

 

(g)a moratorium is made or declared in respect of all or any Financial
Indebtedness of an Obligor; or

 

(h)an Obligor becomes a “company in crisis (spoločnosť v kríze)” for the
purposes of section 67a of the Slovak Commercial Code.

 

22.6Cessation of business

 

An Obligor ceases or threatens to cease to carry on the whole or a substantial
part of its business, save as permitted by Clause 21.7 (Disposals) and Clause
21.8 (Mergers).

 

22.7Revocation of authorisation

 

(a)Any authorisation or other requirement of any governmental, judicial or
public body or authority necessary to enable an Obligor under any applicable law
or regulation to perform its obligations under the Finance Documents or for its
businesses or required for the validity or enforceability of the Finance
Documents shall be modified, revoked, withdrawn or withheld in any material
respect or shall fail to remain in full force and effect for more than 30 days.

 

(b)An Obligor fails to comply with any authorisation or other requirement set
out in paragraph (a) of this Clause 22.7.

 

22.8Expropriation

 

All or any substantial part of the Assets of an Obligor are seized or
expropriated by any authority.

 

22.9Unlawfulness

 

At any time it is unlawful for an Obligor to perform such of its obligations
under the Finance Document as are, in the reasonable opinion of the Majority
Lenders, material or any Transaction Security ceases to be effective.

 

22.10Repudiation

 

An Obligor repudiates a Finance Document or any of the Transaction Security in
writing.

 



73

 

 

22.11Cross acceleration

 

(a)Any Financial Indebtedness of any member of the Group is declared to be or
otherwise becomes due and payable prior to its specified maturity as a result of
an event of default (however described).

 

(b)No Event of Default will occur under paragraph (a) above if the aggregate
amount of Financial Indebtedness or commitment for Financial Indebtedness
falling within paragraph (a) above is less than EUR50,000,000 (or its equivalent
in any other currency or currencies).

 

22.12Acceleration

 

If an Event of Default is continuing, the Facility Agent may, and must if so
instructed by the Majority Lenders:

 

(a)by notice to the Company:

 

(i)cancel all or any part of the Total Commitments; and/or

 

(ii)declare that all or part of any amounts outstanding under the Finance
Documents are:

 

(A)immediately due and payable; and/or

 

(B)payable on demand by the Facility Agent acting on the instructions of the
Majority Lenders.

 

(b)exercise or direct the Security Agent to exercise any or all of its rights,
remedies, powers or discretions under the Finance Documents.

 

Any notice given under this Clause 22.12 will take effect in accordance with its
terms.

 

23.The Administrative Parties and the Reference Banks

 

23.1Appointment of the Facility Agent

 

(a)Each Finance Party (other than the Facility Agent) appoints the Facility
Agent to act as its agent under and in connection with the Finance Documents.

 

(b)Each of the Arranger and the Lenders authorises the Facility Agent to perform
the duties, obligations and responsibilities and to exercise the rights, powers,
authorities and discretions specifically given to the Facility Agent under or in
connection with the Finance Documents together with any other incidental rights,
powers, authorities and discretions.

 

23.2Duties of the Facility Agent

 

(a)The Facility Agent’s duties under the Finance Documents are solely mechanical
and administrative in nature.

 

(b)The Facility Agent shall have only those duties, obligations and
responsibilities expressly specified in the Finance Documents to which it is
expressed to be a party (and no others shall be implied).

 



74

 

 

23.3Role of the Arranger

 

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.

 

23.4No fiduciary duties

 

(a)Nothing in any Finance Document constitutes an Administrative Party as a
trustee or fiduciary of any other person.

 

(b)No Administrative Party shall be bound to account to any Lender for any sum
or the profit element of any sum received by it for its own account.

 

23.5Individual position of an Administrative Party

 

(a)If it is also a Lender, each Administrative Party has the same rights and
powers under the Finance Documents as any other Lender and may exercise those
rights and powers as though it were not an Administrative Party.

 

(b)Each Administrative Party may retain any profits or remuneration it receives
under the Finance Documents or in relation to any other business it carries on
with an Obligor or its related entities:

 

23.6Business with the Group

 

The Facility Agent and the Arranger may accept deposits from, lend money to and
generally engage in any kind of banking or other business with any member of the
Group.

 

23.7Rights and discretions

 

(a)The Facility Agent may:

 

rely on

 

(i)any representation, communication, notice or document believed by it to be
genuine, correct and appropriately authorised;

 

(ii)assume that:

 

(A)any instructions received by it from the Majority Lenders, any Lenders or any
group of Lenders are duly given in accordance with the terms of the Finance
Documents; and

 

(B)unless it has received notice of revocation, that those instructions have not
been revoked; and

 

(iii)rely on a certificate from any person:

 

(A)as to any matter of fact or circumstance which might reasonably be expected
to be within the knowledge of that person; or

 

(B)to the effect that such person approves of any particular dealing,
transaction, step, action or thing,

 



75

 

 

as sufficient evidence that that is the case and, in the case of paragraph (A)
above, may assume the truth and accuracy of that certificate.

 

(b)The Facility Agent may assume (unless it has received notice to the contrary
in its capacity as agent for the Lenders) that:

 

(i)no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 22.2 (Non-payment));

 

(ii)any right, power, authority or discretion vested in any Party or any group
of Lenders has not been exercised; and

 

(iii)any notice or request made by the Company (other than a Request) is made on
behalf of and with the consent and knowledge of all the Obligors.

 

(c)The Facility Agent may engage and pay for the advice or services of any
lawyers, accountants, tax advisers, surveyors or other professional advisers or
experts.

 

(d)Without prejudice to the generality of paragraph (c) above or paragraph (e)
below, the Facility Agent may at any time engage and pay for the services of any
lawyers to act as independent counsel to the Facility Agent (and so separate
from any lawyers instructed by the Lenders) if the Facility Agent in its
reasonable opinion deems this to be necessary.

 

(e)The Facility Agent may rely on the advice or services of any lawyers,
accountants, tax advisers, surveyors or other professional advisers or experts
(whether obtained by the Facility Agent or by any other Party) and shall not be
liable for any damages, costs or losses to any person, any diminution in value
or any liability whatsoever arising as a result of its so relying.

 

(f)The Facility Agent may act in relation to the Finance Documents through its
officers, employees and agents.

 

(g)Unless a Finance Document expressly provides otherwise the Facility Agent may
disclose to any other Party any information it reasonably believes it has
received as agent under this Agreement.

 

(h)Notwithstanding any other provision of any Finance Document to the contrary,
neither the Facility Agent nor the Arranger is obliged to do or omit to do
anything if it would, or might in its reasonable opinion, constitute a breach of
any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

 

(i)Notwithstanding any provision of any Finance Document to the contrary, the
Facility Agent is not obliged to expend or risk its own funds or otherwise incur
any financial liability in the performance of its duties, obligations or
responsibilities or the exercise of any right, power, authority or discretion if
it has grounds for believing the repayment of such funds or adequate indemnity
against, or security for, such risk or liability is not reasonably assured to
it.

 

23.8Instructions

 

(a)The Facility Agent shall:

 



76

 

 

(i)unless a contrary indication appears in a Finance Document, exercise or
refrain from exercising any right, power, authority or discretion vested in it
as Facility Agent in accordance with any instructions given to it by:

 

(A)all Lenders if the relevant Finance Document stipulates the matter is an all
Lender decision; and

 

(B)in all other cases, the Majority Lenders; and

 

(ii)not be liable for any act (or omission) if it acts (or refrains from acting)
in accordance with paragraph (i) above.

 

(b)The Facility Agent shall be entitled to request instructions, or
clarification of any instruction, from the Majority Lenders (or, if the relevant
Finance Document stipulates the matter is a decision for any other Lender or
group of Lenders, from that Lender or group of Lenders) as to whether, and in
what manner, it should exercise or refrain from exercising any right, power,
authority or discretion. The Facility Agent may refrain from acting unless and
until it receives any such instructions or clarification that it has requested.

 

(c)Save in the case of decisions stipulated to be a matter for any other Lender
or group of Lenders under the relevant Finance Document and unless a contrary
indication appears in a Finance Document, any instructions given to the Facility
Agent by the Majority Lenders shall override any conflicting instructions given
by any other Parties and will be binding on all Finance Parties.

 

(d)The Facility Agent may refrain from acting in accordance with any
instructions of any Lender or group of Lenders until it has received any
indemnification and/or security that it may in its discretion require (which may
be greater in extent than that contained in the Finance Documents and which may
include payment in advance) for any cost, loss or liability which it may incur
in complying with those instructions.

 

(e)In the absence of instructions, the Facility Agent may act (or refrain from
acting) as it considers to be in the best interest of the Lenders.

 

(f)The Facility Agent is not authorised to act on behalf of a Lender (without
first obtaining that Lender’s consent) in any legal or arbitration proceedings
relating to any Finance Document.

 

(g)Notwithstanding anything to the contrary in any Finance Document, when
instructions are required from Lenders, following the occurrence of an
Insolvency Event, the following participations of the Lenders shall not be taken
into account for voting purposes and shall be disregarded:

 

(i)each participation in the outstanding Loans or an undrawn Commitment of a
Lender which is an Insolvency Related Party of an Obligor; and

 

(ii)each participation in any outstanding Loan to the extent that such
participation constitutes a Qualified Related-Party Receivable.

 

(h)In connection with any amendment, waiver, determination or direction relating
to any term of Clause 18.25 (Anti-Corruption Laws and Sanctions) of which a
Restricted Lender does not have the benefit, the Commitment of that Restricted
Lender will be excluded for the purpose of determining whether the consent of
the Majority Lenders has been obtained or whether the determination of the
Majority Lenders has been made.

 



77

 

 

23.9Compliance

 

Each Administrative Party may refrain from doing anything (including disclosing
any information) which might, in its opinion, constitute a breach of any law or
regulation or be otherwise actionable at the suit of any person, and may do
anything which, in its opinion, is necessary or desirable to comply with any law
or regulation.

 

23.10Responsibility for documentation

 

Neither the Facility Agent nor an Administrative Party is responsible or liable
for:

 

(a)the adequacy, accuracy or completeness of any information (whether oral or
written) supplied by the Facility Agent, the Arranger, an Obligor or any other
person in or in connection with any Finance Document agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document;

 

(b)the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document; or

 

(c)any determination as to whether any information provided or to be provided to
any Finance Party is non-public information the use of which may be regulated or
prohibited by applicable law or regulation relating to insider dealing or
otherwise.

 

23.11Exclusion of liability

 

(a)Without limiting paragraph (b) below (and without prejudice to any other
provision of any Finance Document excluding or limiting the liability of the
Facility Agent), the Facility Agent will not be liable for:

 

(i)any damages, costs or losses to any person, any diminution in value, or any
liability whatsoever arising as a result of taking or not taking any action
under or in connection with any Finance Document or the Transaction Security,
unless directly caused by its gross negligence or wilful misconduct;

 

(ii)exercising, or not exercising, any right, power, authority or discretion
given to it by, or in connection with, any Finance Document or the Transaction
Security or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with, any Finance Document
or the Transaction Security, other than by reason of its gross negligence or
wilful misconduct; or

 

(iii)without prejudice to the generality of paragraphs (i) and (ii) above, any
damages, costs or losses to any person, any diminution in value or any liability
whatsoever (but not including any claim based on the fraud of the Facility
Agent) arising as a result of:

 

(A)any act, event or circumstance not reasonably within its control; or

 

(B)the general risks of investment in, or the holding of assets in, any
jurisdiction,

 

including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of: nationalisation,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets (including any
Disruption Event); breakdown, failure or malfunction of any third party
transport, telecommunications, computer services or systems; natural disasters
or acts of God; war, terrorism, insurrection or revolution; or strikes or
industrial action.

 



78

 

 

(b)No Party (other than the relevant Administrative Party) may take any
proceedings against any officer, employee or agent of an Administrative Party in
respect of any claim it might have against an Administrative Party or in respect
of any act or omission of any kind by that officer, employee or agent in
relation to any Finance Document and any officer, employee or agent of an
Administrative Party may rely on this Clause.

 

(c)The Facility Agent will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Finance
Documents to be paid by the Facility Agent if the Facility Agent has taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognised clearing or settlement system used by
the Facility Agent for that purpose.

 

(d)Nothing in this Agreement shall oblige the Facility Agent or the Arranger to
carry out:

 

(i)any “know your customer” or other checks in relation to any person; or

 

(ii)any check on the extent to which any transaction contemplated by this
Agreement might be unlawful for any Lender or for any Affiliate of any Lender,

 

on behalf of any Lender and each Lender confirms to the Facility Agent and the
Arranger that it is solely responsible for any such checks it is required to
carry out and that it may not rely on any statement in relation to such checks
made by the Facility Agent or the Arranger.

 

(e)Without prejudice to any provision of any Finance Document excluding or
limiting the Facility Agent’s liability, any liability of the Facility Agent
arising under or in connection with any Finance Document shall be limited to the
amount of actual loss which has been suffered (as determined by reference to the
date of default of the Facility Agent or, if later, the date on which the loss
arises as a result of such default) but without reference to any special
conditions or circumstances known to the Facility Agent at any time which
increase the amount of that loss. In no event shall the Facility Agent be liable
for any loss of profits, goodwill, reputation, business opportunity or
anticipated saving, or for special, punitive, indirect or consequential damages,
whether or not the Facility Agent has been advised of the possibility of such
loss or damages.

 

23.12No duty to monitor

 

The Facility Agent shall not be bound to enquire:

 

(a)whether or not any Default has occurred;

 

(b)as to the performance, default or any breach by any Party of its obligations
under any Finance Document; or

 

(c)whether any other event specified in any Finance Document has occurred.

 



79

 

 

23.13Information

 

(a)Subject to paragraph (b) below, the Facility Agent shall promptly forward to
a Party the original or a copy of any document which is delivered to the
Facility Agent for that Party by any other Party.

 

(b)Paragraph (a) above shall not apply to any Transfer Certificate.

 

(c)Except where a Finance Document specifically provides otherwise, the Facility
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.

 

(d)If the Facility Agent receives notice from a Party referring to this
Agreement, describing a Default and stating that the circumstance described is a
Default, it shall promptly notify the other Finance Parties.

 

(e)If the Facility Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than the Facility
Agent or the Arranger) under this Agreement it shall promptly notify the other
Finance Parties.

 

23.14Credit appraisal by the Lenders

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Facility Agent and the Arranger that it has been, and will
continue to be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:

 

(a)the financial condition, status and nature of each member of the Group;

 

(b)the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document, the Transaction Security and any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Transaction Security;

 

(c)whether that Lender has recourse, and the nature and extent of that recourse,
against any Party or any of its respective assets under or in connection with
any Finance Document, the Transaction Security, the transactions contemplated by
the Finance Documents or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Finance Document or the Transaction Security;

 

(d)the adequacy, accuracy or completeness of the Information Memorandum and any
other information provided by the Facility Agent, any Party or by any other
person under or in connection with any Finance Document, the transactions
contemplated by any Finance Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document; and

 

(e)the right or title of any person in or to, or the value or sufficiency of any
part of the Charged Property, the priority of any of the Transaction Security or
the existence of any Security Interest affecting the Charged Property.

 



80

 

 

23.15Confidentiality

 

(a)In acting as agent for the Finance Parties, the Facility Agent shall be
regarded as acting through its agency division which shall be treated as a
separate entity from any other of its divisions or departments.

 

(b)If information is received by another division or department of the Facility
Agent, it may be treated as confidential to that division or department and the
Facility Agent shall not be deemed to have notice of it.

 

(c)The Facility Agent is not obliged to disclose to any person any confidential
information supplied to it by or on behalf of a member of the Group which was
supplied to it solely for the purpose of evaluating whether any waiver or
amendment is required in respect of any term of the Finance Documents.

 

(d)Each Obligor irrevocably authorises the Facility Agent to disclose to the
other Finance Parties any information that, in its opinion, is received by it in
its capacity as the Facility Agent.

 

23.16Lenders’ indemnity to the Facility Agent

 

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Facility Agent,
within three Business Days of demand, against any cost, loss or liability
incurred by the Facility Agent (otherwise than by reason of the Facility Agent’s
gross negligence or wilful misconduct) in acting as Agent under the Finance
Documents (unless the Facility Agent has been reimbursed by an Obligor pursuant
to a Finance Document).

 

23.17Deduction from amounts payable by the Facility Agent

 

If any Party owes an amount to the Facility Agent under the Finance Documents
the Facility Agent may, after giving notice to that Party, deduct an amount not
exceeding that amount from any payment to that Party which the Facility Agent
would otherwise be obliged to make under the Finance Documents and apply the
amount deducted in or towards satisfaction of the amount owed. For the purposes
of the Finance Documents that Party shall be regarded as having received any
amount so deducted.

 

23.18Resignation of the Facility Agent

 

(a)The Facility Agent may resign and appoint one of its Affiliates acting
through an office as successor by giving notice to the Lenders and the Company.

 

(b)Alternatively the Facility Agent may resign by notice to the Lenders and the
Company, in which case the Majority Lenders may appoint a successor Facility
Agent.

 

(c)If the Majority Lenders have not appointed a successor Facility Agent in
accordance with paragraph (b) above within 30 days after notice of resignation
was given, the retiring Facility Agent may appoint a successor Facility Agent.

 

(d)The person(s) appointing a successor Facility Agent must, if practicable,
consult with the Company prior to the appointment.

 

(e)The Facility Agent’s resignation notice shall only take effect upon the
appointment of a successor.

 



81

 

 

(f)The retiring Facility Agent shall, at its own cost, make available to the
successor Facility Agent such documents and records and provide such assistance
as the successor Facility Agent may reasonably request for the purposes of
performing its functions as Agent under the Finance Documents.

 

(g)Upon the appointment of a successor, the retiring Facility Agent shall be
discharged from any further obligation in respect of the Finance Documents
(other than its obligations under paragraph (f) above) but shall remain entitled
to the benefit of Clause 26.2 (Other indemnities) and this Clause 23 (and any
agency fees for the account of the retiring Facility Agent shall cease to accrue
from (and shall be payable on) that date). Any successor and each of the other
Parties shall have the same rights and obligations amongst themselves as they
would have had if such successor had been an original Party.

 

(h)After consultation with the Company, the Majority Lenders may, by notice to
the Facility Agent, require it to resign in accordance with paragraph (b) above.
In this event, the Facility Agent shall resign in accordance with paragraph (b)
above.

 

(i)The Facility Agent shall resign in accordance with paragraph (b) above (and,
to the extent applicable, shall use reasonable endeavours to appoint a successor
Facility Agent pursuant to paragraph (c) above) if on or after the date which is
two months before the earliest FATCA Application Date relating to any payment to
the Facility Agent under the Finance Documents, either:

 

(i)the Facility Agent fails to respond to a request under Clause 19.8 (FATCA
Information) and a Lender reasonably believes that the Facility Agent will not
be (or will have ceased to be) a FATCA Exempt Party on or after that FATCA
Application Date;

 

(ii)the information supplied by the Facility Agent pursuant to Clause 19.8
(FATCA Information) indicates that the Facility Agent will not be (or will have
ceased to be) a FATCA Exempt Party on or after that FATCA Application Date; or

 

(iii)the Facility Agent notifies the Company and the Lenders that the Facility
Agent will not be (or will have ceased to be) a FATCA Exempt Party on or after
that FATCA Application Date;

 

and (in each case) the Company or a Lender reasonably believes that a Party will
be required to make a FATCA Deduction that would not be required if the Facility
Agent were a FATCA Exempt Party, and the Company or that Lender, by notice to
the Facility Agent, requires it to resign.

 

(j)If the Facility Agent wishes to resign because (acting reasonably) it has
concluded that it is no longer appropriate for it to remain as agent and the
Facility Agent is entitled to appoint a successor Facility Agent under paragraph
(c) above, the Facility Agent may (if it concludes (acting reasonably) that it
is necessary to do so in order to persuade the proposed successor Facility Agent
to become a party to this Agreement as Facility Agent) agree with the proposed
successor Facility Agent amendments to this Clause 23 and any other term of this
Agreement dealing with the rights or obligations of the Facility Agent
consistent with then current market practice for the appointment and protection
of corporate trustees together with any reasonable amendments to the agency fee
payable under this Agreement which are consistent with the successor Facility
Agent’s normal fee rates and those amendments will bind the Parties.

 



82

 

 

23.19Relationship with the Lenders

 

(a)The Facility Agent may treat the person shown in its records as Lender at the
opening of business (in the place of the Facility Agent’s principal office as
notified to the Finance Parties from time to time) as the Lender acting through
its Facility Office:

 

(i)entitled to or liable for any payment due under any Finance Document on that
day; and

 

(ii)entitled to receive and act upon any notice, request, document or
communication or make any decision or determination under any Finance Document
made or delivered on that day,

 

unless it has received not less than five Business Days’ prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.

 

(b)Any Lender may by notice to the Facility Agent appoint a person to receive on
its behalf all notices, communications, information and documents to be made or
despatched to that Lender under the Finance Documents. Such notice shall contain
the address, fax number and (where communication by electronic mail or other
electronic means is permitted under Clause 37.5 (Electronic communication))
electronic mail address and/or any other information required to enable the
transmission of information by that means (and, in each case, the department or
officer, if any, for whose attention communication is to be made) and be treated
as a notification of a substitute address, fax number, electronic mail address
(or such other information), department and officer by that Lender for the
purposes of Clause 37.2 (Addresses for notices) and paragraph (a)(iii) of Clause
37.5 (Electronic communication) and the Facility Agent shall be entitled to
treat such person as the person entitled to receive all such notices,
communications, information and documents as though that person were that
Lender.

 

23.20Facility Agent’s management time

 

Any amount payable to the Facility Agent under Clause 26.2 (Other indemnities),
Clause 27 (Expenses) and Clause 23.16 (Lenders’ indemnity to the Facility Agent)
shall include the cost of utilising the Facility Agent’s management time or
other resources and will be calculated on the basis of such reasonable daily or
hourly rates as the Facility Agent may notify to the Company and the Lenders,
and is in addition to any fee paid or payable to the Facility Agent under Clause
25 (Fees).

 

23.21Role of Reference Banks

 

(a)No Reference Bank is under any obligation to provide a quotation or any other
information to the Facility Agent.

 

(b)No Reference Bank will be liable for any action taken by it under or in
connection with any Finance Document, or for any Reference Bank Quotation,
unless directly caused by its gross negligence or wilful misconduct.

 

(c)No Party (other than the relevant Reference Bank) may take any proceedings
against any officer, employee or agent of any Reference Bank in respect of any
claim it might have against that Reference Bank or in respect of any act or
omission of any kind by that officer, employee or agent in relation to any
Finance Document, or to any Reference Bank Quotation, and any officer, employee
or agent of each Reference Bank may rely on this Clause 23.21 subject to Clause
1.3 (Third party rights) and the provisions of the Third Parties Act.

 



83

 

 

23.22Third party Reference Banks

 

A Reference Bank which is not a Party may rely on Clause 23.21 (Role of
Reference Banks), Clause 28.3 (Other exceptions) and Clause 32 (Confidentiality
of Funding Rates and Reference Bank Quotations) subject to Clause 1.3 (Third
party rights) and the provisions of the Third Parties Act.

 

23.23Notice period

 

Where this Agreement specifies a minimum period of notice to be given to the
Facility Agent, the Facility Agent may, in its discretion, accept a shorter
notice period.

 

24.Evidence and calculations

 

24.1Accounts

 

Accounts maintained by a Finance Party in connection with this Agreement are
prima facie evidence of the matters to which they relate for the purpose of any
litigation or arbitration proceedings.

 

24.2Certificates and determinations

 

Any certification or determination by a Finance Party of a rate or amount under
the Finance Documents will be, in the absence of manifest error, conclusive
evidence of the matters to which it relates.

 

24.3Calculations

 

Any interest or fee accruing under this Agreement accrues from day to day and is
calculated on the basis of the actual number of days elapsed and a year of 360
days or otherwise, depending on what the Facility Agent determines is market
practice in the Relevant Market.

 

25.Fees

 

25.1Facility Agent’s fee

 

The Company must pay to the Facility Agent for its own account an agency fee in
the amount and manner agreed in the Fee Letter between the Facility Agent and
the Company.

 

25.2Participation fee

 

The Company must pay to the Facility Agent for the Arrangers a participation fee
in the amount and manner agreed in the Fee Letter between the Facility Agent and
the Company.

 

25.3Commitment fee

 

(a)The Company must pay to the Facility Agent for each Lender a commitment fee
computed at the rate of 35 per cent. of the margin per annum set out in
paragraph (a) of the definition of “Margin” (subject to Clause 20.5 (Exceeded
Leverage Period)) on the daily unutilised, uncancelled amount of each Lender’s
Commitment.

 

(b)Accrued commitment fee is payable quarterly in arrears during the
Availability Period, on the last day of the Availability Period and on the date
the relevant Lender’s Commitment is cancelled in full.

 



84

 

 

26.Indemnities and Break Costs

 

26.1Currency indemnity

 

(a)If a Finance Party receives an amount in respect of an Obligor’s liability
under the Finance Documents (other than by reason of the Facility Agent not
performing its obligations under this Agreement) or if that liability is
converted into a claim, proof, judgment or order in a currency other than the
currency (the contractual currency) in which the liability is expressed to be
payable under the relevant Finance Document:

 

(i)each Obligor shall indemnify that Finance Party as an independent obligation
against any loss or liability arising out of or as a result of the conversion;

 

(ii)if the amount received by that Finance Party, when converted into the
contractual currency at a market rate in the usual course of its business is
less than the amount owed in the contractual currency, the Obligor concerned
shall pay to that Finance Party an amount in the contractual currency equal to
the deficit; and

 

(iii)that Obligor shall pay to the Finance Party concerned any exchange costs
and taxes payable in connection with any such conversion.

 

(b)Each Obligor waives any right it may have in any jurisdiction to pay any
amount under the Finance Documents in a currency other than that in which it is
expressed to be payable.

 

(c)Any amount payable by an Obligor shall be paid to the Facility Agent for the
relevant Finance Party within ten Business Days of demand by the relevant
Finance Party.

 

26.2Other indemnities

 

(a)Each Obligor must indemnify each Finance Party against any loss or liability
which that Finance Party incurs as a consequence of:

 

(i)the occurrence of any Event of Default;

 

(ii)Clause 22.12 (Acceleration);

 

(iii)any failure by an Obligor to pay any amount due under a Finance Document on
its due date, including any resulting from any distribution or redistribution of
any amount among the Lenders under this Agreement;

 

(iv)(other than by reason of negligence or default by that Finance Party) a Loan
not being made after a Request has been delivered for that Loan; or

 

(v)a Loan (or part of a Loan) not being prepaid in accordance with this
Agreement.

 

Each Obligor’s liability in each case includes any loss or expense on account of
funds borrowed, contracted for or utilised to fund any amount payable under any
Finance Document or any Loan.

 

(b)Each Obligor must indemnify the Facility Agent against any loss or liability
incurred by the Facility Agent as a result of:

 

(i)investigating any event which the Facility Agent reasonably believes to be a
Default; or

 



85

 

 

(ii)acting or relying on any notice that the Facility Agent reasonably believes
to be genuine, correct and appropriately authorised.

 

26.3Break Costs

 

(a)The Company must pay to each Lender, within ten Business Days of demand by
the relevant Lender, its Break Costs as compensation if any part of a Loan is
prepaid.

 

(b)Break Costs are the amount (if any) reasonably determined by the relevant
Lender by which:

 

(i)the interest (excluding the Margin) which that Lender would have received for
the period from the date of receipt of any part of its participation in a Loan
to the last day of the applicable Term for that Loan if the principal received
had been paid on the last day of that Term;

 

exceeds

 

(ii)the amount which that Lender would be able to obtain by placing an amount
equal to the amount received by it on deposit with a leading bank in the
appropriate interbank market for a period starting on the Business Day following
receipt and ending on the last day of the applicable Term.

 

(c)Each Lender must promptly supply to the Facility Agent for the Company
details of the amount of any Break Costs claimed by it under this Clause 26.3.

 

27.Expenses

 

27.1Initial costs

 

(a)The Company must pay to or reimburse on demand the Facility Agent the amount
of all reasonable and documented costs and expenses (including legal fees)
incurred by the Facility Agent and the Arrangers in connection with the
negotiation, preparation, printing, entry into and syndication of this Agreement
and any other document referred to therein, and regardless of whether the
Company utilises the facility under this Agreement.

 

(b)In relation to the negotiation, preparation, printing, and entry into of the
Finance Documents up until the date of this Agreement, there shall be a cap on
legal fees as agreed between Commerzbank Aktiengesellschaft, pobočka zahraničnej
banky, Bratislava as a Mandated Lead Arranger and the Company.

 

27.2Subsequent costs

 

The Company must pay to or reimburse on demand the Facility Agent the amount of
all costs and expenses (including legal fees) reasonably incurred by it in
connection with:

 

(a)the negotiation, preparation, printing and entry into of any Finance Document
(other than a Transfer Certificate) executed after the date of this Agreement;
and

 

(b)any amendment, waiver or consent requested by or on behalf of the Company or
specifically allowed by this Agreement.

 



86

 

 

27.3Enforcement costs

 

The Company must pay to each Finance Party the amount of all costs and expenses
(including reasonable legal fees) reasonably incurred by it in connection with
the enforcement of, or the preservation of any rights under, any Finance
Document.

 

28.Amendments and waivers

 

28.1Procedure

 

(a)Except as provided in this Clause, any term of the Finance Documents may be
amended or waived with the agreement of the Company and the Majority Lenders.
The Facility Agent may effect, on behalf of any Finance Party, an amendment or
waiver allowed under this Clause.

 

(b)The Facility Agent must promptly notify the other Parties of any amendment or
waiver effected by it under paragraph (a) of this Clause 28.1. Any such
amendment or waiver is binding on all the Parties.

 

(c)If an amendment or waiver is proposed or to be agreed with the effect after
the FATCA Application Date, no such amendment or waiver may be made before the
date falling ten Business Days after the terms of that amendment or waiver have
been notified by the Facility Agent to the Lenders, unless each Lender is a
“FATCA Protected Lender”. The Facility Agent shall notify the Lenders reasonably
promptly of any amendments or waivers proposed by the Company.

 

28.2Exceptions

 

(a)Subject to Clause 28.4 (Replacement of Screen Rate), an amendment or waiver
of any term of any Finance Document which relates to:

 

(i)the definition of Majority Lenders in Clause 1.1 (Definitions);

 

(ii)Clause 2.4 (Finance Parties’ rights and obligations), Clause 8.1 (Mandatory
prepayment - illegality), Clause 8.2 (Mandatory prepayment - change of control),
Clause 8.11 (Application of prepayments), this Clause 28, Clause 29 (Changes to
the Parties), Clause 40 (Governing law) or Clause 41.1 (Jurisdiction);

 

(iii)an extension of the date of payment of any amount to a Lender under the
Finance Documents;

 

(iv)a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fee or other amount payable to a Lender under the Finance
Documents;

 

(v)a change in currency of payment of any amount under the Finance Documents;

 

(vi)an increase in any Commitment (other than in respect of an Additional
Commitment), or an extension of, any Availability Period or any requirement that
a cancellation of Commitments reduces the Commitments of the Lenders rateably
under the relevant Facility;

 

(vii)a term of a Finance Document which expressly requires the consent of each
Lender;

 



87

 

 

(viii)the right of a Lender to assign or transfer its rights or obligations
under the Finance Documents; or

 

(ix)the nature or scope of:

 

(A)the guarantee and indemnity granted under Clause 16 (Guarantee and
indemnity); or

 

(B)the Charged Property,

 

may only be made with the consent of all the Lenders.

 

(b)(i) If the Facility Agent or a Lender reasonably believes that an amendment
or waiver may constitute a “material modification” for the purposes of FATCA
that may result (directly or indirectly) in a Party being required to make a
FATCA Deduction and the Facility Agent or that Lender (as the case may be)
notifies the Company and the Facility Agent accordingly, that amendment or
waiver may, subject to paragraph (b)(ii) of this Clause 28.2, not be effected
without the consent of the Facility Agent or that Lender (as the case may be).

 

(ii)The consent of a Lender shall not be required pursuant to paragraph (b)(i)
of this Clause 28.2 if that Lender is a FATCA Protected Lender.

 

(c)An amendment or waiver that relates to Clause 18.25 (Anti-Corruption Laws and
Sanctions) may only be made with the consent of the Majority Lenders and all
Restricted Lenders.

 

(d)An amendment or waiver that relates to the rights or obligations of an
Administrative Party may only be made with the consent of that Administrative
Party.

 

(e)A Fee Letter may be amended or waived with the agreement of the
Administrative Party that is a party to that Fee Letter and the Company.

 

28.3Other exceptions

 

An amendment or waiver which relates to the rights or obligations of the
Facility Agent or an Arranger or a Reference Bank (each in their capacity as
such) may not be effected without the consent of the Facility Agent, an Arranger
or that Reference Bank, as the case may be.

 

28.4Replacement of Screen Rate

 

(a)Subject to Clause 28.3 (Other exceptions), any amendment or waiver which
relates to:

 

(i)providing for the use of a Replacement Benchmark; and

 

(ii)(A) aligning any provision of any Finance Document to the use of that
Replacement Benchmark;

 

(B)enabling that Replacement Benchmark to be used for the calculation of
interest under this Agreement (including, without limitation, any consequential
changes required to enable that Replacement Benchmark to be used for the
purposes of this Agreement);

 

(C)implementing market conventions applicable to that Replacement Benchmark;

 



88

 

 

(D)providing for appropriate fallback (and market disruption) provisions for
that Replacement Benchmark; or

 

(E)adjusting the pricing to reduce or eliminate, to the extent reasonably
practicable, any transfer of economic value from one Party to another as a
result of the application of that Replacement Benchmark (and if any adjustment
or method for calculating any adjustment has been formally designated, nominated
or recommended by the Relevant Nominating Body, the adjustment shall be
determined on the basis of that designation, nomination or recommendation),

 

may be made with the consent of the Facility Agent (acting on the instructions
of the Majority Lenders and the Obligors).

 

(b)If any Lender fails to respond to a request for an amendment or waiver
described in paragraph (a) of this Clause 28.4 within 15 Business Days (or such
longer time period in relation to any request which the Company and the Facility
Agent may agree) of that request being made:

 

(i)its Commitment(s) shall not be included for the purpose of calculating the
Total Commitments when ascertaining whether any relevant percentage of Total
Commitments has been obtained to approve that request; and

 

(ii)its status as a Lender shall be disregarded for the purpose of ascertaining
whether the agreement of any specified group of Lenders has been obtained to
approve that request.

 

(c)In this Clause:

 

Relevant Nominating Body means any applicable central bank, regulator or other
supervisory authority or a group of them, or any working group or committee
sponsored or chaired by, or constituted at the request of, any of them or the
Financial Stability Board.

 

Replacement Benchmark means a benchmark rate which is:

 

(i)formally designated, nominated or recommended as the replacement for a Screen
Rate by:

 

(A)the administrator of that Screen Rate ; or

 

(B)any Relevant Nominating Body,

 

and if replacements have, at the relevant time, been formally designated,
nominated or recommended under both paragraphs, the “Replacement Benchmark” will
be the replacement under paragraph (ii) below;

 

(ii)in the opinion of the Majority Lenders and the Obligors, generally accepted
in the international or any relevant domestic syndicated loan markets as the
appropriate successor to that Screen Rate; or

 

(iii)in the opinion of the Majority Lenders and the Obligors, an appropriate
successor to a Screen Rate.

 



89

 

 

28.5Change of currency

 

If a change in any currency of a country occurs (including where there is more
than one currency or currency unit recognised at the same time as the lawful
currency of a country), the Finance Documents will be amended to the extent the
Facility Agent (acting reasonably and after consultation with the Company)
determines is necessary to reflect the change.

 

28.6Waivers and remedies cumulative

 

The rights of each Finance Party under the Finance Documents:

 

(a)may be exercised as often as necessary;

 

(b)are cumulative and not exclusive of its rights under the general law; and

 

(c)may be waived only in writing and specifically.

 

Delay in exercising or non-exercise of any right is not a waiver of that right.

 

29.Changes to the Parties

 

29.1Assignments and transfers by the Obligors

 

No Obligor may assign or transfer any of its rights and obligations under the
Finance Documents without the prior consent of all the Lenders.

 

29.2Assignments and transfers by Lenders

 

(a)Subject to paragraph (b) of this Clause 29.2, a Lender (the Existing Lender)
may, with the consent of the Company (such consent not to be unreasonably
withheld or delayed), at any time assign or transfer (including by way of
novation) any of its rights and obligations under the Finance Documents to
another person (the New Lender). The Company will be deemed to have given its
consent ten Business Days after the Company is given notice of the request
unless consent is expressly refused by the Company within that time.

 

(b)No consent shall be required from the Company if:

 

(i)an Event of Default has occurred and is continuing; or

 

(ii)if the proposed New Lender is an Affiliate of the Existing Lender or another
Lender.

 

(c)A transfer of obligations will be effective only if either:

 

(i)the obligations are novated in accordance with the following provisions of
this Clause; or

 

(ii)the New Lender confirms to the Facility Agent and the Company in form and
substance satisfactory to the Facility Agent that it is bound by the terms of
the Finance Documents as a Lender. On the transfer becoming effective in this
manner the Existing Lender will be released from its obligations under the
Finance Documents to the extent that they are transferred to the New Lender.

 

(d)Unless the Facility Agent otherwise agrees, the New Lender must pay to the
Facility Agent for its own account, on or before the date any assignment or
transfer occurs, a fee of €3,000.

 



90

 

 

 

(e)Any reference in this Agreement to a Lender includes a New Lender but
excludes a Lender if no amount is or may be owed to or by it under this
Agreement.

 

29.3Procedure for transfer by way of novations

 

(a)In this Clause 29.3:

 

Transfer Date means, for a Transfer Certificate, the later of:

 

(i)the proposed Transfer Date specified in that Transfer Certificate; and

 

(ii)the date on which the Facility Agent executes that Transfer Certificate.

 

(b)A novation is effected if:

 

(i)the Existing Lender and the New Lender deliver to the Facility Agent a duly
completed Transfer Certificate; and

 

(ii)the Facility Agent executes it.

 

The Facility Agent must execute as soon as reasonably practicable a Transfer
Certificate delivered to it and which appears on its face to be in order.

 

(c)Each Party (other than the Existing Lender and the New Lender) irrevocably
authorises the Facility Agent to execute any duly completed Transfer Certificate
on its behalf.

 

(d)On the Transfer Date:

 

(i)the New Lender will assume the rights and obligations of the Existing Lender
expressed to be the subject of the novation in the Transfer Certificate in
substitution for the Existing Lender; and

 

(ii)the Existing Lender will be released from those obligations and cease to
have those rights.

 

(e)The Facility Agent must, as soon as reasonably practicable after it has
executed a Transfer Certificate, send a copy of that Transfer Certificate to the
Company.

 

(f)The Facility Agent shall only be obliged to execute a Transfer Certificate
delivered to it by the Existing Lender and the New Lender once it is satisfied
it has complied with all necessary "know your customer" or other similar checks
under all applicable laws and regulations in relation to the transfer to such
New Lender.

 

29.4Limitation of responsibility of Existing Lender

 

(a)Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 

(i)the financial condition of an Obligor; or

 

(ii)the legality, validity, effectiveness, enforceability, adequacy, accuracy,
completeness or performance of:

 

(A)any Finance Document or any other document;

 



91

 

 

(B)any statement or information (whether written or oral) made in or supplied in
connection with any Finance Document, or

 

(C)any observance by an Obligor of its obligations under any Finance Document or
other document,

 

and any representations or warranties implied by law are excluded.

 

(b)Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

 

(i)has made, and will continue to make, its own independent appraisal of all
risks arising under or in connection with the Finance Documents (including the
financial condition and affairs of an Obligor and its related entities and the
nature and extent of any recourse against any Party or its assets) in connection
with its participation in this Agreement; and

 

(ii)has not relied exclusively on any information supplied to it by the Existing
Lender in connection with any Finance Document.

 

(c)Nothing in any Finance Document requires an Existing Lender to:

 

(i)accept a re-transfer from a New Lender of any of the rights and obligations
assigned or transferred under this Clause; or

 

(ii)support any losses incurred by the New Lender by reason of the
non-performance by an Obligor of its obligations under any Finance Document or
otherwise.

 

29.5Costs resulting from change of Lender or Facility Office

 

If:

 

(a)a Lender assigns or transfers any of its rights and obligations under the
Finance Documents or changes its Facility Office; and

 

(b)as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to pay a Tax Payment or an Increased
Cost,

 

then, unless the assignment, transfer or change is made by a Lender to mitigate
any circumstances giving rise to the Tax Payment, Increased Cost or right to be
prepaid and/or cancelled by reason of illegality, that Obligor need only pay
that Tax Payment or Increased Cost to the same extent that it would have been
obliged to if no assignment, transfer or change had occurred.

 

29.6Changes to the Reference Banks

 

If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Facility Agent must (in
consultation with the Company) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.

 

29.7Security over Lenders’ rights

 

(a)In addition to the other rights provided to Lenders under this Clause 29 and
subject to paragraph (b) of this Clause 29.7, each Lender may at any time
charge, assign or otherwise create Security Interest in or over (whether by way
of collateral or otherwise) all or any of its rights under any Finance Document
to secure obligations of that Lender including:

 



92

 

 

(i)any charge, assignment or other Security Interest to secure obligations to a
federal reserve or central bank; and

 

(ii)in the case of any Lender which is a fund, any charge, assignment or other
Security Interest granted to any holders (or trustee or representatives of
holders) of obligations owed, or securities issued, by that Lender as security
for those obligations or securities,

 

except that no such charge, assignment or Security Interest shall:

 

(A)release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Security
Interest for the Lender as a party to any of the Finance Documents; or

 

(B)require any payments to be made by an Obligor other than or in excess of, or
grant to any person any more extensive rights than, those required to be made or
granted to the relevant Lender under the Finance Documents.

 

(b)A Lender may proceed pursuant to paragraph (a) of this Clause 29.7:

 

(i)without consulting with, or obtaining consent from, the Company, if the
charge, assignment, or other form of Security Interest over the rights of the
Lender is created:

 

(A)in favour of a federal reserve or central bank; or

 

(B)in connection with receipt by the Lender or any of its Affiliates of public
aid or other form of state or international subsidy in favour of:

 

I.any government, governmental entity or agency, regulatory agency,
international or public institution or other similar entity; or

 

II.any entity or institution appointed for this purpose by any institution
specified in paragraph (b)I of this Clause 29.7 by any such person for this
purpose; or

 

(ii)with the consent of the Company (such consent not to be unreasonably
withheld or delayed) in case other than pursuant to paragraph (b)(i)(B)I of this
Clause 29.7.

 

29.8Replacement of a Specified Lender

 

(a)Subject to paragraph (b) of this Clause 29.8, at any time a Lender has become
and continues to be a Specified Lender, the Company may, by giving 10 Business
Days’ prior written notice to the Facility Agent and to such Specified Lender,
replace such Specified Lender by requiring such Specified Lender to (and such
Lender shall) transfer pursuant to Clause 29.2 (Assignments and transfers by
Lenders) all (and not part only) of its rights and obligations under this
Agreement to:

 

(i)another Lender selected by the Company that is not a Specified Lender; or

 

(ii)any other bank, financial institution, trust, fund or other entity, selected
by the Company and acceptable to all Finance Parties (other than the Specified
Lender that is to be replaced pursuant to this Clause 29.8),

 



93

 

 

(the entity pursuant to paragraph (a)(i) or (a)(ii) of this Clause 29.8 shall be
referred to as a Replacement Lender), which Replacement Lender confirms its
willingness to assume and does assume all the obligations or all the relevant
obligations of the transferring Specified Lender (including the assumption of
the transferring Specified Lender’s participations or unfunded participations,
as the case may be, on the same basis as the transferring Specified Lender) for
a purchase price in cash payable at the time of transfer equal to the
outstanding principal amount of such Lender’s participation in the outstanding
Loans and all accrued interest fees, Break Costs and other amounts payable in
relation thereto under the Finance Documents.

 

(b)Any transfer of rights and obligations of a Specified Lender pursuant to this
Clause 29.8 shall be subject to the following further conditions:

 

(i)if the Specified Lender to be replaced pursuant to this Clause 29.8 is also
the Facility Agent, the Company may require such Facility Agent to resign
pursuant to paragraph (b) of Clause 23.18;

 

(ii)finding of a suitable Replacement Lender is the responsibility of the
Company and neither the Facility Agent nor the Specified Lender shall have any
obligation to the Company to find a Replacement Lender;

 

(iii)no fee under paragraph (d) of Clause 29.2 (Assignments and transfers by
Lenders) shall be payable to for any transfer of rights and obligations of a
Specified Lender under this Clause 29.8;

 

(iv)the transfer must take place no later than 30 Business Days after the notice
referred to in paragraph (a) of this Clause 29.8; and

 

(v)in no event shall the Specified Lender be required to pay or surrender to the
Replacement Lender any of the fees received by the Specified Lender pursuant to
the Finance Documents prior to the replacement pursuant to paragraph (a) of this
Clause 29.8 becoming effective.

 

30.Restriction on Debt Purchase Transactions

 

30.1Prohibition on Debt Purchase Transactions by Affiliates of the Company

 

The Company shall procure that none of its Affiliates enters into any Debt
Purchase Transaction or be a Lender or a party to a Debt Purchase Transaction of
the type referred to in paragraphs (b) or (c) of the definition of “Debt
Purchase Transaction” without the prior written consent of the Majority Lenders.

 

30.2Disenfranchisement on Debt Purchase Transactions entered into by Affiliates
of the Company

 

(a)For so long as an Affiliate of the Company:

 

(i)beneficially owns a Commitment; or

 

(ii)has entered into a sub-participation agreement relating to a Commitment or
other agreement or arrangement having a substantially similar economic effect
and such agreement or arrangement has not been terminated,

 

in ascertaining:

 

(A)the Majority Lenders; or

 



94

 

 

(B)whether:

 

I.any given percentage (including, for the avoidance of doubt, unanimity) of the
Total Commitments; or

 

II.the agreement of any specified group of Lenders,

 

has been obtained to approve any request for a consent, waiver, amendment or
other vote under the Finance Documents such Commitment shall be deemed to be
zero and such Affiliate of the Company or the person with whom it has entered
into such sub-participation, other agreement or arrangement shall be deemed not
to be a Lender for the purposes of paragraphs (a)(ii)(A) and (a)(ii)(B) of this
Clause 30.2 (unless in the case of a person not being an Affiliate of the
Company it is a Lender by virtue otherwise than by beneficially owning the
relevant Commitment).

 

(b)Each Lender shall, unless such Debt Purchase Transaction is an assignment or
transfer, promptly notify the Facility Agent in writing if it knowingly enters
into a Debt Purchase Transaction with an Affiliate of the Company (a Notifiable
Debt Purchase Transaction), such notification to be substantially in the form
set out in Part 1 of Schedule 10 (Forms of Notifiable Debt Purchase Transaction
Notice).

 

(c)A Lender shall promptly notify the Facility Agent if a Notifiable Debt
Purchase Transaction to which it is a party:

 

(i)is terminated; or

 

(ii)ceases to be with an Affiliate of the Company,

 

such notification to be substantially in the form set out in Part 2 of Schedule
10 (Forms of Notifiable Debt Purchase Transaction Notice).

 

(d)Each Affiliate of the Company that is a Lender agrees that:

 

(i)in relation to any meeting or conference call to which all the Lenders are
invited to attend or participate, it shall not attend or participate in the same
if so requested by the Facility Agent or, unless the Facility Agent otherwise
agrees, be entitled to receive the agenda or any minutes of the same; and

 

(ii)in its capacity as Lender, unless the Facility Agent otherwise agrees, it
shall not be entitled to receive any report or other document prepared at the
behest of, or on the instructions of, the Facility Agent or one or more of the
Lenders.

 

30.3Company’s Affiliates’ notification to other Lenders of Debt Purchase
Transactions

 

Any Affiliate of the Company which is or becomes a Lender and which enters into
a Debt Purchase Transaction as a purchaser or a participant shall, by 5.00 pm on
the Business Day following the day on which it entered into that Debt Purchase
Transaction, notify the Facility Agent of the extent of the Commitment(s) or
amount outstanding to which that Debt Purchase Transaction relates. The Facility
Agent shall promptly disclose such information to the Lenders.

 



95

 

 

31.Disclosure of information

 

31.1Confidential Information

 

(a)Each Finance Party must keep all Confidential Information confidential and
not disclose it to anyone, save to the extent permitted by Clause 31.2
(Disclosure of Confidential Information) and Clause 31.3 (Disclosure to
numbering service providers).

 

(b)Each Finance Party must ensure that all Confidential Information is protected
with security measures and a degree of care that would apply to its own
confidential information.

 

31.2Disclosure of Confidential Information

 

Any Finance Party may disclose:

 

(a)to any of its Affiliates and Related Funds and any of its or their officers,
directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party considers
appropriate if any person to whom the Confidential Information is to be given
pursuant to this paragraph (a) is informed in writing of its confidential nature
and that some or all of such Confidential Information may be price-sensitive
information except that there is no such requirement to so inform if the
recipient is subject to professional obligations to maintain the confidentiality
of the information or is otherwise bound by requirements of confidentiality in
relation to the Confidential Information;

 

(b)to any person:

 

(i)to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents or which succeeds (or which may potentially succeed) it as Facility
Agent and, in each case to any of that person’s Affiliates, Related Funds,
Representatives and professional advisers;

 

(ii)with (or through) whom it enters into (or may potentially enter into),
whether directly or indirectly, any sub-participation in relation to, or any
other transaction under which payments are to be made or may be made by
reference to, one or more Finance Documents and/or an Obligor and to any of that
person’s Affiliates, Related Funds, Representatives and professional advisers;

 

(iii)appointed by any Finance Party or by a person to whom paragraph (b)(i) or
(b)(ii) of this Clause 31.2 applies to receive communications, notices,
information or documents delivered pursuant to the Finance Documents on its
behalf;

 

(iv)who invests in or otherwise finances (or may potentially invest in or
otherwise finance), directly or indirectly, any transaction referred to in
paragraphs (b)(i) or (b)(ii) of this Clause 31.2;

 

(v)to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

 



96

 

 

(vi)to whom information is required to be disclosed in connection with, and for
the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

 

(vii)to whom or for whose benefit that Finance Party charges, assigns or
otherwise creates Security Interests (or may do so) pursuant to paragraph (b)(i)
of Clause 29.7 (Security over Lenders’ rights);

 

(viii)to whom or for whose benefit that Finance Party charges, assigns or
otherwise creates Security Interests (or may do so) pursuant to paragraph
(b)(ii) of Clause 29.7 (Security over Lenders’ rights);

 

in each case, such Confidential Information as that Finance Party considers
appropriate if:

 

(A)in relation to paragraphs (b)(i), (b)(ii) and (b)(iii) of this Clause 31.2,
the person to whom the Confidential Information is to be given has entered into
a Confidentiality Undertaking except that there is no requirement for a
Confidentiality Undertaking if the recipient is a professional adviser and is
subject to professional obligations to maintain the confidentiality of the
Confidential Information;

 

(B)in relation to paragraph (b)(iv) and (b)(viii) of this Clause 31.2, the
person to whom the Confidential Information is to be given has entered into a
Confidentiality Undertaking or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information they receive and is
informed that some or all of such Confidential Information may be
price-sensitive information;

 

(C)in relation to paragraphs (b)(v), (b)(vi) and (b)(vii) of this Clause 31.2,
the person to whom the Confidential Information is to be given is informed of
its confidential nature and that some or all of such Confidential Information
may be price-sensitive information except that there is no requirement to inform
if, in the opinion of that Finance Party, it is not practicable so to do in the
circumstances;

 

(c)to any person appointed by that Finance Party or by a person to whom
paragraph (b)(i) or (b)(ii) of this Clause 31.2 applies to provide
administration or settlement services in respect of one or more of the Finance
Documents including in relation to the trading of participations in respect of
the Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this paragraph (c) if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers or such
other form of confidentiality undertaking agreed between the Company and the
relevant Finance Party;

 

(d)to any rating agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents
and/or an Obligor;

 

(e)to any person processing data for or on behalf of the Finance Party, who
agreed with the Finance Party to maintain the confidentiality of the
Confidential Information;

 

(f)Confidential Information to the operator of the common register of banking
information (spoločný register bankových informácií) created and operated
pursuant to section 92a of the Slovak Banking Act;

 



97

 

 

(g)who is a Party; and

 

(h)with the consent of the Company.

 

31.3Disclosure to numbering service providers

 

(a)Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facility and/or an Obligor
the following information:

 

(i)name of the Obligor;

 

(ii)Obligor’s country of domicile and place of incorporation;

 

(iii)date of this Agreement and the first Utilisation Date;

 

(iv)Clause 40 (Governing law);

 

(v)date of each amendment and restatement of this Agreement;

 

(vi)amounts of, and name of the Facility;

 

(vii)identity of the Administrative Parties;

 

(viii)amount of Total Commitments and currency of the Facility;

 

(ix)type of syndication;

 

(x)ranking of the Facility;

 

(xi)purpose of the Facility;

 

(xii)Final Maturity Date;

 

(xiii)changes to any of the information previously supplied pursuant to
paragraphs (a)(i) to (a)(xii) of this Clause 31.3; and

 

(xiv)such other information agreed between such Finance Party and the Company;

 

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.

 

(b)The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facility and/or an Obligor by a numbering service provider
and the information associated with each such number may be disclosed to users
of its services in accordance with the standard terms and conditions of that
numbering service provider.

 

(c)The Facility Agent must notify each Obligor and the other Finance Parties of:

 

(i)the name of any numbering service provider appointed by the Facility Agent in
respect of this Agreement, the Facility and/or an Obligor; and

 

(ii)the number or, as the case may be, numbers assigned to this Agreement, the
Facility and/or an Obligor by such numbering service provider.

 



98

 

 

31.4Entire agreement

 

This Clause:

 

(a)constitutes the entire agreement between the Parties in relation to the
obligations of the Finance Parties under the Finance Documents regarding
Confidential Information; and

 

(b)supersedes any previous agreement, whether express or implied, regarding
Confidential Information.

 

31.5Inside information

 

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.

 

31.6Notification of disclosure

 

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Company:

 

(a)of the circumstances of any disclosure of Confidential Information made
pursuant to paragraph (b)(v) of Clause 31.2 (Disclosure of Confidential
Information) except where such disclosure is made to any of the persons referred
to in that paragraph during the ordinary course of its supervisory or regulatory
function; and

 

(b)upon becoming aware that Confidential Information has been disclosed in
breach of this Clause.

 

31.7Continuing obligations

 

The obligations in this Clause are continuing and, in particular, will survive
and remain binding on each Finance Party for a period of 12 months from the
earlier of:

 

(a)the date on which all amounts payable by an Obligor under or in connection
with this Agreement have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

 

(b)if a Finance Party otherwise ceases to be a Finance Party, the Final Maturity
Date.

 

32.Confidentiality of Funding Rates and Reference Bank Quotations

 

32.1Confidentiality and disclosure

 

(a)The Facility Agent and each Obligor agree to keep each Funding Rate (and, in
the case of the Facility Agent, each Reference Bank Quotation) confidential and
not to disclose it to anyone, save to the extent permitted by paragraphs (b),
(c) and (d) of this Clause 32.1.

 

(b)The Facility Agent may disclose:

 

(i)any Funding Rate (but not, for the avoidance of doubt, any Reference Bank
Quotation) to the Company pursuant to Clause 9.4 (Notification of rates of
interest); and

 



99

 

 

(ii)any Funding Rate or any Reference Bank Quotation to any person appointed by
it to provide administration services in respect of one or more of the Finance
Documents to the extent necessary to enable such service provider to provide
those services if the service provider to whom that information is to be given
has entered into a confidentiality agreement substantially in the form of the
LMA Master Confidentiality Undertaking for Use With Administration/Settlement
Service Providers or such other form of confidentiality undertaking agreed
between the Facility Agent and the relevant Lender or Reference Bank, as the
case may be.

 

(c)The Facility Agent may disclose any Funding Rate or any Reference Bank
Quotation, and each Obligor may disclose any Funding Rate, to:

 

(i)any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors, partners and Representatives if any person to
whom that Funding Rate or Reference Bank Quotation is to be given pursuant to
this paragraph (i) is informed in writing of its confidential nature and that it
may be price-sensitive information except that there shall be no such
requirement to so inform if the recipient is subject to professional obligations
to maintain the confidentiality of that Funding Rate or Reference Bank Quotation
or is otherwise bound by requirements of confidentiality in relation to it;

 

(ii)any person to whom information is required or requested to be disclosed by
any court of competent jurisdiction or any governmental, banking, taxation or
other regulatory authority or similar body, the rules of any relevant stock
exchange or pursuant to any applicable law or regulation if the person to whom
that Funding Rate or Reference Bank Quotation is to be given is informed in
writing of its confidential nature and that it may be price-sensitive
information except that there shall be no requirement to so inform if, in the
opinion of the Facility Agent or the relevant Obligor, as the case may be, it is
not practicable to do so in the circumstances;

 

(iii)any person to whom information is required to be disclosed in connection
with, and for the purposes of, any litigation, arbitration, administrative or
other investigations, proceedings or disputes if the person to whom that Funding
Rate or Reference Bank Quotation is to be given is informed in writing of its
confidential nature and that it may be price-sensitive information except that
there shall be no requirement to so inform if, in the opinion of the Facility
Agent or the relevant Obligor, as the case may be, it is not practicable to do
so in the circumstances; and

 

(iv)any person with the consent of the relevant Lender or Reference Bank, as the
case may be.

 

(d)The Facility Agent’s obligations in this Clause 32 relating to Reference Bank
Quotations are without prejudice to its obligations to make notifications under
Clause 9.4 (Notification of rates of interest) provided that (other than
pursuant to paragraph (b)(i) of this Clause 32.1) the Facility Agent shall not
include the details of any individual Reference Bank Quotation as part of any
such notification.

 

32.2Related obligations

 

(a)The Facility Agent and each Obligor acknowledge that each Funding Rate (and,
in the case of the Facility Agent, each Reference Bank Quotation) is or may be
price-sensitive information and that its use may be regulated or prohibited by
applicable legislation including securities law relating to insider dealing and
market abuse and the Facility Agent and each Obligor undertake not to use any
Funding Rate or, in the case of the Facility Agent, any Reference Bank Quotation
for any unlawful purpose.

 



100

 

 

(b)The Facility Agent and each Obligor agree (to the extent permitted by law and
regulation) to inform the relevant Lender or Reference Bank, as the case may be:

 

(i)of the circumstances of any disclosure made pursuant to paragraph (c)(ii) of
Clause 32.1 (Confidentiality and disclosure) except where such disclosure is
made to any of the persons referred to in that paragraph during the ordinary
course of its supervisory or regulatory function; and

 

(ii)upon becoming aware that any information has been disclosed in breach of
this Clause 32.

 

32.3No Event of Default

 

No Event of Default will occur under Clause 22.3 (Breach of other obligations)
by reason only of an Obligor’s failure to comply with this Clause 32.

 

33.Set-off

 

(a)A Finance Party may set off any matured obligation owed to it by an Obligor
under the Finance Documents (to the extent beneficially owned by that Finance
Party) against any obligation (whether or not matured) owed by that Finance
Party to that Obligor, regardless of the place of payment, booking branch or
currency of either obligation. If the obligations are in different currencies,
the Finance Party may convert either obligation at a market rate of exchange in
its usual course of business for the purpose of the set-off. If either
obligation is unliquidated or unascertained, the Finance Party may set off in an
amount estimated by it in good faith to be the amount of that obligation.

 

(b)Each Obligor agrees to and confirms a Lender’s rights of banker’s lien and
set-off under applicable law and nothing herein shall be deemed a waiver or
prohibition of such right. Each Finance Party agrees to exercise such rights
only after an Obligor’s failure to pay following proper demand and to promptly
notify the relevant Obligor after any such set off and application; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application.

 

34.Pro Rata Sharing

 

34.1Redistribution

 

If any amount owing by an Obligor under this Agreement to a Finance Party (the
recovering Finance Party) is discharged by payment, set-off or any other manner
other than in accordance with this Agreement (a recovery), then:

 

(a)the recovering Finance Party must, within three Business Days, supply details
of the recovery to the Facility Agent;

 

(b)the Facility Agent must calculate whether the recovery is in excess of the
amount which the recovering Finance Party would have received if the recovery
had been received and distributed by the Facility Agent under this Agreement;
and

 

(c)the recovering Finance Party must pay to the Facility Agent an amount equal
to the excess (the redistribution).

 



101

 

 

34.2Effect of redistribution

 

(a)The Facility Agent must treat a redistribution as if it were a payment by an
Obligor under this Agreement and distribute it among the Finance Parties, other
than the recovering Finance Party, accordingly.

 

(b)When the Facility Agent makes a distribution under paragraph (a) of this
Clause 34.2, the recovering Finance Party will be subrogated to the rights of
the Finance Parties that have shared in that redistribution.

 

(c)If and to the extent that the recovering Finance Party is not able to rely on
any rights of subrogation under paragraph (b) of this Clause 34.2, the relevant
Obligor will owe the recovering Finance Party a debt that is equal to the
redistribution, immediately payable and of the type originally discharged.

 

(d)If:

 

(i)a recovering Finance Party must subsequently return a recovery, or an amount
measured by reference to a recovery, to an Obligor; and

 

(ii)the recovering Finance Party has paid a redistribution in relation to that
recovery,

 

each Finance Party, on the request of the Facility Agent, must reimburse the
recovering Finance Party all or the appropriate portion of the redistribution
paid to that Finance Party, together with interest for the period while it held
the redistribution. In this event, the subrogation in paragraph (b) of this
Clause 34.2 will operate in reverse to the extent of the reimbursement.

 

34.3Exceptions

 

Notwithstanding any other term of this Clause, a recovering Finance Party need
not pay a redistribution to the extent that:

 

(a)it would not, after the payment, have a valid claim against an Obligor in the
amount of the redistribution and in the same quality and ranking (whether in
case of the Insolvency Event or otherwise); or

 

(b)it would be sharing with another Finance Party any amount which the
recovering Finance Party has received or recovered as a result of legal or
arbitration proceedings, where:

 

(i)the recovering Finance Party notified the Facility Agent of those
proceedings; and

 

(ii)the other Finance Party had an opportunity to participate in those
proceedings but did not do so or did not take separate legal or arbitration
proceedings as soon as reasonably practicable after receiving notice of them.

 

35.Severability

 

If a term of a Finance Document is or becomes illegal, invalid or unenforceable
in any respect under any jurisdiction, that will not affect:

 

(a)the legality, validity or enforceability in that jurisdiction of any other
term of the Finance Documents; or

 

(b)the legality, validity or enforceability in other jurisdictions of that or
any other term of the Finance Documents.

 



102

 

 

36.Counterparts

 

Each Finance Document may be executed in any number of counterparts. This has
the same effect as if the signatures on the counterparts were on a single copy
of the Finance Document.

 

37.Notices

 

37.1Giving of notices

 

(a)All notices or other communications under or in connection with the Finance
Documents shall be given in writing and, unless otherwise stated, may be made by
letter or facsimile.

 

(b)Except as provided in this Clause 37, any such notice will be deemed to be
given as follows:

 

(i)if by letter, when delivered personally or on actual receipt; and

 

(ii)if by facsimile, when received in legible form.

 

However, a notice given in accordance with this Clause 37.1 but received on a
non-working day or after business hours in the place of receipt will only be
deemed to be given on the next working day in that place.

 

37.2Addresses for notices

 

(a)The address and facsimile number of the Company are:

 

U. S. Steel Košice, s.r.o.

Vstupný areál U. S. Steel

044 54 Košice

Slovak Republic

Attention:           GM Credit and Banking

Fax:                     +421 55 673 7704

E-mail:                mzupcanova@sk.uss.com; milanjusko@sk.uss.com

 

and copied to:

 

United States Steel Corporation

600 Grant Street, 61st Floor

Pittsburgh, PA 15219

United States of America

Attention:           Treasurer and Chief Risk Officer

Fax                     +1 412 433 1167

E-mail:                asjahn@uss.com; agcosnotti@uss.com

 

or such other as the Company may notify to the Facility Agent by not less than
five Business Days’ notice.

 

(b)The address and facsimile number of the Guarantor are:

 

Ferroenergy s.r.o.U. S. Steel Košice, s.r.o.

Vstupný areál U. S. Steel

044 54 Košice

Slovak Republic

Attention:            Director Financing and Economy

Fax:                     +421 675 4785

E-mail:                egrecner@sk.uss.com; mharakal@sk.uss.com

 



103

 

 

and copied to:

 

United States Steel Corporation

600 Grant Street, 61st Floor

Pittsburgh, PA 15219

United States of America

Attention:            Treasurer and Chief Risk Officer

Fax                      +1 412 433 1167

E-mail:                asjahn@uss.com; agcosnotti@uss.com

 

or such other as the Guarantor may notify to the Facility Agent by not less than
five Business Days’ notice.

 

(c)The address and facsimile number of the Facility Agent are:

 

Commerzbank Finance & Covered Bond S.A.

Postaladdress: P.O. Box 321, 2013 Luxembourg

Officeaddress: 25, rue Edward Steichen, 2540 Luxembourg

Attention:Christina Meiers / Aurélie Casagrande

Fax:+352 477911 3902



E-mail:Christina.Meiers@commerzbank.com; Aurelie.Casagrande@commerzbank.com

 

or such other as the Facility Agent may notify to the other Parties by not less
than five Business Days’ notice.

 

37.3Communication through the Facility Agent

 

All formal communication under the Finance Documents to or from an Obligor must
be sent through the Facility Agent.

 

37.4Communication when Facility Agent is Impaired Agent

 

If the Facility Agent is an Impaired Agent the parties may, instead of
communicating with each other through the Facility Agent, communicate with each
other directly and (while the Facility Agent is an Impaired Agent) all the
provisions of the Finance Documents which require communications to be made or
notices to be given to or by the Facility Agent shall be varied so that
communications may be made and notices given to or by the relevant parties
directly. This provision shall not operate after a replacement Facility Agent
has been appointed.

 

37.5Electronic communication

 

(a)Any communication to be made between any two Parties under or in connection
with the Finance Documents may be made by electronic mail or other electronic
means (including, without limitation, by way of posting to a secure website) if
those two Parties:

 

(i)notify each other in writing of their electronic mail address and/or any
other information required to enable the transmission of information by that
means; and

 

(ii)notify each other of any change to their address or any other such
information supplied by them by not less than five Business Days’ notice.

 



104

 

 

(b)Any such electronic communication as specified in paragraph (a) above to be
made between an Obligor and a Finance Party may only be made in that way to the
extent that those two Parties agree that, unless and until notified to the
contrary, this is to be an accepted form of communication.

 

(c)Any such electronic communication as specified in paragraph (a) above made
between any two Parties will be effective only when actually received (or made
available) in readable form and in the case of any electronic communication made
by a Party to the Facility Agent only if it is addressed in such a manner as the
Facility Agent shall specify for this purpose.

 

(d)Any electronic communication which becomes effective, in accordance with
paragraph (c) above, after 5:00 p.m. in the place in which the Party to whom the
relevant communication is sent or made available has its address for the purpose
of this Agreement shall be deemed only to become effective on the following day.

 

(e)Any reference in a Finance Document to a communication being sent or received
shall be construed to include that communication being made available in
accordance with this Clause 37.5.

 

37.6Use of websites

 

(a)The Company may satisfy its obligation under this Agreement to deliver any
information in relation to those Lenders (the Website Lenders) who accept this
method of communication by posting this information onto an electronic website
designated by the Company and the Facility Agent (the Designated Website) if:

 

(i)the Facility Agent expressly agrees (after consultation with each of the
Lenders) that it will accept communication of the information by this method;

 

(ii)both the Company and the Facility Agent are aware of the address of and any
relevant password specifications for the Designated Website; and

 

(iii)the information is in a format previously agreed between the Company and
the Facility Agent.

 

(b)If any Lender (a Paper Form Lender) does not agree to the delivery of
information electronically then the Facility Agent shall notify the Company
accordingly and the Company shall supply the information to the Facility Agent
(in sufficient copies for each Paper Form Lender) in paper form. In any event
the Company shall supply the Facility Agent with at least one copy in paper form
of any information required to be provided by it.

 

(c)The Facility Agent shall supply each Website Lender with the address of and
any relevant password specifications for the Designated Website following
designation of that website by the Company and the Facility Agent.

 

(d)The Company shall promptly upon becoming aware of its occurrence notify the
Facility Agent if:

 

(i)the Designated Website cannot be accessed due to technical failure;

 

(ii)the password specifications for the Designated Website change;

 

(iii)any new information which is required to be provided under this Agreement
is posted onto the Designated Website;

 



105

 

 

(iv)any existing information which has been provided under this Agreement and
posted onto the Designated Website is amended; or

 

(v)the Company becomes aware that the Designated Website or any information
posted onto the Designated Website is or has been infected by any electronic
virus or similar software.

 

(e)If the Company notifies the Facility Agent under paragraph (d)(i) or
paragraph (d)(v) of this Clause 37.6, all information to be provided by the
Company under this Agreement after the date of that notice shall be supplied in
paper form unless and until the Facility Agent and each Website Lender is
satisfied that the circumstances giving rise to the notification are no longer
continuing.

 

38.Language

 

(a)Any notice given in connection with a Finance Document must be in English.

 

(b)Any other document provided in connection with a Finance Document must be:

 

(i)in English; or

 

(ii)(unless the Facility Agent otherwise agrees) accompanied by a certified
English translation. In this case, the English translation prevails unless the
document is a statutory or other official document.

 

39.Contractual recognition of bail-in

 

Notwithstanding any other term of any Finance Document or any other agreement,
arrangement or understanding between the Parties, each Party acknowledges and
accepts that any liability of any Party to any other Party under or in
connection with the Finance Documents may be subject to Bail-In Action by the
relevant Resolution Authority and acknowledges and accepts to be bound by the
effect of:

 

(a)any Bail-In Action in relation to any such liability, including (without
limitation):

 

(i)a reduction, in full or in part, in the principal amount, or outstanding
amount due (including any accrued but unpaid interest) in respect of any such
liability;

 

(ii)a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, it; and

 

(iii)a cancellation of any such liability; and

 

(b)a variation of any term of any Finance Document to the extent necessary to
give effect to any Bail-In Action in relation to any such liability.

 

In this Clause:

 

Bail-In Action means the exercise of any Write-down and Conversion Powers.

 

Bail-In Legislation means:

 

(i)in relation to an EEA Member Country which has implemented, or which at any
time implements, Article 55 of Directive 2014/59/EU establishing a framework for
the recovery and resolution of credit institutions and investment firms, the
relevant implementing law or regulation as described in the EU Bail-In
Legislation Schedule from time to time; and

 



106

 

 

(ii)in relation to any other state, any analogous law or regulation from time to
time which requires contractual recognition of any Write-down and Conversion
Powers contained in that law or regulation.

 

EEA Member Country means any member state of the European Union, Iceland,
Liechtenstein and Norway.

 

EU Bail-In Legislation Schedule means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.

 

Resolution Authority means any body which has authority to exercise any
Write-down and Conversion Powers.

 

Write-down and Conversion Powers means:

 

(i)in relation to any Bail-In Legislation described in the EU Bail-In
Legislation Schedule from time to time, the powers described as such in relation
to that Bail-In Legislation in the EU Bail-In Legislation Schedule; and

 

(ii)in relation to any other applicable Bail-In Legislation:

 

(A)any powers under that Bail-In Legislation to cancel, transfer or dilute
shares issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and

 

(B)any similar or analogous powers under that Bail-In Legislation.

 

40.Governing law

 

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

41.Enforcement

 

41.1Jurisdiction

 

(a)The English courts have jurisdiction to settle any dispute including a
dispute relating to non-contractual obligations arising out of or in connection
with any Finance Document.

 

(b)References in this Clause to a dispute in connection with a Finance Document
include any dispute as to the existence, validity or termination of that Finance
Document.

 



107

 

 

41.2Service of process

 

Without prejudice to any other mode of service, each Obligor:

 

(a)irrevocably appoints The London Law Agency Limited, The Old Exchange, 12
Compton Road, Wimbledon, London SW19 7QD, England as its agent for service of
process in relation to any proceedings before the English courts in connection
with any Finance Document;

 

(b)agrees to maintain such an agent for service of process in England for so
long as any amount is outstanding under this Agreement;

 

(c)agrees that failure by the process agent to notify an Obligor of the process
will not invalidate the proceedings concerned;

 

(d)consents to the service of process relating to any such proceedings by the
delivery a copy of the process at its address for the time being applying under
Clause 37.2 (Addresses for notices); and

 

(e)agrees that if the appointment of any person mentioned in paragraph (a) of
this Clause 41.2 ceases to be effective, each Obligor shall immediately appoint
a further person in England to accept service of process on its behalf in
England and, failing such appointment within 15 days, the Facility Agent is
entitled to appoint such a person by notice to the relevant Obligor.

 

41.3Forum convenience and enforcement abroad

 

Each Obligor:

 

(a)waives objection to the English courts on grounds of inconvenient forum or
otherwise as regards proceedings in connection with a Finance Document; and

 

(b)agrees that a judgment or order of an English court in connection with a
Finance Document is conclusive and binding on it and may be enforced against it
in the courts of any other jurisdiction.

 

41.4Waiver of immunity

 

Each Obligor irrevocably and unconditionally:

 

(a)agrees not to claim any immunity from proceedings brought by a Finance Party
against it in relation to a Finance Document and to ensure that no such claim is
made on its behalf;

 

(b)consents generally to the giving of any relief or the issue of any process in
connection with those proceedings; and

 

(c)waives all rights of immunity in respect of it or its assets.

 

41.5Waiver of trial by jury

 

Each party waives any right it may have to a jury trial of any claim or cause of
action in connection with any finance document or any transaction contemplated
by any finance document. This agreement may be filed as a written consent to
trial by court.

 



108

 

 

41.6Alternative forms of dispute resolution

 

Each Slovak Finance Party in accordance with section 93b of the Slovak Banking
Act hereby informs each Obligor that:

 

(a)if a Slovak Finance Party and an Obligor enter into an arbitration agreement,
any disputes between these Parties arising from or in connection with this
Agreement subject to such arbitration agreement may be, in addition to a
complaints procedure or court proceedings, resolved in arbitration proceedings
pursuant to the Slovak Act No. 244/2002 Coll. on arbitration proceedings; and

 

(b)if a Slovak Finance Party and an Obligor enter into an agreement to resolve
disputes in mediation, any disputes between these Parties arising from or in
connection with this Agreement subject to such agreement on mediation may be
resolved in mediation pursuant to the Slovak Act No. 420/2004 Coll. on
mediation.

  

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 



109

 

 

Schedule 1 

 

Original Lenders

 

Name of Original Lender  Commitments (in €)  Commerzbank Aktiengesellschaft,
pobočka zahraničnej banky, Bratislava   75,000,000  ING Bank N.V., pobočka
zahraničnej banky   75,000,000  Slovenská sporiteľňa, a.s.   100,000,000 
Komerční banka, a.s., pobočka zahraničnej banky   75,000,000  UniCredit Bank
Czech Republic and Slovakia, a.s., pobočka zahraničnej banky   75,000,000 
Československá obchodná banka, a.s.   30,000,000  Citibank Europe plc, pobočka
zahraničnej banky   30,000,000  Total Commitments  €460,000,000 

 

110

 





 

Schedule 2 

 

Conditions precedent documents

 

1.A copy of the constitutional documents of each Obligor.

 

2.A specimen of the signature of each person authorised to sign the Finance
Documents on behalf of each Obligor and to sign and/or despatch all documents
and notices to be signed and/or despatched by each Obligor under or in
connection with this Agreement.

 

3.Evidence that the process agent referred to in Clause 41.2 (Service of
process) has accepted its appointment under that Clause.

 

4.An extract from each Obligor’s entry in the Commercial Registry,
sealed/stamped by the applicable Commercial Registry, as at a date no earlier
than one week prior to the date of the Agreement and certified by an authorised
signatory of the relevant Obligor, as at a date no earlier than the date of this
Agreement, confirming the accuracy of all facts shown in the extract, except
with respect to the attached amendments which have been filed with the
Commercial Registry.

 

5.A copy of any other authorisation or other document, opinion or assurance that
the Facility Agent, acting reasonably, considers to be necessary or desirable in
connection with the entry into and performance of, and the transactions
contemplated by, any Finance Document or for the validity and enforceability of
any Finance Document.

 

6.A copy of an extract from the register of public sector partners (register
partnerov verejného sektora) evidencing registration of each Obligor in the the
register of public sector partners pursuant to the Slovak Public Sector Partners
Act.

 

7.A certificate of an authorised signatory of U. S. Steel certifying that each
Obligor is a 100% owned Subsidiary of U. S. Steel.

 

8.A certificate of an authorised signatory of each Obligor certifying that each
copy document delivered under this Schedule 2 with respect to that Obligor is
correct, complete and in full force and effect as at a date no earlier than the
date of this Agreement.

 

9.(a) A legal opinion of a legal adviser to the Company in the Republic,
substantially in the form of Schedule 6 (Form of Legal opinion of legal adviser
to the Company in respect of this Agreement), addressed to the Finance Parties;

 

(b)a legal opinion of Allen & Overy LLP, legal advisers to Commerzbank
Aktiengesellschaft as Mandated Lead Arranger in relation to the laws of England,
substantially in the form of Schedule 8 (Form of English legal opinion),
addressed to the Finance Parties; and

 

(c)a legal opinion of Allen & Overy Bratislava, s.r.o., legal advisers to
Commerzbank Aktiengesellschaft as Mandated Lead Arranger in relation to the laws
of the Republic, substantially in the form of Schedule 9 (Form of Slovak legal
opinion), addressed to the Finance Parties.

 

10.Fee Letter in relation to the participation fees.

 

11.Fee Letter in relation to the Facility Agent’s fees.

 



111

 

 



12.Evidence that all fees and expenses then due and payable from the Company
under this Agreement have been or will be paid by the first Utilisation Date.

 

13.The audited consolidated financial statements of the Company for the
financial year ended 31 December 2017.

 

14.The Guarantor’s unaudited unconsolidated balance sheets and income statements
for its financial year ended 31 December 2017.

 



112

 

 

Schedule 3 

 

Form of Request

 

To: [FACILITY AGENT] as Facility Agent

 

From: U. S. Steel Košice, s.r.o.     Date: [l]

 

U. S. Steel Košice, s.r.o. - €460,000,000 Credit Agreement
dated 26 September 2018 (as amended) (the Agreement)

 

1.We refer to the Agreement. This is a Request.

 

2.We wish to borrow a Loan on the following terms:

 

(a)Utilisation Date: [l];

 

(b)Amount/currency: [l];

 

(c)Term: [l].

 

3.Our payment instructions are: [l].

 

4.We confirm that each condition precedent under the Agreement that must be
satisfied on the date of this Request is so satisfied.

 

5.This Request is irrevocable.

 

6.With reference to clause 19.6 (Notification of Default) of the Agreement, we
[confirm that no change referred to in clause 19.6 (Notification of Default) of
the Agreement has occurred since [the date of the Agreement/the date of our
preceding Request]1/attach the up-to-date list of participants of the Company].2

 

 

By:

 

[l]

 

 





1Delete as applicable.

2Delete as applicable.



 



113

 

 

Schedule 4 

 

Form of Compliance Certificate

 

To: [FACILITY AGENT] as Facility Agent

 

From: U. S. Steel Košice, s.r.o.     Date: [l]

 

U. S. Steel Košice, s.r.o. - €460,000,000 Credit Agreement
dated 26 September 2018 (as amended) (the Agreement)

 

1.We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning in this Compliance Certificate unless given
a different meaning in this Compliance Certificate.

 

2.We confirm that as at [relevant Measurement Date or for the Measurement
Period] for the period ending on that date:

 

(a)EBITDA is [l];

 

(b)Total Assets is [l];

 

(c)Total Stockholders’ Equity is [l];

 

(d)Cash and Cash Equivalents are [l];

 

(e)Net Debt is [l];

 

therefore:

 

(i)Net Debt is [l] x EBITDA;

 

(ii)Total Stockholders’ Equity is [l] per cent. of Total Assets;

 

3.We set out below calculations establishing the figures in paragraph 2 above:

 

[l].

 

4.[We confirm that as at [relevant Measurement Date] [no Default is
continuing]/[the following Default[s] [is/are] continuing and the following
steps are being taken to remedy [it/them]:

 

[l]].]

 

 

By:

 

[l]

 

114

 

 

Schedule 5 

 

Form of Transfer Certificate

 

 

To: [FACILITY AGENT] as Facility Agent

 

From: [EXISTING LENDER] (the Existing Lender) and [NEW LENDER] (the New Lender)
    Date: [l]

 

U. S. Steel Košice, s.r.o. - €460,000,000 Credit Agreement
dated 26 September 2018 (as amended) (the Agreement)

 

We refer to the Agreement. This is a Transfer Certificate.

 

1.The Existing Lender transfers by novation to the New Lender the Existing
Lender’s rights and obligations referred to in the following Schedule in
accordance with the terms of the Agreement.

 

2.The proposed Transfer Date is [l].

 

3.The administrative details of the New Lender for the purposes of the Agreement
are set out in the Schedule.

 

4.The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations in respect of this Transfer Certificate contained in the Agreement.

 

5.This Transfer Certificate may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of the Transfer Certificate.

 

6.This Transfer Certificate is governed by English law.

 

Note: The execution of this Transfer Certificate may not transfer a
proportionate share of the Existing Lender's interest in the Transaction
Security in all jurisdictions. It is the responsibility of the New Lender to
ascertain whether any other documents or other formalities are required to
perfect a transfer of such a share in the Existing Lender's Transaction Security
in any jurisdiction and, if so, to arrange for execution of those documents and
completion of those formalities.

 

115

 

THE SCHEDULE

 

Rights and obligations to be transferred by novation
[insert relevant details, including applicable Commitment (or part)]

 

Administrative details of the New Lender
[insert details of Facility Office, address for notices and payment details
etc.]

 

[EXISTING LENDER] [NEW LENDER]     By: By:

 

The Transfer Date is confirmed by the Facility Agent as [l].

 

[FACILITY AGENT]

 

By:

 

 

Accepted:     U. S. Steel Košice, s.r.o.   By:              By:    

 

 

Note: It is the responsibility of each New Lender to ascertain whether any other
document or formality is required to perfect the transfer contemplated by this
Transfer Certificate or to take the benefit of any interest in any security.

 

116

 

 

Schedule 6 

 

Form of Legal opinion of legal adviser to the Company in respect of this
Agreement

 

[letterhead of the Company] [place], [date]

 

To:The Finance Parties named as original parties to the Agreement (as defined
below)

 

Ladies and Gentlemen:

 

Re:€460,000,000 Credit Agreement dated 26 September 2018 with U. S. Steel
Košice, s.r.o. as the borrower (the "Agreement”)

 

I am currently a [l] of U. S. Steel Košice, s.r.o. (the “Company”) and have been
educated and practice in the Slovak Republic. This opinion is being delivered in
connection with the execution and delivery of the Agreement.

 

Capitalized terms that are used in this opinion letter that are not defined have
the same meanings given to them in the Agreement.

 

In giving this opinion I have examined the following documents:

 

1.an executed copy of the Agreement;

 

2.the following corporate documents of the Company:

 

(a)an extract of the Company Register of the District Court Košice 1, Section
Sro, insert No. 11711/V of 20 September 2018 in respect of the Company;

 

(b)a copy of the foundation agreement of the Company dated 7th June 2000; and

 

(c)a copy of the Memorandum of Association of the Company in full wording dated
16th August 2018;

 

3.the following corporate documents of Ferroenergy s.r.o. (the Guarantor):

 

(a)an extract of the Company Register of the District Court Košice 1, Section
Sro, insert No. 40717/V of 20 September 2018 in respect of the Guarantor;

 

(b)a copy of the foundation agreement of the Guarantor dated 30th January 2017;
and

 

(c)a copy of the foundation agreement of the Guarantor in full wording dated
26th January 2018.

 

I or persons under my supervision have examined originals or copies of all such
documents, corporate records, certificates of public officials and other
instruments and have conducted such other investigations of fact and law as they
and I have deemed necessary or advisable for purposes of this opinion.

 

In rendering this opinion I made the following assumptions:

 

1.that the Agreement has been duly authorised, executed and delivered by or on
behalf of each of the parties thereto other than the Obligors;

 



117

 

 

2.the genuineness of all signatures on all documents, the authenticity and
completeness of all documents submitted to me as originals and the completeness
and conformity to the original documents of all documents submitted to me as
copies; and

 

3.that the Agreement constitutes a legal, valid, binding and enforceable
obligation of the Obligors in accordance with its terms under English law, and
is binding on the Parties in accordance with English law.

 

This opinion is limited to the laws of the Slovak Republic currently in force
and I have made no investigation and no opinion is expressed or implied as to
the laws of any other jurisdiction. I express no opinion as to matters of fact.
This opinion is given subject to matters not disclosed to me and about which I
have no knowledge. I assume that there are no facts that would affect the
conclusions in this opinion.

 

Based on the foregoing and subject to the foregoing assumptions and the
following qualifications, I am of the opinion that, so far as the laws of the
Slovak Republic is concerned at the date of this opinion:

 

1.Status.

 

(a)The Company is a limited liability company organised under the laws of the
Slovak Republic.

 

2.Powers and authority.

 

(a)The Company has the corporate power and authority to enter into and perform
the obligations expressed to be assumed by it under the Agreement and to borrow
thereunder and has taken all necessary corporate action to authorise the
execution and performance by the Company of the Agreement and the borrowing by
the Company of the Loans. According to Section 13(4) and 133(3) of the Slovak
Commercial Code, any restriction of the authority of a company’s statutory body
to act for the company shall be ineffective vis-à-vis third parties (any
disclosure of that restriction notwithstanding).

 

(b)The Guarantor has the corporate power to enter into and perform the
obligations expressed to be assumed by it under the Agreement and to give
guarantee thereunder and has taken all necessary corporate action to authorise
the execution and performance of the Agreement. According to Section 13(4) and
133(3) of the Slovak Commercial Code, any restriction of the authority of a
company’s statutory body to act for the company shall be ineffective vis-à-vis
third parties (any disclosure of that restriction notwithstanding).

 

3.Execution. The Agreement has been duly executed and delivered by each Obligor.

 

4.Legal validity. The Agreement constitutes a legal, valid, binding and
enforceable obligation of each Obligor in accordance with its terms and (subject
to the preparation of the official translation into the Slovak language) is in
the proper form for its enforcement in the courts of the Slovak Republic.

 

5.Non-conflict. The execution by any Obligor of the Agreement does not, and its
performance of the Agreement will not, violate: (i) any mandatory provision of
any Slovak law or regulation or the Constitution of the Slovak Republic; (ii)
the constitutional documents of any Obligor or (iii) any other agreement,
document or obligation that is binding upon any Obligor or any of its Assets.

 

6.Consents. No authorisations, approvals, consents, licences, exemptions,
filings, registrations, notarisations or other requirements of governmental,
judicial or public bodies and authorities of the Slovak Republic are required in
connection with any Obligor’s entry into or performance of the Agreement, or for
its validity or enforceability against any Obligor.

 



118

 

 

7.Signatories. [l] and [l] have the right and power to execute the Agreement and
to give any notices to the Facility Agent under the Agreement on behalf of each
Obligor.

 

8.Pari passu ranking. The obligations of any Obligor under the Agreement rank at
least pari passu with all its other present or future unsecured and
unsubordinated obligations save as provided under mandatory provisions of Slovak
law.

 

9.Borrowing and guaranteeing limits.

 

(a)The borrowing of the full amount available under the Agreement will not cause
any limit on the Company’s borrowing or other powers or on the exercise of such
powers by its executives, whether imposed by the Company’s Memorandum of
Association or similar document or by statute, regulation, or agreement, to be
exceeded.

 

(b)The guaranteeing of all amounts under the Agreement will not cause any limit
on the Guarantor’s guaranteeing or other powers or on the exercise of such
powers by its executives, whether imposed by the Guarantor’s foundation
agreement or similar document or by statute, regulation, or agreement, to be
exceeded.

 

10.Stamp duties. Except for court fees and sworn translators’ fees payable in
connection with proceedings to enforce the Agreement and for any applicable
notarial charges, there are no stamp, transfer or registration fees or similar
taxes, charges or duties payable in the Slovak Republic in connection with the
execution or enforcement of the Agreement.

 

11.No immunity.

 

(a)Each Obligor is subject to civil and commercial law with respect to its
obligations under the Agreement, and its entry into and performance of the
Agreement constitutes private and commercial acts; and

 

(b)neither any Obligor nor any of its assets located in the Slovak Republic
enjoys any right of immunity from suit, attachment prior to judgment or other
legal process in respect of its obligations under the Agreement.

 

12.Bankruptcy. None of the Obligors has been declared bankrupt and no step has
been or is being taken by any Obligor nor am I aware of any other step being
taken in respect of any Obligor, for bankruptcy or any similar proceedings in
relation to any Obligor or any of its Assets.

 

13.Application of governing law. The choice of English law as the governing law
of

 

(a)the Agreement would be upheld as a valid choice by the courts of the Slovak
Republic subject to and in accordance with Regulation (EC) No. 593/2008 of 17
June 2008 on the law applicable to contractual obligations (Rome I) and provided
that the relevant contractual obligation is within the scope of and the choice
is permitted by Rome I; and

 

(b)any non-contractual obligations arising out of or in connection with the
Agreement would be upheld as a valid choice by the courts of the Slovak Republic
subject to and in accordance with Regulation (EC) No 864/2007 of 11 July 2007
(Rome II) and provided that the relevant non-contractual obligation is within
the scope of and the choice is permitted by Rome II.

 

14.Jurisdiction. The submission by each Obligor to the jurisdiction of the
English courts under Clause 38 of the Agreement is a valid and binding
submission to jurisdiction in respect of the Agreement and is not subject to
revocation.

 



119

 

 

15.Enforcement of foreign judgments. A judgment duly obtained in the English
courts shall be recognised and enforced in the Slovak Republic subject to and in
accordance with the Regulation (EU) No. 1215/2012 of the European Parliament and
of the Council of 12 December 2012 on jurisdiction and the recognition and
enforcement of judgments in civil and commercial matters (recast).

 

16.Foreign currency judgments. A judgment duly obtained in the courts of England
in respect of the Agreement given in Euros or USD, and being enforced in the
Slovak Republic in Euros or USD respectively, would be implemented in Euros or
USD respectively.

 

This opinion is subject to the following qualifications:

 

1.The validity, enforceability and effectiveness against any Obligor of the
Agreement, are limited by all bankruptcy, insolvency, moratorium and other laws
affecting creditors’ rights generally. Without limiting the generality of the
foregoing, any liability of an Obligor, which liability at any time throughout
its existence was, is or becomes owed by that Obligor to a person that is or was
at any time in the past an “affiliated party (spriaznená osoba)" of that Obligor
within the meaning of section 9 of the Slovak Bankruptcy Act (the related-party
liability), (i) will be in the bankruptcy proceedings in the Slovak Republic
relating to the assets of that Obligor automatically and fully subordinated to
the liabilities owed by that Obligor to its unaffiliated creditors, and such
related-party liability will not be satisfied in the bankruptcy proceedings (in
full or in part) before full satisfaction of all other unsubordinated
liabilities of that Obligor registered in said bankruptcy proceedings, (ii) may
not be in the restructuring proceedings in the Slovak Republic relating to the
assets of that Obligor satisfied in the same or better manner than any other
unsubordinated liability owed by that Obligor to its unaffiliated creditors
registered in said restructuring proceedings and (iii) any Security Interest
over the assets of that Obligor will be, to the extent securing such
related-party liability, disregarded in the relevant bankruptcy or restructuring
proceedings in the Slovak Republic..

 

2.If a debtor (such as an Obligor) is registered in the public sector partners
register (the Register) under the Slovak Act No. 315/2016 Coll. on the register
of public sector partners, as amended or it has been registered in the Register
in the past five years prior to the declaration of its bankruptcy or opening of
its restructuring, the creditor of such debtor who is not a public
administration body and whose claims against such debtor exceed the aggregate
amount of EUR1,000,000 is considered to be such debtor’s affiliated party within
the meaning of section 9 of the Slovak Bankruptcy Act until it evidences to such
debtor’s insolvency administrator that it has been registered in the Register.
On this basis, if bankruptcy of such debtor is declared or restructuring of such
debtor is opened, such creditor will be required to register in the Register;
otherwise it will be regarded as such debtor’s affiliated party and such
debtor’s liabilities will be considered related-party liability with the
consequences mentioned in paragraph (1) above.

 

3.References in this opinion to the term “enforceable” mean that each obligation
or document is of a type and form that the Slovak courts would enforce. It is
not certain, however, that each obligation or document will be enforced in
accordance with its terms in every circumstance, enforcement being subject to
inter alia the nature of the remedies available in the Slovak courts, the
acceptance by such courts of jurisdiction, the power of such courts to stay
proceedings, the provisions of other principles of law of general application
(such as e.g. the concept of fair business conduct) and all limitations
resulting from the laws of bankruptcy, insolvency, liquidation, forced
administration, any statutes of limitation and lapse of time or other laws
affecting generally the enforcement of creditors’ rights.

 

4.Any subsidies or other funds obtained by an Obligor from the state budget or
from the budget of the European Union or any assets purchased from funds
originated from the state budget are immune from attachment and from execution
and would not be available to creditors in any enforcement proceedings.

 



120

 

 

5.Under the Slovak Act No. 202/1995 Coll. on Foreign Exchange Transactions, as
amended:

 

(a)if a foreign exchange emergency (núdzový stav v devízovom hospodárstve) is
declared by the Government of the Slovak Republic, payments in foreign currency
or abroad generally may be suspended for the duration of such emergency (not to
exceed three months at any one time); and

 

(b)transactions: (i) between Slovak foreign exchange residents (such as an
Obligor) and foreign exchange non-residents; or (ii) involving foreign
currencies; or (iii) involving opening and maintenance of bank accounts outside
the Slovak Republic; may trigger statutory reporting obligations on the part of
the Slovak foreign exchange resident towards Slovak foreign exchange
authorities.

 

6.The effectiveness of terms exculpating a party from a liability or duty
otherwise owed is limited by law.

 

7.Slovak courts may not give effect to any indemnity for legal costs incurred by
a litigant in proceedings before Slovak courts.

 

8.There could be circumstances in which a Slovak court would not treat as
conclusive those certificates and determinations which the Agreement states to
be so treated.

 

9.Slovak court may declare that it does not have jurisdiction if the civil
proceedings concerning the same or a similar matter have already been commenced
by a foreign court or an arbitration tribunal.

 

10.Under the provisions of Rome I and Rome II, a foreign law may not be applied
as the governing law of a particular contractual or non-contractual obligation
agreed to be governed by a foreign law, or enforced, if such application is
manifestly incompatible with the public policy (verejný poriadok).

 

This opinion expresses Slovak legal concepts in English. Such concepts are not
always capable of precise expression in English without an extensive comparative
law analysis that would not be appropriate for an opinion of this kind.

 

This opinion is given exclusively in connection with the Agreement and for no
other purpose. It is strictly limited to the matters set forth herein and no
opinion may be inferred or implied beyond that expressly stated herein.

 

This opinion is given for the sole benefit of the persons to whom the opinion is
addressed (each an Addressee). This opinion may not be disclosed to anyone else
except that it may be disclosed, but only on the express basis that they may not
rely on it, to any Affiliate, professional adviser, auditor or insurer of an
Addressee or to any potential assignee, transferee and sub-participant of the
Facility or as required by law or regulation.

 

 

Yours faithfully,

 

 

Name:     Title:    

 

121

 

 

Schedule 7 

 

Form of Legal opinion of legal adviser to the Company in respect of Transaction
Security

 

[letterhead of the Company]

 

In [place], on [date]

 

To:The Security Agent, the Facility Agent and the Secured Parties named as
original parties to parties to the Intercreditor Agreement (as defined below)

 

Ladies and Gentlemen:

 

Re:intercreditor agreement dated [l] December 2019 between, among others, U. S.
Steel Košice, s.r.o. as company and Commerzbank Finance & Covered Bond S.A. as
facility agent and security agent (the Intercreditor Agreement)

 

I am currently a Head of Group Commercial Law – Sales of U. S. Steel Košice,
s.r.o. (the Company) and have been educated and practice in the Slovak Republic.
This opinion is being delivered in connection with the execution and delivery of
the Opinion Documents (as defined below).

 

Capitalized terms that are used in this opinion letter that are not defined have
the same meanings given to them in the Intercreditor Agreement.

 

In giving this opinion I have examined the following documents:

 

1.an executed copy of the agreement on creation of pledge over assets dated [l]
between the Company as pledgor and Commerzbank Finance & Covered Bond S.A. (the
Security Agent) as pledgee (the Assets Pledge Agreement);

 

2.an executed copy of the agreement on creation of pledge over trade receivables
dated [l] between the Company as pledgor and the Security Agent as pledgee (the
Receivables Pledge Agreement and together with the Assets Pledge Agreement, the
Opinion Documents and each individually, an Opinion Document);

 

3.the following corporate documents of the Company:

 

(a)an extract of the Company Register of the District Court Košice 1, Section
Sro, insert No. 11711/V of 17 December 2019 in respect of the Company; and

 

(b)a copy of the Memorandum of Association of the Company in full wording dated
20 November 2019;

 

4.an original of the registration confirmation (in Slovak: potvrdenie o
registrácii) No. NCRzp [l] dated [l] issued by the notarial central registry of
pledges (in Slovak: Notársky centrálny register záložných práv) in the Slovak
Republic established under Slovak Act No. 323/1992 Coll. on Notaries and
Notarial Activities, as amended (the Central Registry) evidencing that the
Security under the Receivables Pledge Agreement has been registered in the
Central Registry;

 

5.an original of the registration confirmation (in Slovak: potvrdenie o
registrácii) No. NCRzp [l] dated [l] issued by the Central Registry evidencing
that the Security under the Assets Pledge Agreement has been registered in the
Central Registry;

 



122

 

 

6.an original of the full up-to-date official extract (in Slovak: úplný aktuálny
úradný výpis) dated [l] issued by the Central Registry evidencing that Security
under the Receivables Pledge Agreement and the Assets Pledge Agreement has been
registered in the Central Registry.

 

I or persons under my supervision have examined originals or copies of all such
documents, corporate records, certificates of public officials and other
instruments and have conducted such other investigations of fact and law as they
and I have deemed necessary or advisable for purposes of this opinion.

 

In rendering this opinion I made the following assumptions:

 

1.that each Opinion Document has been duly authorised, executed and delivered by
or on behalf of the Security Agent;

 

2.the genuineness of all signatures on all documents, the authenticity and
completeness of all documents submitted to me as originals and the completeness
and conformity to the original documents of all documents submitted to me as
copies; and

 

3.that each Opinion Document constitutes a legal, valid, binding and enforceable
obligation of the Security Agent in accordance with its terms and is binding on
the Security Agent under all applicable laws (other than the laws of the Slovak
Republic).

 

This opinion is limited to the laws of the Slovak Republic currently in force
and I have made no investigation and no opinion is expressed or implied as to
the laws of any other jurisdiction. I express no opinion as to matters of fact.
This opinion is given subject to matters not disclosed to me and about which I
have no knowledge. I assume that there are no facts that would affect the
conclusions in this opinion.

 

Based on the foregoing and subject to the foregoing assumptions and the
following qualifications, I am of the opinion that, so far as the laws of the
Slovak Republic is concerned at the date of this opinion:

 

1.Status. The Company is a limited liability company organised under the laws of
the Slovak Republic.

 

2.Powers and authority. The Company has the corporate power and authority to
enter into each Opinion Document and perform the obligations expressed to be
assumed by it under each Opinion Document and has taken all necessary corporate
action to authorise the execution and performance by the Company of each Opinion
Document. According to Section 13(4) and 133(3) of the Slovak Commercial Code,
any restriction of the authority of a company’s statutory body to act for the
company shall be ineffective vis-à-vis third parties (any disclosure of that
restriction notwithstanding).

 

3.Execution. Each Opinion Document has been duly executed and delivered by the
Company.

 

4.Legal validity. The obligations expressed to be assumed by the Company in each
Opinion Document constitute a legal, valid, binding and enforceable obligations
of the Company in accordance with terms of the Opinion Documents and (subject to
the preparation of the official translation into the Slovak language) they are
in the proper form for their enforcement in the courts of the Slovak Republic.

 

5.Non-conflict. The execution by the Company of any Opinion Document does not,
and its performance of any Opinion Document will not, violate: (i) any mandatory
provision of any Slovak law or regulation or the Constitution of the Slovak
Republic; (ii) the constitutional documents of the Company or (iii) any other
agreement, document or obligation that is binding upon the Company or any of its
Assets.

 



123

 

 

6.Consents. No authorisations, approvals, consents, licences, exemptions,
filings, registrations, notarisations or other requirements of governmental,
judicial or public bodies and authorities of the Slovak Republic are required in
connection with the Company’s entry into or performance of any Opinion Document,
or for its validity or enforceability against the Company.

 

7.Signatories. [l] and [l] have the right and power to execute each Opinion
Document on behalf of the Company.

 

8.Stamp duties. Except for court fees and sworn translators’ fees payable in
connection with proceedings to enforce any Opinion Document and for any
applicable notarial charges, there are no stamp, transfer or registration fees
or similar taxes, charges or duties payable in the Slovak Republic in connection
with the execution or enforcement of any Opinion Document.

 

9.No immunity.

 

(a)The Company is subject to civil and commercial law with respect to its
obligations under each Opinion Document, and its entry into and performance of
each Opinion Document constitute private and commercial acts; and

 

(b)neither the Company nor any of its assets located in the Slovak Republic
enjoys any right of immunity from suit, attachment prior to judgment or other
legal process in respect of its obligations under any Opinion Document.

 

10.Security. The Company has created under the Opinion Documents a valid,
binding and enforceable pledge (in Slovak: záložné právo) over the assets or
rights expressed to be subject to the Opinion Documents which has been
registered in the Central Registry in accordance with the Opinion Documents and
Slovak law.

 

11.Bankruptcy. The Company has not been declared bankrupt and no step has been
or is being taken by the Company nor am I aware of any other step being taken in
respect of the Company, for bankruptcy or any similar proceedings in relation to
the Company or any of its Assets.

 

12.Application of governing law. The choice of Slovak law as the governing law
of

 

(a)each Opinion Document would be upheld as a valid choice by the courts of the
Slovak Republic subject to and in accordance with Regulation (EC) No. 593/2008
of 17 June 2008 on the law applicable to contractual obligations (Rome I) and
provided that the relevant contractual obligation is within the scope of and the
choice is permitted by Rome I; and

 

(b)any non-contractual obligations arising out of or in connection with each
Opinion Document would be upheld as a valid choice by the courts of the Slovak
Republic subject to and in accordance with Regulation (EC) No 864/2007 of 11
July 2007 (Rome II) and provided that the relevant non-contractual obligation is
within the scope of and the choice is permitted by Rome II.

 

13.Jurisdiction. The submission by the Company to the jurisdiction of the courts
of the Slovak Republic under each Opinion Document is a valid and binding
submission to jurisdiction in respect of each Opinion Document and is not
subject to revocation.

 

This opinion is subject to the following qualifications:

 

1.The validity, enforceability and effectiveness against the Company of any
Opinion Document, are limited by all bankruptcy, insolvency, moratorium and
other laws affecting creditors’ rights generally. Without limiting the
generality of the foregoing, any liability of the Company, which liability at
any time throughout its existence was, is or becomes owed by the Company to a
person that is or was at any time in the past an “affiliated party (spriaznená
osoba)" of the Company within the meaning of section 9 of the Slovak Insolvency
Act (the related-party liability), (i) will be in the bankruptcy proceedings in
the Slovak Republic relating to the assets of the Company automatically and
fully subordinated to the liabilities owed by the Company to its unaffiliated
creditors, and such related-party liability will not be satisfied in the
bankruptcy proceedings (in full or in part) before full satisfaction of all
other unsubordinated liabilities of the Company registered in said bankruptcy
proceedings, (ii) may not be in the restructuring proceedings in the Slovak
Republic relating to the assets of the Company satisfied in the same or better
manner than any other unsubordinated liability owed by the Company to its
unaffiliated creditors registered in said restructuring proceedings and (iii)
any Security over the assets of the Company will be, to the extent securing such
related-party liability, disregarded in the relevant bankruptcy or restructuring
proceedings in the Slovak Republic.

 



124

 

 

2.If a debtor (such as the Company) is registered in the public sector partners
register (the Register) under the Slovak Act No. 315/2016 Coll. on the register
of public sector partners, as amended or it has been registered in the Register
in the past five years prior to the declaration of its bankruptcy or opening of
its restructuring, the creditor of such debtor (other than a public
administration body, bank, electronic money institution, insurance company,
reinsurance company, health insurance company, asset management company,
securities broker, stock exchange or central depository of securities) and whose
claims against such debtor exceed the aggregate amount of EUR1,000,000 is
considered to be such debtor’s affiliated party within the meaning of section 9
of the Slovak Insolvency Act until it evidences to such debtor’s insolvency
administrator that it has been registered in the Register. On this basis, if
bankruptcy of such debtor is declared or restructuring of such debtor is opened,
such creditor will be required to register in the Register; otherwise it will be
regarded as such debtor’s affiliated party and such debtor’s liabilities will be
considered related-party liability with the consequences mentioned in paragraph
(1) above. However, the exceptions referring to various entities listed above
only apply to Slovak entities within the relevant designation in the Slovak
Insolvency Act.

 

3.Under private international law, the relevant law governing the perfection of
a Security in an asset should be the law of the place where the asset is located
(situs). Accordingly, if any Collateral is located outside of the territory of
the Slovak Republic, the perfection requirements of the jurisdiction where such
Collateral is located would apply to the perfection of Security over such
Collateral. Consequently, I express no opinion as to any Opinion Documents to
the extent that the charged assets or rights are situated outside the Slovak
Republic. I do not express any opinion as to the efficacy of any Security
created over any rights and receivables governed by laws other than the laws of
the Slovak Republic or due to be performed or discharged by any person residing
in or incorporated under laws other than the laws of the Slovak Republic.

 

4.The rights of the pledgee with respect to the Security created under any of
the Opinion Documents are enforceable subject to a notice of the commencement of
enforcement of the Security having been delivered by the pledgee to the pledgor
and the notice having been registered with the Central Registry and, in case of
enforcement of a Security by way of sale of the Collateral, 30 days having
lapsed between the later of delivery of that notice to the pledgor and the
registration of that notice with the Central Registry and the enforcement.

 

5.The rights of the pledgee under the Receivables Pledge Agreement are
enforceable as against any Underlying Obligor (as defined in the Receivables
Pledge Agreement) subject to:

 

(a)the Underlying Obligor having been duly notified of the creation of the
Security under the Receivables Pledge Agreement;

 

(b)the terms of an agreement between the pledgor and that Underlying Obligor,
any provision of the laws governing such agreement and the jurisdiction of that
Underlying Obligor;

 



125

 

 

(c)any provision of any bankruptcy, insolvency, moratorium and other laws of the
jurisdiction of that Underlying Obligor that affect creditors' rights generally;
and

 

(d)in case of more Security in respect of the same Collateral, earlier
notification in connection with other Security and the other qualifications
referred to in preceding paragraphs.

 

6.Any secured creditor (irrespective of whether its pledge ranks ahead of or
after the Security of the pledgee under the Opinion Documents) has the
unrestricted right to pay off the secured claim of this pledgee after this
pledgee has commenced the enforcement of its Security under the Opinion
Documents. If this happens, the redeeming secured creditor will obtain all this
pledgee's rights over the Collateral (including the original order of this
pledgee's Security). By operation of law, this pledgee is prevented from
rejecting such payment of its secured claim by another secured creditor.

 

7.As far as I am aware, the construct of "Parallel Debt", aimed at holding of
Transaction Security by the Security Agent for the benefit of the Secured
Parties as provided for in Clause 15.2 of the Intercreditor Agreement, has not
yet been tested in the Slovak courts and is therefore open to judicial
interpretation, whose results are difficult to predict.

 

8.References in this opinion to the term “enforceable” mean that each obligation
or document is of a type and form that the Slovak courts would enforce. It is
not certain, however, that each obligation or document will be enforced in
accordance with its terms in every circumstance, enforcement being subject to
inter alia the nature of the remedies available in the Slovak courts, the
acceptance by such courts of jurisdiction, the power of such courts to stay
proceedings, the provisions of other principles of law of general application
(such as e.g. the concept of fair business conduct) and all limitations
resulting from the laws of bankruptcy, insolvency, liquidation, forced
administration, any statutes of limitation and lapse of time or other laws
affecting generally the enforcement of creditors’ rights.

 

9.Any subsidies or other funds obtained by the Company from the state budget or
from the budget of the European Union or any assets purchased from funds
originated from the state budget are immune from attachment and from execution
and would not be available to creditors in any enforcement proceedings.

 

10.Under the Slovak Act No. 202/1995 Coll. on Foreign Exchange Transactions, as
amended:

 

(a)if a foreign exchange emergency (núdzový stav v devízovom hospodárstve) is
declared by the Government of the Slovak Republic, payments in foreign currency
or abroad generally may be suspended for the duration of such emergency (not to
exceed three months at any one time); and

 

(b)transactions: (i) between Slovak foreign exchange residents (such as the
Company) and foreign exchange non-residents; or (ii) involving foreign
currencies; or (iii) involving opening and maintenance of bank accounts outside
the Slovak Republic; may trigger statutory reporting obligations on the part of
the Slovak foreign exchange resident towards Slovak foreign exchange
authorities.

 

11.The effectiveness of terms exculpating a party from a liability or duty
otherwise owed is limited by law.

 

12.Slovak courts may not give effect to any indemnity for legal costs incurred
by a litigant in proceedings before Slovak courts.

 

13.There could be circumstances in which a Slovak court would not treat as
conclusive those certificates and determinations which the Amended Credit
Agreement states to be so treated.

 



126

 

 

14.Slovak court may declare that it does not have jurisdiction if the civil
proceedings concerning the same or a similar matter have already been commenced
by a foreign court or an arbitration tribunal.

 

15.Under the provisions of Rome I and Rome II, a foreign law may not be applied
as the governing law of a particular contractual or non-contractual obligation
agreed to be governed by a foreign law, or enforced, if such application is
manifestly incompatible with the public policy (verejný poriadok).

 

16.Any provision in any Opinion Document that has the effect of imposing an
obligation based on or resulting from any law or regulation that is the subject
of the EU blocking regulation (Regulation (EC) No 2271/1996) or any other
anti-boycott law may be unlawful and unenforceable.

 

17.This opinion is subject to the direct or indirect effects of any sanctions or
similar measures in relation to any party to any Opinion Document or any
transaction contemplated by any Opinion Document.

 

This opinion expresses Slovak legal concepts in English. Such concepts are not
always capable of precise expression in English without an extensive comparative
law analysis that would not be appropriate for an opinion of this kind.

 

This opinion is given exclusively in connection with the Opinion Documents and
for no other purpose. It is strictly limited to the matters set forth herein and
no opinion may be inferred or implied beyond that expressly stated herein.

 

This opinion is given for the sole benefit of the persons to whom the opinion is
addressed (each an Addressee). This opinion may not be disclosed to anyone else
except that it may be disclosed, but only on the express basis that they may not
rely on it, to any Affiliate, professional adviser, auditor or insurer of an
Addressee or to any potential assignee, transferee and sub-participant of the
Facility or as required by law or regulation.

 

 

Yours faithfully,

 

 

Name:     Title:    

 

127

 

 

Schedule 8 

 

Form of English legal opinion

 

To:The Finance Parties named original parties to the Agreement (as defined
below).

 

[DATE]

 

Dear Sirs,

 

U. S. Steel Košice, s.r.o. – as borrower and Ferroenergy s.r.o. as guarantor

 

- €460,000,000 Credit Agreement

 

dated 26 September 2018 (as amended) (the Agreement)

 

We have acted as legal advisers as to the laws of England to Commerzbank
Aktiengesellschaft (the Client) in connection with the Agreement. In this matter
we have taken instructions solely from the Client.

 

1.Definitions

 

Words defined in the Agreement have the same meaning in this opinion.

 

2.Documents

 

For the purposes of this opinion, we have examined a signed copy of the
Agreement. We have not examined any other documents or records.

 

3.Assumptions

 

We assume that:

 

(a)the Agreement has been duly authorised and entered into by each party to it;

 

(b)all signatures and documents are genuine and all copies conform to the
original documents;

 

(c)all documents are and remain up-to-date;

 

(d)any applicable financial services regulatory requirements have been complied
with;

 

(e)the Agreement is a legal, valid, binding and enforceable obligation of each
party to it other than, so far as the laws of England are concerned, each
Obligor;

 

(f)so far as the laws of the Slovak Republic are concerned, the Agreement is a
legal, valid, binding and enforceable obligation of each Obligor and, in this
regard, we refer you to the copies of the legal opinions listed in paragraphs
9(a) and 9(c) of Schedule 2 (Conditions precedent documents) to the Agreement;
and

 

(g)no foreign law affects the conclusions stated below.

 

4.Opinion

 

Subject to the qualifications set out below and to any matters not disclosed to
us, it is our opinion that, so far as the present laws of England are concerned:

 

(a)Binding obligations: The Agreement constitutes a legal, valid, binding and
enforceable obligation of each Obligor.

 



128

 

 

(b)Consents: No authorisations of governmental, judicial or public bodies or
authorities in England are required by any Obligor in connection with the
performance, validity or enforceability of its payment obligations under the
Agreement.

 

(c)Registration requirements: It is not necessary or advisable to file, register
or record the Agreement with any governmental, judicial or public body or
authority in England.

 

(d)Stamp duties: No stamp, registration or similar tax is payable in England in
respect of the execution or delivery of the Agreement.

 

(e)Choice of law: The choice of English law as the governing law of:

 

(i)the Agreement would be upheld as a valid choice by the courts of England
subject to and in accordance with Regulation (EC) No. 593/2008 of 17 June 2008
on the law applicable to contractual obligations (Rome I) and provided that the
relevant contractual obligation is within the scope of and the choice is
permitted by Rome I; and

 

(ii)any non-contractual obligations arising out of or in connection with the
Agreement would be upheld as a valid choice by the courts of England subject to
and in accordance with Regulation (EC) No 864/2007 of 11 July 2007 (Rome II) and
provided that the relevant non-contractual obligation is within the scope of and
the parties’ choice is permitted by Rome II.

 

5.Qualifications

 

This opinion is subject to the following qualifications:

 

(a)This opinion is subject to all insolvency, resolution and other laws
affecting the rights of creditors generally.

 

(b)No opinion is expressed on matters of fact or regulatory capital matters.
Nothing in this opinion prevents an addressee from using this opinion for its
regulatory capital purposes based on its own assessment that this opinion is
sufficient for such purpose.

 

(c)Except as expressly set out in paragraph 4 of this opinion, no opinion is
expressed on tax matters.

 

(d)Any provision in the Agreement that has the effect of restricting an
Obligor’s choice of statutory auditor may be or become void.

 

(e)An English court may decline jurisdiction or stay or dismiss proceedings
before it in some circumstances.

 

(f)The term enforceable means that a document is of a type and in a form
enforced by the English courts. It does not mean that each obligation will be
enforced in accordance with its terms. Certain rights and obligations of an
Obligor may be qualified by the non-conclusivity of certificates, doctrines of
good faith and fair conduct, the availability of equitable remedies and other
matters, but in our view these qualifications would not defeat your legitimate
expectations in any material respect.

 



129

 

 

This opinion is given for the sole benefit of the persons to whom the opinion is
addressed (each an Addressee). This opinion may not be disclosed to anyone else
except that it may be disclosed, but only on the express basis that they may not
rely on it, to any Affiliate, professional adviser, auditor or insurer of an
Addressee or to any potential assignee, transferee and sub-participant of the
Facility, or to any tax or regulatory authority having jurisdiction over the
Addressee or any of its Affiliates or as required by law or regulation.

 

 

Yours faithfully,

 

[l]

 

Allen & Overy LLP

 

130

 

 

Schedule 9 

 

Form of Slovak legal opinion

 

To:The Finance Parties named original parties to the Agreement (as defined
below).

 

Bratislava, [Date]

 

Dear Sirs,

 

U. S. Steel Košice, s.r.o. (the Company)- €460,000,000 Credit Agreement

 

dated 26 September 2018 (as amended) (the Agreement)

 

We have acted as legal advisers as to the laws of the Slovak Republic to
COMMERZBANK Aktiengesellschaft, with its registered office Kaiserstrasse 16, 603
11 Frankfurt am Main, Federal Republic Germany, entered in the Commercial
Register at the District Court in Frankfurt am Main under Entry HR B 32000 (the
Client) in connection with the Agreement. In this matter we have taken
instructions solely from the Client.

 

Terms defined in the Agreement and not defined otherwise herein shall have the
same meanings when used in this opinion as they have in the Agreement.

 

DOCUMENTS

 

For the purposes of this opinion, we have examined the copies of following
documents:

 

1.the Agreement;

 

2.the following corporate documents of the Company, certified by an authorised
signatory for and on behalf of the Company as being true, correct and complete
and in full force and effect as at a date no earlier than the date of the
Agreement:

 

(a)an extract of the Company Register of the District Court Košice 1, Section
Sro, insert No. 11711/V dated 20 September 2018 in respect of the Company;

 

(b)a copy of the Foundation Deed (spoločenská zmluva) of the Company dated 7
June 2000 (original wording); and

 

(c)a copy of the Memorandum of Association (zakladateľská listina) of the
Company in full wording dated 16 August 2018 (consolidated wording);

 

3.the following corporate documents of Ferroenergy s.r.o.(the Guarantor),
certified by an authorised signatory for and on behalf of the Guarantor as being
true, correct and complete and in full force and effect as at a date no earlier
than the date of the Agreement:

 

(d)an extract of the Company Register of the District Court Košice 1, Section
Sro, insert No. 40717/V dated 20 September 2018 in respect of the Guarantor;

 

(e)a copy of the Foundation Deed (spoločenská zmluva) of the Guarantor dated 30
January 2017 (original wording); and

 

(f)a copy of the Foundation Deed (spoločenská zmluva) of the Guarantor in full
wording dated 26 January 2018 (consolidated wording);

 



131

 

 

For the purposes of this opinion we have made, on the date of this opinion, a
search (the Insolvency Search) in the Slovak online register of insolvent
persons maintained by the Ministry of Justice of the Slovak Republic pursuant to
Section 10a of the Slovak Bankruptcy Act (the Insolvency Register).

 

Except as stated above, we have not examined any other contracts or documents or
any corporate or other records.

 

ASSUMPTIONS

 

In giving this opinion we have assumed:

 

(a)that the Parties (other than the Obligors) have taken all necessary actions
(including corporate action) to authorise the entry into and performance of
Agreement and that the Agreement have been duly authorised, executed and
delivered by or on behalf of the Parties (other than the Obligors) in accordance
with all applicable laws and their respective constitutional documents;

 

(b)the genuineness of all signatures on all documents, the authenticity and
completeness of all documents submitted to us as originals and the completeness
and conformity to the original documents of all documents submitted to us as
copies;

 

(c)that the documents referred to in paragraphs 2 and 3 above were at their
date, and remain, accurate and are in full force and effect;

 

(d)that the Agreement, and the transactions contemplated thereby, constitute
legal, valid, binding and enforceable obligations of the Parties (including the
Obligors) in accordance with its terms under English law;

 

(e)that the Parties (other than the Obligors) have the requisite power, capacity
and authority to enter into and perform the Agreement;

 

(f)that the authorisation, execution, delivery and performance of the Agreement
will not contravene any of the provisions of the constitutional documents of any
Party (other than the Obligors);

 

(g)that no provision of the laws of any jurisdiction other than the Slovak
Republic affects the conclusions of the opinion (e.g. insofar as any obligation
is to be performed in any jurisdiction outside the Slovak Republic, its
performance will not be illegal or ineffective by virtue of the law of, or
contrary to public policy in, that jurisdiction);

 

(h)that the information registered in the Insolvency Register in respect of each
Obligor (which do not constitute conclusive evidence as to the matters
registered therein) and revealed in the Insolvency Search were at their date
accurate, complete and correct;

 

(i)that no Finance Party is an "affiliated party (in Slovak: spriaznená osoba)"
of an Obligor within the meaning of section 9 of the Slovak Bankruptcy Act;

 

(j)that any applicable financial services regulatory requirements have been
complied with; and

 

(k)that all relevant documents for the purposes of our giving this opinion have
been properly disclosed to us and that the Parties have acted in good faith
whilst entering into the Agreement.

 

This opinion is limited to the law of the Slovak Republic currently in force and
we have made no investigation and no opinion is expressed or implied as to the
laws of any other jurisdiction. We express no opinion on any EU Directives not
implemented in the Slovak domestic law. We express no opinion as to matters of
fact and/or commercial facts. This opinion is given subject to matters not
disclosed to us and about which we have no knowledge. We assume that there are
no matters of fact that would affect the conclusions in this opinion.

 



132

 

 

We have not advised as to matters of taxation law and practice.

 

OPINION

 

Based on the foregoing and subject to the assumptions set out above and the
qualifications set out below, we are of the opinion that, so far as the laws of
the Slovak Republic are concerned at the date of this opinion:

 

1.Status.

 

(a)The Company is a limited liability company (in Slovak: spoločnosť s ručením
obmedzeným), incorporated with limited liability under the laws of the Slovak
Republic.

 

(b)The Guarantor is a limited liability company (in Slovak: spoločnosť s ručením
obmedzeným), incorporated with limited liability under the laws of the Slovak
Republic.

 

2.Powers and authority.

 

(a)The Company has the corporate power to enter into and perform the obligations
expressed to be assumed by it under the Agreement and to borrow thereunder and,
subject to a duly passed resolution of the executives of the Company approving
the terms of, and the transactions contemplated by the Agreement and authorising
the relevant members of the Company's statutory body to execute the Agreement on
behalf of the Company, has taken all necessary corporate action to authorise the
execution and performance of the Agreement. According to Section 13(4) and
133(3) of the Slovak Commercial Code, any restriction of the authority of a
company’s statutory body to act for the company shall be ineffective vis-à-vis
third parties (any disclosure of that restriction notwithstanding).

 

(b)The Guarantor has the corporate power to enter into and perform the
obligations expressed to be assumed by it under the Agreement and to give
guarantee thereunder, subject to a duly passed resolution of the executives and
supervisory board of the Guarantor approving the terms of, and the transactions
contemplated by the Agreement and authorising the relevant members of the
Guarantor's statutory body to execute the Agreement on behalf of the Guarantor,
has taken all necessary corporate action to authorise the execution and
performance of the Agreement. According to Section 13(4) and 133(3) of the
Slovak Commercial Code, any restriction of the authority of a company’s
statutory body to act for the company shall be ineffective vis-à-vis third
parties (any disclosure of that restriction notwithstanding).

 

3.Legal validity. The Agreement constitutes legal, valid, binding and
enforceable obligations of each Obligor in accordance with their terms and
(subject to the preparation of the official translation into the Slovak
language) is in the proper form for its enforcement in the courts of the Slovak
Republic.

 

4.Non-conflict. The execution by any Obligor of the Agreement does not, and its
performance of the Agreement will not, violate: (i) any mandatory provision of
any Slovak law or regulation or the Constitution of the Slovak Republic; or (ii)
the constitutional documents of the Company referred to in paragraphs 2(a) to
(c) of the section "Documents" above or in case of the Guarantor, the
constitutional documents of the Guarantor referred to in paragraphs 3(a) to (c)
of the section "Documents" above.

 

5.Execution. The Agreement has been duly executed (in Slovak: podpísaná) by each
Obligor.

 



133

 

 

6.Consents. No authorisations, approvals, consents, licences, exemptions,
filings, registrations, notarisations or other requirements of governmental,
judicial or public bodies and authorities of the Slovak Republic are required in
connection with any Obligor’s entry into or performance of the Agreement, or for
its validity or enforceability against any Obligor.

 

7.No immunity. Neither any Obligors nor any of its assets located in the Slovak
Republic enjoys any right of immunity from suit, attachment prior to judgment or
other legal process in respect of its obligations under the Agreement.

 

8.Stamp duties. Except for court fees and sworn translators' fees payable in
connection with proceedings to enforce the Agreement and for any applicable
notarial charges, there are no stamp, transfer or registration fees or similar
taxes, charges or duties payable in the Slovak Republic in connection with the
execution or enforcement of the Agreement.

 

9.Governing law. The choice of English law as the governing law of:

 

(a)the Agreement would be upheld as a valid choice by the courts of the Slovak
Republic subject to and in accordance with Regulation (EC) No. 593/2008 of 17
June 2008 on the law applicable to contractual obligations (Rome I) and provided
that the relevant contractual obligation is within the scope of and the choice
is permitted by Rome I; and

 

(b)any non-contractual obligations arising out of or in connection with the
Agreement would be upheld as a valid choice by the courts of the Slovak Republic
subject to and in accordance with Regulation (EC) No 864/2007 of 11 July 2007
(Rome II) and provided that the relevant non-contractual obligation is within
the scope of and the choice is permitted by Rome II.

 

10.Submission to jurisdiction. The submission by each Obligor to the
jurisdiction of English courts will be recognised as a valid and binding
submission to jurisdiction in respect of the Agreement.

 

11.Enforcement of foreign judgments. A judgment duly obtained in the English
courts or the Slovak courts, as applicable, shall be recognised and enforced in
the Slovak Republic subject to and in accordance with the Regulation (EU) No.
1215/2012 of the European Parliament and of the Council of 12 December 2012 on
jurisdiction and the recognition and enforcement of judgments in civil and
commercial matters (recast).

 

12.Foreign currency judgments. A judgment duly obtained in the courts of England
in respect of the Agreement given in US Dollars or euros and being enforced in
the Slovak Republic in US Dollars or euros respectively, would be implemented in
US Dollars or euros respectively.

 

13.Insolvency. The Insolvency Search did not reveal that any Obligor is subject
to bankruptcy or restructuring proceedings in the Slovak Republic.

 

QUALIFICATIONS

 

The qualifications to which this opinion is subject are as follows:

 

(a)The validity, enforceability and effectiveness against any Obligor of the
Agreement, are limited by all bankruptcy, insolvency, moratorium and other laws
affecting creditors' rights generally. Without limiting the generality of the
foregoing, any liability of an Obligor, which liability at any time throughout
its existence was, is or becomes owed by that Obligor to a person that is or was
at any time in the past an "affiliated party (in Slovak: spriaznená osoba)" of
that Obligor within the meaning of section 9 of the Slovak Bankruptcy Act (the
related-party liability), (i) will be in the bankruptcy proceedings in the
Slovak Republic relating to the assets of that Obligor automatically and fully
subordinated to the liabilities owed by that Obligor to its unaffiliated
creditors, and such related-party liability will not be satisfied in the
bankruptcy proceedings (in full or in part) before full satisfaction of all
other unsubordinated liabilities of that Obligor registered in said bankruptcy
proceedings and (ii) may not be in the restructuring proceedings in the Slovak
Republic relating to the assets of that Obligor satisfied in the same or better
manner than any other unsubordinated liability owed by that Obligor to its
unaffiliated creditors registered in said restructuring proceedings and (iii)
any Security Interest over the assets of that Obligor will be, to the extent
securing such related-party liability, disregarded in the relevant bankruptcy or
restructuring proceedings in the Slovak Republic.

 



134

 

 

(b)If a debtor (such as an Obligor) is registered in the public sector partners
register (the Register) under the Slovak Act No. 315/2016 Coll. on the register
of public sector partners, as amended or it has been registered in the Register
in the past five years prior to the declaration of its bankruptcy or opening of
its restructuring, the creditor of such debtor who is not a public
administration body and whose claims against such debtor exceed the aggregate
amount of EUR1,000,000 is considered to be such debtor’s affiliated party within
the meaning of section 9 of the Slovak Bankruptcy Act until it evidences to such
debtor’s insolvency administrator that it has been registered in the Register.
On this basis, if bankruptcy of such debtor is declared or restructuring of such
debtor is opened, such creditor will be required to register in the Register;
otherwise it will be regarded as such debtor’s affiliated party and such
debtor’s liabilities will be considered related-party liability with the
consequences mentioned in paragraph (a) above.

 

(c)Reference in paragraph 5 of the section "Opinion" to the Agreement having
been "duly executed" on behalf of each Obligor means that the Agreement has been
signed on behalf of each Obligor by persons that are listed as persons
authorised to act on behalf and to bind upon the respective Obligor in the
extract from the commercial registry of the respective Obligor referred to in
paragraphs 2(a) and 3(a) (as applicable) in section "Documents" (the relevant
commercial registry extracts).

 

In this respect, we have completely relied on the relevant commercial registry
extracts and we have not conducted any searches or investigations to verify
their accuracy and up-to-date status. Our investigation with respect to the
conclusion made in paragraph 5 of the section "Opinion" did not and cannot go
beyond checking that the names of the Obligors' signatories on the Agreement and
the manner of their acting on behalf of the Obligors (being either individually
or jointly) correspond with the names and manner of acting appearing in the
relevant commercial registry extracts.

 

(d)References in this opinion to the term "enforceable" mean that each
obligation or document is of a type and form which the Slovak courts would
enforce. It is not certain, however, that each obligation or document will be
enforced in accordance with its terms in every circumstance, enforcement being
subject to inter alia the nature of the remedies available in the Slovak courts,
the acceptance by such courts of jurisdiction, the power of such courts to stay
proceedings, the provisions of other principles of law of general application
(such as e.g. the concept of fair business conduct) and all limitations
resulting from the laws of bankruptcy, insolvency, restructuring, liquidation,
forced administration, any statutes of limitation and lapse of time or other
laws affecting generally the enforcement of creditors' rights.

 

(e)Any subsidies or other funds obtained from the state budget or from the
budget of European Union or any assets purchased from funds originated from the
state budget or from the budget of European Union are immune from attachment and
from execution and would not be available to creditors in any enforcement
proceedings.

 

(f)Under the Slovak Act No. 202/1995 Coll. on Foreign Exchange Transactions, as
amended:

 

(i)if a foreign exchange emergency (in Slovak: núdzový stav v devízovom
hospodárstve) is declared by the Government of the Slovak Republic, payments in
foreign currency or abroad generally may be suspended for the duration of such
emergency (not to exceed three months at any one time); and

 



135

 

 

(ii)transactions: (i) between Slovak foreign exchange residents (such as an
Obligor) and foreign exchange non-residents; or (ii) involving foreign
currencies; or (iii) involving opening and maintenance of bank accounts outside
the Slovak Republic; may trigger statutory reporting obligations on the part of
the Slovak foreign exchange resident towards Slovak foreign exchange
authorities.

 

(g)The effectiveness of terms exculpating a party from a liability or duty
otherwise owed is limited by law.

 

(h)Slovak courts may not give effect to any indemnity for legal costs incurred
by a litigant in proceedings before Slovak courts.

 

(i)There could be circumstances in which a Slovak court would not treat as
conclusive those certificates and determinations which the Agreement states to
be so treated.

 

(j)Slovak court may declare that it does not have jurisdiction if the civil
proceedings concerning the same or a similar matter have already been commenced
by a foreign court or an arbitration tribunal.

 

(k)Under the provisions of Rome I and Rome II, a foreign law may not be applied
as the governing law of a particular contractual or non-contractual obligation
agreed to be governed by a foreign law, or enforced, if such application is
manifestly incompatible with the public policy (verejný poriadok).

 

GENERAL

 

This opinion expresses Slovak legal concepts in English. Such concepts are not
always capable of precise expression in English without the extensive
comparative law analysis which would not be appropriate for an opinion of this
kind.

 

This opinion is given exclusively in connection with the Agreement and for no
other purpose. It is strictly limited to the matters set forth herein and no
opinion may be inferred or implied beyond that expressly stated herein. This
opinion is issued in understanding that we have no duty to notify any addressees
of this opinion or any other person of any changes in Slovak law or its
interpretation after the date of this opinion.

 

This opinion is given for the sole benefit of the persons to whom the opinion is
addressed (each an Addressee). This opinion may not be disclosed to anyone else
except that it may be disclosed, but only on the express basis that they may not
rely on it, to any Affiliate, professional adviser, auditor or insurer of an
Addressee or to any potential assignee, transferee and sub-participant of the
Facility or as required by law or regulation.

 

Yours faithfully,

 

 

Renátus Kollár

Advocate

Allen & Overy Bratislava, s.r.o.

 



136

 

 

Schedule 10 

 

Forms of Notifiable Debt Purchase Transaction Notice

 

Part 1 

 

Form of Notice on Entering into Notifiable Debt Purchase Transaction

 

To: [FACILITY AGENT] as Facility Agent     From: [The Lender]     Dated:  

 

U. S. Steel Košice, s.r.o. - €460,000,000 Credit Agreement
dated 26 September 2018 (as amended) (the Agreement)

 

1.We refer to paragraph (b) of Clause 30.2 (Disenfranchisement on Debt Purchase
Transactions entered into by Affiliates of the Company) of the Agreement. Terms
defined in the Agreement have the same meaning in this notice unless given a
different meaning in this notice.

 

2.We have entered into a Notifiable Debt Purchase Transaction.

 

3.The Notifiable Debt Purchase Transaction referred to in paragraph 2 above
relates to our Commitment amounting to €[l].

 

[Lender]

 

By:

 



137

 

 

Part 2 

 

Form of Notice on Termination of Notifiable Debt Purchase Transaction /
Notifiable Debt Purchase Transaction ceasing to be with Affiliate of Company

 

To: [FACILITY AGENT] as Facility Agent     From: [The Lender]     Date:  

 

U. S. Steel Košice, s.r.o. - €460,000,000 Credit Agreement
dated 26 September 2018 (as amended) (the Agreement)

 

1.We refer to paragraph (c) of Clause 30.2 (Disenfranchisement on Debt Purchase
Transactions entered into by Affiliates of the Company) of the Agreement. Terms
defined in the Agreement have the same meaning in this notice unless given a
different meaning in this notice.

 

2.A Notifiable Debt Purchase Transaction which we entered into and which we
notified you of in a notice dated [l] has [terminated]/[ceased to be with an
Affiliate of the Company].*

 

3.The Notifiable Debt Purchase Transaction referred to in paragraph 2 above
relates to our Commitment amounting to €[l].

 

[Lender]

 

By:

 



 

*Delete as applicable.

 

138

 

 

Schedule 11 

 

Form of Additional Commitment Request Notification

 

To: [l] as Facility Agent     From: U. S. Steel Košice, s.r.o as the Company    
Date: [l]

 

U. S. Steel Košice, s.r.o. - €460,000,000 Credit Agreement
dated 26 September 2018 (as amended) (the Agreement)

 

1.We refer to the Agreement. This is an Additional Commitment Request
Notification delivered pursuant to Clause 2.2 (Additional Commitments). Terms
defined in the Agreement have the same meaning in this Additional Commitment
Request Notification unless given a different meaning in this Additional
Commitment Request Notification.

 

2.The Company, in advance of submitting an Additional Commitment Request
pursuant to paragraph (a) of Clause 2.2 (Additional Commitments), in accordance
with paragraph (a) of Clause 2.2 (Additional Commitments) notifies the Existing
Lenders that it requests EUR10,000,000 as an Additional Commitment (as defined
in Clause 2.2 (Additional Commitments)) and requests each Lender that wishes to
participate in such Additional Commitment to notify the Company no later than
[l] Business Days following the date of this Additional Commitment Request
Notification.

 

Company

 

U. S. Steel Košice, s.r.o.

 

By:

 

139

 

 

Schedule 12 

 

Form of Additional Commitment Request

 

To: [l] as Facility Agent     From: U. S. Steel Košice, s.r.o as the Company    
Dated: [l]

 

U. S. Steel Košice, s.r.o. - €460,000,000 Credit Agreement
dated 26 September 2018 (as amended) (the Agreement)

 

1.We refer to the Agreement. This is an Additional Commitment Request delivered
pursuant to Clause 2.2 (Additional Commitments). Terms defined in the Agreement
have the same meaning in this Additional Commitment Request unless given a
different meaning in this Additional Commitment Request.

 

2.The Additional Commitment Lenders have agreed to commit to make available an
Additional Commitment on the terms set out in this Additional Commitment
Request:

 

(a)Additional Commitment Lenders: [l];

 

(b)Borrower: the Company;

 

(c)Currency and amount: EUR10,000,000;

 

(d)Proposed date of increase: [l]; and

 

(e)Commitment of each Additional Commitment Lender: [insert split]

 

3.The Additional Commitment Lenders’ administrative details (Facility Office,
address, fax number and attention details for notices and payment details etc):

 

(a)[l]; and

 

(b)[l].

 

4.By signing this letter, the Additional Commitment Lenders agree to commit the
amount of the relevant Additional Commitments set out in the table at paragraph
4 above and agree to become Additional Commitment Lenders and to assume (and be
bound by) the same obligations to each other Party and acquire the same rights
against each other Party as each would have assumed or acquired had it been an
original party to the Finance Documents with the relevant Additional Commitment
set out in this letter.

 

5.This Additional Commitment Request and any non–contractual obligations arising
out of or in connection with it are governed by English law.

 

6.This is a Finance Document.

 

7.This Additional Commitment Request may be executed in any number of
counterparts and this has the same effect as if the signatures on the
counterparts were on a single copy of the Additional Commitment Request.

 



140

 

 

We hereby agree and accept to be bound by the terms of this Additional
Commitment Request and the Agreement.

 

Company   U. S. Steel Košice, s.r.o.   By:     Additional Commitment Lenders  
[Names of Additional Commitment Lender]   By:     Acknowledged by:         [l]
as Facility Agent  



 

141

 

 

Schedule 13 

 

Screen Rate contingency periods

 

Screen Rate Period   LIBOR one month   EURIBOR one month

 

142

 

 

Schedule 14 

 

Form of Increase Confirmation

 

 

To: [l] as Facility Agent and U. S. Steel Košice, s.r.o. as Company, for and on
behalf of each Obligor     From: [the Increase Lender] (the Increase Lender)    
Dated: [l]

 

U. S. Steel Košice, s.r.o. - €460,000,000 Credit Agreement
dated 26 September 2018 (as amended) (the Agreement)

 

1.We refer to the Agreement. This is an Increase Confirmation. Terms defined in
the Agreement have the same meaning in this Increase Confirmation unless given a
different meaning in this Increase Confirmation.

 

2.We refer to Clause 2.3 (Increase) of the Agreement.

 

3.The Increase Lender agrees to assume and will assume all of the obligations
corresponding to the Commitment(s) specified in the Schedule (the Relevant
Commitment(s)) as if it had been an Original Lender under the Agreement in
respect of the Relevant Commitment(s).

 

4.The proposed date on which the increase in relation to the Increase Lender and
the Relevant Commitment(s) is to take effect (the Increase Date) is [l].

 

5.On the Increase Date, the Increase Lender becomes party to the Finance
Documents as a Lender.

 

6.The Facility Office and address, fax number and attention details for notices
to the Increase Lender for the purposes of Clause 36.2 (Addresses for notices)
of the Agreement are set out in the Schedule.

 

7.The Increase Lender expressly acknowledges the limitations on the Lenders'
obligations referred to in paragraph (i) of Clause 2.3 (Increase) of the
Agreement.

 

8.This Increase Confirmation may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Increase Confirmation.

 

9.This Increase Confirmation and any non-contractual obligations arising out of
or in connection with it are governed by English Law.

 

10.This Increase Confirmation has been entered into on the date stated at the
beginning of this Increase Confirmation.

 

143

 

 

THE SCHEDULE

 

Relevant Commitment(s)/rights and obligations to be assumed by the Increase
Lender

 

[insert relevant details]

 

[Facility Office address, fax number and attention details for notices and
account details for payments]

 

[Increase Lender]

 

By:

 

This Increase Confirmation is accepted by the Facility Agent and the Increase
Date is confirmed as [l].

 

Facility Agent

 

By:

 

144

 

 

Signatories

 

[ORIGINAL SIGNATURE BLOCKS OMITTED FROM THE AMENDED FORM OF THIS AGREEMENT]

 



145

 

 



Schedule 1 

 

Form of legal opinion of legal adviser to the Company

 

[letterhead of the Company]

 

In [place], on [date]

 

To:The Facility Agent and the Finance Parties named parties to the Credit
Agreement (as defined below) on the date of this opinion

 

Ladies and Gentlemen:

 

Re:supplemental agreement dated [l] December 2019 (the First Supplemental
Agreement) to the up to €460,000,000 Credit Agreement dated 26 September 2018
with U. S. Steel Košice, s.r.o. as the borrower (the Credit Agreement)

 

I am currently a Head of Group Commercial Law – Sales of U. S. Steel Košice,
s.r.o. (the Company) and have been educated and practice in the Slovak Republic.
This opinion is being delivered in connection with the execution and delivery of
the First Supplemental Agreement and the Intercreditor Agreement (as defined
below).

 

Capitalized terms that are used in this opinion letter that are not defined have
the same meanings given to them in the First Supplemental Agreement and the
Credit Agreement as amended by the First Supplemental Agreement (the Amended
Credit Agreement).

 

In giving this opinion I have examined the following documents:

 

1.an executed copy of the First Supplemental Agreement;

 

2.an executed copy of the intercreditor agreement dated [l] and made between,
among others, the Company, the Security Agent and the Facility Agent (the
Intercreditor Agreement and together with the First Supplemental Agreement and
the Amended Credit Agreement, the Opinion Documents and each individually, an
Opinion Document);

 

3.a conformed copy of the Credit Agreement;

 

4.the following corporate documents of the Company:

 

(a)an extract of the Company Register of the District Court Košice 1, Section
Sro, insert No. 11711/V of 17 December 2019 in respect of the Company; and

 

(b)a copy of the Memorandum of Association of the Company in full wording dated
20 November 2019;

 

5.the following corporate documents of Ferroenergy s.r.o. (the Guarantor):

 

(a)an extract of the Company Register of the District Court Košice 1, Section
Sro, insert No. 40717/V of 17 December 2019 in respect of the Guarantor; and

 

(b)a copy of the foundation agreement of the Guarantor in full wording dated 1
October 2018.

 



146

 

 

I or persons under my supervision have examined originals or copies of all such
documents, corporate records, certificates of public officials and other
instruments and have conducted such other investigations of fact and law as they
and I have deemed necessary or advisable for purposes of this opinion.

 

In rendering this opinion I made the following assumptions:

 

1.that each Opinion Document has been duly authorised, executed and delivered by
or on behalf of each of the parties thereto other than the Obligors;

 

2.the genuineness of all signatures on all documents, the authenticity and
completeness of all documents submitted to me as originals and the completeness
and conformity to the original documents of all documents submitted to me as
copies; and

 

3.that each Opinion Document constitutes a legal, valid, binding and enforceable
obligation of the Obligors in accordance with its terms under English law, and
is binding on the parties thereto in accordance with English law.

 

This opinion is limited to the laws of the Slovak Republic currently in force
and I have made no investigation and no opinion is expressed or implied as to
the laws of any other jurisdiction. I express no opinion as to matters of fact.
This opinion is given subject to matters not disclosed to me and about which I
have no knowledge. I assume that there are no facts that would affect the
conclusions in this opinion.

 

Based on the foregoing and subject to the foregoing assumptions and the
following qualifications, I am of the opinion that, so far as the laws of the
Slovak Republic is concerned at the date of this opinion:

 

1.Status.

 

(a)The Company is a limited liability company organised under the laws of the
Slovak Republic.

 

(b)The Guarantor is a limited liability company organised under the laws of the
Slovak Republic.

 

2.Powers and authority.

 

(a)The Company has the corporate power and authority to enter into the First
Supplemental Agreement and the Intercreditor Agreement and perform the
obligations expressed to be assumed by it under each Opinion Document and to
borrow under the Amended Credit Agreement and has taken all necessary corporate
action to authorise the execution and performance by the Company of each Opinion
Document and the borrowing by the Company of the Loans. According to Section
13(4) and 133(3) of the Slovak Commercial Code, any restriction of the authority
of a company’s statutory body to act for the company shall be ineffective
vis-à-vis third parties (any disclosure of that restriction notwithstanding).

 

(b)The Guarantor has the corporate power to enter into and perform the
obligations expressed to be assumed by it under the First Supplemental Agreement
and the Intercreditor Agreement and to give guarantee under the Amended Credit
Agreement and has taken all necessary corporate action to authorise the
execution and performance of each Opinion Document. According to Section 13(4)
and 133(3) of the Slovak Commercial Code, any restriction of the authority of a
company’s statutory body to act for the company shall be ineffective vis-à-vis
third parties (any disclosure of that restriction notwithstanding).

 

3.Execution. The First Supplemental Agreement and the Intercreditor Agreement
have been duly executed and delivered by each Obligor.

 



147

 

 

4.Legal validity.

 

(a)The obligations expressed to be assumed by each Obligor in the First
Supplemental Agreement and the Intercreditor Agreement constitute a legal,
valid, binding and enforceable obligations of each Obligor in accordance with
terms of the First Supplemental Agreement and the Intercreditor Agreement and
(subject to the preparation of the official translation into the Slovak
language) they are in the proper form for their enforcement in the courts of the
Slovak Republic.

 

(b)From the First Effective Date, the obligations expressed to be assumed by
each Obligor in the Amended Credit Agreement will constitute legal, valid,
binding and enforceable obligations of each Obligor in accordance with the terms
of the Amended Credit Agreement and (subject to the preparation of the official
translation into the Slovak language) will be in proper form for its enforcement
in the courts of the Slovak Republic.

 

5.Non-conflict. The execution by any Obligor of the First Supplemental Agreement
or the Intercreditor Agreement does not, and its performance of any Opinion
Document will not, violate: (i) any mandatory provision of any Slovak law or
regulation or the Constitution of the Slovak Republic; (ii) the constitutional
documents of any Obligor or (iii) any other agreement, document or obligation
that is binding upon any Obligor or any of its Assets.

 

6.Consents. No authorisations, approvals, consents, licences, exemptions,
filings, registrations, notarisations or other requirements of governmental,
judicial or public bodies and authorities of the Slovak Republic are required in
connection with any Obligor’s entry into the First Supplemental Agreement or the
Intercreditor Agreement or performance of any Opinion Document, or for its
validity or enforceability against any Obligor.

 

7.Signatories. [l] and [l] have the right and power to execute the First
Supplemental Agreement and the Intercreditor Agreement and to give any notices
to the Facility Agent under each Opinion Document on behalf of each Obligor.

 

8.Pari passu ranking. From the First Effective Date, the obligations of each
Obligor under the Amended Credit Agreement will rank at least pari passu with
all its other present or future unsecured and unsubordinated obligations save as
provided under mandatory provisions of Slovak law.

 

9.Borrowing and guaranteeing limits.

 

(a)From the First Effective Date, the borrowing of the full amount available
under the Amended Credit Agreement will not cause any limit on the Company’s
borrowing or other powers or on the exercise of such powers by its executives,
whether imposed by the Company’s Memorandum of Association or similar document
or by statute, regulation, or agreement, to be exceeded.

 

(b)From the first Effective Date, the guaranteeing of all amounts under the
Amended Credit Agreement will not cause any limit on the Guarantor’s
guaranteeing or other powers or on the exercise of such powers by its
executives, whether imposed by the Guarantor’s foundation agreement or similar
document or by statute, regulation, or agreement, to be exceeded.

 

10.Stamp duties. Except for court fees and sworn translators’ fees payable in
connection with proceedings to enforce any Opinion Document and for any
applicable notarial charges, there are no stamp, transfer or registration fees
or similar taxes, charges or duties payable in the Slovak Republic in connection
with the execution of the Intercreditor Agreement and First Supplemental
Agreement or enforcement of any Opinion Document.

 



148

 

 

11.No immunity.

 

(a)Each Obligor is subject to civil and commercial law with respect to its
obligations under each Opinion Document, and its entry into the First
Supplemental Agreement and the Intercreditor Agreement and performance of each
Opinion Document constitute private and commercial acts; and

 

(b)neither any Obligor nor any of its assets located in the Slovak Republic
enjoys any right of immunity from suit, attachment prior to judgment or other
legal process in respect of its obligations under any Opinion Document.

 

12.Bankruptcy. None of the Obligors has been declared bankrupt and no step has
been or is being taken by any Obligor nor am I aware of any other step being
taken in respect of any Obligor, for bankruptcy or any similar proceedings in
relation to any Obligor or any of its Assets.

 

13.Application of governing law. The choice of English law as the governing law
of

 

(a)each Opinion Document would be upheld as a valid choice by the courts of the
Slovak Republic subject to and in accordance with Regulation (EC) No. 593/2008
of 17 June 2008 on the law applicable to contractual obligations (Rome I) and
provided that the relevant contractual obligation is within the scope of and the
choice is permitted by Rome I; and

 

(b)any non-contractual obligations arising out of or in connection with each
Opinion Document would be upheld as a valid choice by the courts of the Slovak
Republic subject to and in accordance with Regulation (EC) No 864/2007 of 11
July 2007 (Rome II) and provided that the relevant non-contractual obligation is
within the scope of and the choice is permitted by Rome II.

 

14.Jurisdiction. The submission by each Obligor to the jurisdiction of the
English courts under each Opinion Document is a valid and binding submission to
jurisdiction in respect of each Opinion Document and is not subject to
revocation.

 

15.Enforcement of foreign judgments. A judgment duly obtained in the English
courts shall be recognised and enforced in the Slovak Republic subject to and in
accordance with the Regulation (EU) No. 1215/2012 of the European Parliament and
of the Council of 12 December 2012 on jurisdiction and the recognition and
enforcement of judgments in civil and commercial matters (recast).

 

16.Foreign currency judgments. A judgment duly obtained in the English courts in
respect of any Opinion Document given in Euros or USD, and being enforced in the
Slovak Republic in Euros or USD respectively, would be implemented in Euros or
USD respectively.

 

This opinion is subject to the following qualifications:

 

1.The validity, enforceability and effectiveness against any Obligor of any
Opinion Document, are limited by all bankruptcy, insolvency, moratorium and
other laws affecting creditors’ rights generally. Without limiting the
generality of the foregoing, any liability of an Obligor, which liability at any
time throughout its existence was, is or becomes owed by that Obligor to a
person that is or was at any time in the past an “affiliated party (spriaznená
osoba)" of that Obligor within the meaning of section 9 of the Slovak Bankruptcy
Act (the related-party liability), (i) will be in the bankruptcy proceedings in
the Slovak Republic relating to the assets of that Obligor automatically and
fully subordinated to the liabilities owed by that Obligor to its unaffiliated
creditors, and such related-party liability will not be satisfied in the
bankruptcy proceedings (in full or in part) before full satisfaction of all
other unsubordinated liabilities of that Obligor registered in said bankruptcy
proceedings, (ii) may not be in the restructuring proceedings in the Slovak
Republic relating to the assets of that Obligor satisfied in the same or better
manner than any other unsubordinated liability owed by that Obligor to its
unaffiliated creditors registered in said restructuring proceedings and (iii)
any Security Interest over the assets of that Obligor will be, to the extent
securing such related-party liability, disregarded in the relevant bankruptcy or
restructuring proceedings in the Slovak Republic.

 



149

 

 

2.If a debtor (such as an Obligor) is registered in the public sector partners
register (the Register) under the Slovak Act No. 315/2016 Coll. on the register
of public sector partners, as amended or it has been registered in the Register
in the past five years prior to the declaration of its bankruptcy or opening of
its restructuring, the creditor of such debtor (other than a public
administration body, bank, electronic money institution, insurance company,
reinsurance company, health insurance company, asset management company,
securities broker, stock exchange or central depository of securities) and whose
claims against such debtor exceed the aggregate amount of EUR1,000,000 is
considered to be such debtor’s affiliated party within the meaning of section 9
of the Slovak Bankruptcy Act until it evidences to such debtor’s insolvency
administrator that it has been registered in the Register. On this basis, if
bankruptcy of such debtor is declared or restructuring of such debtor is opened,
such creditor will be required to register in the Register; otherwise it will be
regarded as such debtor’s affiliated party and such debtor’s liabilities will be
considered related-party liability with the consequences mentioned in paragraph
(1) above. However, the exceptions referring to various entities listed above
only apply to Slovak entities within the relevant designation in the Slovak
Bankruptcy Act.

 

3.References in this opinion to the term “enforceable” mean that each obligation
or document is of a type and form that the Slovak courts would enforce. It is
not certain, however, that each obligation or document will be enforced in
accordance with its terms in every circumstance, enforcement being subject to
inter alia the nature of the remedies available in the Slovak courts, the
acceptance by such courts of jurisdiction, the power of such courts to stay
proceedings, the provisions of other principles of law of general application
(such as e.g. the concept of fair business conduct) and all limitations
resulting from the laws of bankruptcy, insolvency, liquidation, forced
administration, any statutes of limitation and lapse of time or other laws
affecting generally the enforcement of creditors’ rights.

 

4.Any subsidies or other funds obtained by an Obligor from the state budget or
from the budget of the European Union or any assets purchased from funds
originated from the state budget are immune from attachment and from execution
and would not be available to creditors in any enforcement proceedings.

 

5.Under the Slovak Act No. 202/1995 Coll. on Foreign Exchange Transactions, as
amended:

 

(a)if a foreign exchange emergency (núdzový stav v devízovom hospodárstve) is
declared by the Government of the Slovak Republic, payments in foreign currency
or abroad generally may be suspended for the duration of such emergency (not to
exceed three months at any one time); and

 

(b)transactions: (i) between Slovak foreign exchange residents (such as an
Obligor) and foreign exchange non-residents; or (ii) involving foreign
currencies; or (iii) involving opening and maintenance of bank accounts outside
the Slovak Republic; may trigger statutory reporting obligations on the part of
the Slovak foreign exchange resident towards Slovak foreign exchange
authorities.

 



150

 

 

6.The effectiveness of terms exculpating a party from a liability or duty
otherwise owed is limited by law.

 

7.Slovak courts may not give effect to any indemnity for legal costs incurred by
a litigant in proceedings before Slovak courts.

 

8.There could be circumstances in which a Slovak court would not treat as
conclusive those certificates and determinations which the Amended Credit
Agreement states to be so treated.

 

9.Slovak court may declare that it does not have jurisdiction if the civil
proceedings concerning the same or a similar matter have already been commenced
by a foreign court or an arbitration tribunal.

 

10.Under the provisions of Rome I and Rome II, a foreign law may not be applied
as the governing law of a particular contractual or non-contractual obligation
agreed to be governed by a foreign law, or enforced, if such application is
manifestly incompatible with the public policy (verejný poriadok).

 

11.Any provision in any Opinion Document that has the effect of imposing an
obligation based on or resulting from any law or regulation that is the subject
of the EU blocking regulation (Regulation (EC) No 2271/1996) or any other
anti-boycott law may be unlawful and unenforceable.

 

12.This opinion is subject to the direct or indirect effects of any sanctions or
similar measures in relation to any party to any Opinion Document or any
transaction contemplated by any Opinion Document.

 

This opinion expresses Slovak legal concepts in English. Such concepts are not
always capable of precise expression in English without an extensive comparative
law analysis that would not be appropriate for an opinion of this kind.

 

This opinion is given exclusively in connection with the Opinion Documents and
for no other purpose. It is strictly limited to the matters set forth herein and
no opinion may be inferred or implied beyond that expressly stated herein.

 

This opinion is given for the sole benefit of the persons to whom the opinion is
addressed (each an Addressee). This opinion may not be disclosed to anyone else
except that it may be disclosed, but only on the express basis that they may not
rely on it, to any Affiliate, professional adviser, auditor or insurer of an
Addressee or to any potential assignee, transferee and sub-participant of the
Facility or as required by law or regulation.

 

 

Yours faithfully,

 

 

Name:

Title:

 



151

 

 

Signatories

 

Obligors

 

U. S. STEEL KOŠICE, S.R.O. as the Company   By:     By:              Name:  
Name:         Title:     Title:  

 

[Signatory pages to the First Supplemental Agreement]

 





 

 

FERROENERGY S.R.O. as Guarantor



  By:     By:         Name:     Name:         Title:     Title:  

 

[Signatory pages to the First Supplemental Agreement]

 





 

 

 

Facility Agent

 



COMMERZBANK FINANCE & COVERED BOND S.A.



  By:     By:         Name:     Name:         Title:     Title:  

 

[Signatory pages to the First Supplemental Agreement]

 





 

 

 

 

